Exhibit 10.1

 

 EXECUTION VERSION  

 

[ex10-1img002.gif] 

--------------------------------------------------------------------------------







$1,750,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 17, 2014

 

among

 

KIMCO REALTY CORPORATION,

 

The Subsidiary Borrowers

from time to time party hereto,

 

The Several Lenders

from time to time party hereto,

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

as Issuing Lenders,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

RBC CAPITAL MARKETS, LLC1

CITIBANK, N.A.,

THE BANK OF NOVA SCOTIA

DEUTSCHE BANK SECURITIES INC., as Syndication Agents, PNC BANK, NATIONAL
ASSOCIATION,   REGIONS BANK,   UBS SECURITIES LLC,   UNION BANK, N.A.,   as
Documentation Agents,    

BARCLAYS BANK PLC,

BRANCH BANKING AND TRUST COMPANY,

COMPASS BANK,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

U.S. BANK NATIONAL ASSOCIATION,

as Managing Agents,

 

JPMORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC and RBC CAPITAL MARKETS,
LLC

as Joint Bookrunners

 

JPMORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK, N.A., DEUTSCHE

BANK SECURITIES INC., PNC BANK, NATIONAL ASSOCIATION, REGIONS CAPITAL MARKETS,

THE BANK OF NOVA SCOTIA, UBS SECURITIES LLC and UNION BANK, N.A.,

as Joint Lead Arrangers

 

--------------------------------------------------------------------------------

1RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada and its affiliates.

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

PAGE

 

ARTICLE I

DEFINITIONS

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Other Definitional Provisions; Interpretation

30

SECTION 1.3

Accounting Terms; GAAP

31

SECTION 1.4

Exchange Rates

31

ARTICLE II

THE LOANS

31

SECTION 2.1

Competitive Bid Procedure

31

SECTION 2.2

Loans; Etc

33

SECTION 2.3

Prepayments

36

SECTION 2.4

Conversion and Continuation Options

37

SECTION 2.5

Fees

37

SECTION 2.6

Interest Rates and Payment Dates.

38

SECTION 2.7

Computation of Interest and Fees

38

SECTION 2.8

Market Disruption and Alternate Rate of Interest

39

SECTION 2.9

Pro Rata Treatment and Payments

40

SECTION 2.10

Illegality

41

SECTION 2.11

Requirements of Law

41

SECTION 2.12

Taxes

43

SECTION 2.13

Indemnity

46

SECTION 2.14

Change of Lending Office

46

SECTION 2.15

Replacement of Lenders under Certain Circumstances

47

SECTION 2.16

Additional Reserve Costs

47

SECTION 2.17

Defaulting Lenders

47

ARTICLE III

LETTERS OF CREDIT

49

SECTION 3.1

L/C Commitment

49

SECTION 3.2

Procedure for Issuance of Letters of Credit

50

SECTION 3.3

Fees and Other Charges

51

SECTION 3.4

L/C Participations

51

SECTION 3.5

Reimbursement Obligation of the Borrowers

52

SECTION 3.6

Obligations Absolute

52

SECTION 3.7

Letter of Credit Payments

53

SECTION 3.8

Applications

54

 

 
i 

--------------------------------------------------------------------------------

 

 

SECTION 3.9

Replacement of the Issuing Lender; Alternate Issuing Lender

54

SECTION 3.10

Existing Letters of Credit

54

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

54

SECTION 4.1

Financial Condition

55

SECTION 4.2

No Change

55

SECTION 4.3

Corporate Existence; Compliance with Law

55

SECTION 4.4

Corporate Power; Authorization; Enforceable Obligations

56

SECTION 4.5

No Legal Bar

56

SECTION 4.6

No Material Litigation

56

SECTION 4.7

No Default

56

SECTION 4.8

Ownership of Property

57

SECTION 4.9

Intellectual Property

57

SECTION 4.10

No Burdensome Restrictions; Disclosure

57

SECTION 4.11

Taxes

57

SECTION 4.12

Federal Regulations

57

SECTION 4.13

ERISA

58

SECTION 4.14

Investment Company Act; Other Regulations

58

SECTION 4.15

Anti-Corruption Laws and Sanctions

58

SECTION 4.16

Purpose

58

SECTION 4.17

Environmental Matters

58

SECTION 4.18

Insurance

59

SECTION 4.19

Condition of Properties

59

SECTION 4.20

Benefit of Loans

60

SECTION 4.21

REIT Status

60

SECTION 4.22

Solvency

60

ARTICLE V

CONDITIONS

60

SECTION 5.1

Conditions to Effectiveness / Effective Date

60

SECTION 5.2

Conditions to Each Extension of Credit

62

ARTICLE VI

AFFIRMATIVE COVENANTS

63

SECTION 6.1

Financial Statements

63

SECTION 6.2

Certificates; Other Information

64

SECTION 6.3

Payment of Obligations

64

SECTION 6.4

Maintenance of Existence, etc

64

SECTION 6.5

Maintenance of Property; Insurance

65

SECTION 6.6

Inspection of Property; Books and Records; Discussions

65

  

 
ii 

--------------------------------------------------------------------------------

 

 

SECTION 6.7

Notices

65

SECTION 6.8

Environmental Laws

66

SECTION 6.9

Baseline Conditions

66

ARTICLE VII

NEGATIVE COVENANTS

67

SECTION 7.1

Financial Covenants

67

SECTION 7.2

Limitation on Certain Fundamental Changes

68

SECTION 7.3

[Reserved]

69

SECTION 7.4

[Reserved]

69

SECTION 7.5

Limitation on Transactions with Affiliates

69

SECTION 7.6

Limitation on Changes in Fiscal Year

69

SECTION 7.7

Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements

69

ARTICLE VIII

EVENTS OF DEFAULT

70

ARTICLE IX

THE AGENTS

73

SECTION 9.1

The Agents

73

SECTION 9.2

Indemnification

75

SECTION 9.3

The Syndication Agents, Documentation Agents, Managing Agents, Joint Lead
Arrangers, and Bookrunners

76

ARTICLE X

MISCELLANEOUS

76

SECTION 10.1

Amendments and Waivers

76

SECTION 10.2

Notices

77

SECTION 10.3

No Waiver; Cumulative Remedies

79

SECTION 10.4

Survival of Representations and Warranties

79

SECTION 10.5

Payment of Expenses and Taxes

80

SECTION 10.6

Successors and Assigns

80

SECTION 10.7

Disclosure

83

SECTION 10.8

Increases of Revolving Credit Facility

83

SECTION 10.9

Extension of Maturity Date

84

SECTION 10.10

Subsidiary Borrowers and Subsidiary Guarantors

85

SECTION 10.11

Adjustments; Set-off

86

SECTION 10.12

Counterparts; Electronic Execution

87

SECTION 10.13

Severability

87

SECTION 10.14

Integration

88

SECTION 10.15

GOVERNING LAW

88

SECTION 10.16

Submission to Jurisdiction; Waivers

88

  

 
iii 

--------------------------------------------------------------------------------

 

  

SECTION 10.17

Acknowledgments

88

SECTION 10.18

WAIVERS OF JURY TRIAL

89

SECTION 10.19

Confidentiality

89

SECTION 10.20

Judgment Currency

90

SECTION 10.21

USA Patriot Act.

90

SECTION 10.22

Sharing Event

90

SECTION 10.23

Amendment and Restatement; Transitional Agreements

93

ARTICLE XI

GUARANTEE BY KIMCO

93

SECTION 11.1

Guarantee

93

SECTION 11.2

Guaranteed Obligations Not Waived

93

SECTION 11.3

Guarantee of Payment

94

SECTION 11.4

No Discharge or Diminishment of Guarantee

94

SECTION 11.5

Defenses Waived; Maturity of Guaranteed Obligations

95

SECTION 11.6

Agreement to Pay; Subordination

95

SECTION 11.7

Reinstatement

95

SECTION 11.8

Information

95

 

 
iv 

--------------------------------------------------------------------------------

 

 

EXHIBITS:

 

Exhibit A

--

Form of Assignment and Assumption

Exhibit B-1

--

Form of Revolving Credit Note

Exhibit B-2

--

Form of Competitive Loan Note

Exhibit C

--

Form of Subsidiary Guarantee

Exhibit E-1

--

Form of Closing Certificate of a Borrower

Exhibit E-2

 

Form of Closing Certificate of a Subsidiary Borrower

Exhibit F

--

Form of Compliance Certificate

Exhibit G

--

Form of Adherence Agreement

Exhibit H

 

Form of U.S. Tax Certificate

 

 

SCHEDULES:

 

Schedule 1.1A

--

Lenders and Revolving Commitments Immediately After Giving Effect to Effective
Date

Schedule 3.10

--

Existing Letters of Credit

Schedule 4.1

--

Certain Financial Disclosure

Schedule 4.19

--

Condemnation Proceedings

Schedule 7.2

--

Transaction(s) Referred to in Section 7.2

Schedule 7.7

--

Restrictive Agreements

 

 
v 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 17, 2014, among KIMCO
REALTY CORPORATION, a Maryland corporation (“Kimco”), the Subsidiaries of Kimco
from time to time parties hereto (collectively, the “Subsidiary Borrowers”;
together with Kimco, the “Borrowers”), the several banks, financial institutions
and other entities from time to time parties to this Agreement (collectively,
the “Lenders”), the Issuing Lender party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, RBC CAPITAL MARKETS, LLC and THE BANK OF NOVA SCOTIA, as
Syndication Agents (in such capacity, collectively, the “Syndication Agents”),
BANK OF AMERICA, N.A., CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., PNC BANK,
NATIONAL ASSOCIATION, REGIONS BANK, UBS SECURITIES LLC, and UNION BANK, N.A., as
Documentation Agents (in such capacity, collectively, the “Documentation
Agents”), BARCLAYS BANK PLC, BRANCH BANKING AND TRUST COMPANY, COMPASS BANK,
MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., and U.S. BANK NATIONAL
ASSOCIATION, as Managing Agents (in such capacity, collectively, the “Managing
Agents”), and JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

 

WHEREAS, pursuant to a Credit Agreement dated as of October 27, 2011 (as amended
and in effect immediately before giving effect to the amendment and restatement
contemplated hereby, the “Existing Revolving Credit Agreement”) by and among the
Borrowers, certain of the Lenders, the Administrative Agent and the Issuing
Lender, the Lenders party thereto made loans and other extensions of credit
available to the Borrowers for the purposes set forth therein;

 

WHEREAS, the Borrowers have requested to amend and restate the Existing
Revolving Credit Agreement, and the Lenders, the Administrative Agent and the
Issuing Lender are willing to amend and restate the Existing Revolving Credit
Agreement and to continue to provide financing to the Borrowers on the terms and
conditions set forth herein; and

 

WHEREAS, the Lenders party hereto constitute “Required Lenders” under the
Existing Revolving Credit Agreement and, in their capacity as such, together
with each Existing Issuing Lender, consent to amend and restate the Existing
Revolving Credit Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, the Borrowers, the Lenders, the Administrative Agent and the
Issuing Lender each agree that on and as of the Effective Date (as hereinafter
defined) the Existing Revolving Credit Agreement is hereby amended and restated
in its entirety, and in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows: 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1     Defined Terms.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurocurrency Rate if a Eurocurrency Loan with a
one-month Interest Period were being made on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Eurocurrency Rate for any day shall be based on
the LIBOR Screen Rate at approximately 11:00 a.m. London time on such day. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City, each change in the Prime Rate being effective
from and including the date such change is publicly announced as being effective
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMCB in connection with extensions of credit to debtors); and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the ABR shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.

 

“ABR Loans”: Revolving Credit Loans (or Competitive Loans affected by Section
2.10) the rate of interest applicable to which is based upon the ABR.

 

“Acceptable Jurisdiction”: a jurisdiction (other than the United States)
acceptable to the Administrative Agent in its sole discretion, including, if
requested by the Administrative Agent in its sole discretion, based on
satisfactory advice received by it from local counsel in such jurisdiction with
respect to the procedure for enforcement of a U.S. judgment in such
jurisdiction, and the collection of such judgment from assets located there.

 

“Adherence Agreement”: an agreement substantially in the form of Exhibit G
executed and delivered by Kimco and a Subsidiary Borrower to the Administrative
Agent in connection with the admission of such Subsidiary Borrower as a Borrower
hereunder.

 

“Adjusted Net Income”: for any period, as to Kimco and the Consolidated
Entities, Consolidated Net Income; provided that there shall be excluded the
income (or deficit) of any Person other than Kimco accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Kimco or any of its
Subsidiaries.

 

“Administrative Agent”: as defined in the introductory paragraph hereof. With
respect to Alternate Currency Borrowings, the Administrative Agent may be an
Affiliate of JPMCB for purposes of administering such Borrowings, and all
references herein to the term “Administrative Agent” shall be deemed to refer to
the Administrative Agent in respect of the applicable Borrowing or to all
Administrative Agents, as the context requires; provided, that in the event an
Affiliate of JPMCB is designated as an Administrative Agent hereunder with
respect to any Alternate Currency Borrowings, the Borrowers shall only be
obligated to deal with JPMCB as Administrative Agent hereunder with respect to
matters other than requests for Alternate Currency Loans or conversions or
continuations thereof or requests for the issuance, renewal, extension or
amendment of Letters of Credit denominated in Alternate Currencies, and all
actions and other decisions taken and/or made by JPMCB as Administrative Agent
hereunder shall be binding upon such Affiliate of JPMCB in its capacity as an
Administrative Agent hereunder.

 

 
2 

--------------------------------------------------------------------------------

 

  

“Administrative Questionnaire”: as defined in Section 10.6.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.

 

“Agent Parties”: as defined in Section 10.2(d)(ii).

 

“Agreement”: this Credit Agreement.

 

“Alternate Currency”: (a) EURO, Sterling, Yen or Canadian Dollars or (b) any
other currency (other than dollars) that is freely tradable and exchangeable
into dollars in the London market and approved in writing as an Alternate
Currency by the Borrowers, the Administrative Agent and all the Lenders who have
then-outstanding Tranche B Commitments or Tranche B Loans in each of their sole
discretion.

 

“Alternate Currency Loan”: a Tranche B Loan denominated in an Alternate
Currency.

 

“Alternate Issuing Lender”: as defined in Section 3.9(b).

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers and their respective Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”: with respect to each Revolving Credit Loan at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:

 

   

Level I

   

Level II

   

Level III

   

Level IV

   

Level V

     

Status

   

Status

   

Status

   

Status

   

Status

                                           

Eurocurrency Loans and Money Market Loans

    0.875 %     0.925 %     1.050 %     1.300 %     1.700 %                    
                     

ABR Loans and Canadian Prime Rate Loans

    0.000 %     0.000 %     0.050 %     0.300 %     0.700 %

 

 

“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment, Tranche A Commitment or Tranche B Commitment, as
applicable, then constitutes of the aggregate Revolving Commitments, Tranche A
Commitments or Tranche B Commitments, as applicable, of all Lenders (or, at any
time after the Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Revolving
Exposure, Tranche A Exposure or Tranche B Exposure, as applicable, then
outstanding constitutes of the aggregate principal amount of the Revolving
Exposure, Tranche A Exposure or Tranche B Exposure, as applicable, of all
Lenders (disregarding any Defaulting Lender’s Revolving Exposure, Tranche A
Exposure or Tranche B Exposure) then outstanding (for purposes of this
definition, treating the Issuing Lender as if it were a L/C Participant));
provided, that when used in Section 2.17, the term “Applicable Percentage” shall
mean the percentage of the total Revolving Commitments, Tranche A Commitments or
Tranche B Commitments, as applicable, of all Lenders (disregarding any
Defaulting Lender’s Revolving Commitment, Tranche A Commitment or Tranche B
Commitment).

 

 
3 

--------------------------------------------------------------------------------

 

  

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption”: as defined in Section 10.6.

 

“Available Commitment”: as to any Lender, at any time of determination, an
amount equal to such Lender’s Revolving Commitment at such time minus such
Lender’s Revolving Exposure at such time.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Baseline Conditions”: as to any Wholly Owned Subsidiary, in connection with the
incurrence by such Subsidiary of any obligations in respect of the Revolving
Credit Facility, that such Subsidiary (a) at the time of the delivery by such
Wholly Owned Subsidiary of its Adherence Agreement or Subsidiary Guarantee, as
applicable, pursuant to Section 10.10, can truthfully and correctly make each of
the Baseline Representations and Warranties in all material respects and (b) if
such Subsidiary is not organized under the laws of any state of the United
States, (i) shall be organized under the laws of an Acceptable Jurisdiction and
(ii) shall have submitted for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, including for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof.

 

“Baseline Representations and Warranties”: as defined in the first paragraph of
Article IV.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrowers”: as defined in the introductory paragraph hereof.

 

 
4 

--------------------------------------------------------------------------------

 

  

“Borrowing”: (a) Tranche A Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, (b) Tranche B Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, and (c) a Competitive Loan or
a group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

 

“Borrowing Date”: any Business Day specified in a notice pursuant to Section
2.2(d) as a date on which any Borrower requests the Lenders to make Revolving
Credit Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with (a) a Eurocurrency Loan denominated
in dollars or in an Alternate Currency other than EURO, the term “Business Day”
shall also exclude any day on which commercial banks are not open for dealings
(i) in dollar deposits in the London interbank market or, as the case may be,
(ii) in deposits of such Alternate Currency in its principal domestic market and
(b) any Loan denominated in EURO, the term “Business Day” shall also exclude any
day on which the TARGET payment system is not open for the settlement of payment
in EURO.

 

“Calculation Date”: (a) each date on which a Borrowing or an issuance of a
Letter of Credit involving an Alternate Currency occurs and (b) the last
Business Day of each calendar month.

 

“Canadian Dollars” and “C$”: lawful currency of Canada.

 

“Canadian Prime Rate”: on any day, the greater of (a) the per annum rate of
interest announced from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch at its head office as its reference rate then in effect for determining
interest rates on Canadian Dollar denominated commercial loans made by it in
Canada and (b) the per annum rate of interest equal to the sum of (i) the CDOR
Rate for a one-month term in effect on such day and (ii) 1.00% per annum.

 

“Canadian Prime Rate Loan”: Revolving Credit Loans denominated in Canadian
Dollars the rate of interest applicable to which is based upon the Canadian
Prime Rate.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) securities denominated in Dollars or any other currency
of any Qualified Jurisdiction (any of the foregoing, “Currency”), in any event
issued or directly and fully guaranteed or insured by the United States
Government or any other Qualified Jurisdiction, as applicable, or any agency or
instrumentality of any of them, having maturities of not more than one year from
the date of acquisition, (b) time deposits and certificates of deposit
denominated in Currency having maturities of not more than one year from the
date of acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody’s and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b) above, (d) commercial
paper denominated in Currency rated at least A-1 or the equivalent thereof by
S&P or P-1 or the equivalent thereof by Moody’s and in either case maturing
within 90 days after the date of acquisition and (e) investments in money market
funds that have assets in excess of $2,000,000,000 (or the equivalent in the
applicable Currency), are managed by recognized and responsible institutions and
invest all of their assets in any one or more of (i) obligations of the types
referred to in clauses (a), (b), (c) and (d) above and (ii) commercial paper
denominated in Currency having at least the rating described in clause (d) above
and maturing within 270 days after the date of acquisition.

 

 
5 

--------------------------------------------------------------------------------

 

 

“CDOR Rate”: for any Loans denominated in Canadian Dollars, the CDOR Screen
Rate.

 

“CDOR Screen Rate”: with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on the CDOR
page of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) as of the
Specified Time on the Quotation Day for such Interest Period.

 

“CF Rate”: as defined in Section 2.8(a).

 

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Kimco; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Kimco by Persons who were neither (i) nominated by the board of directors of
Kimco nor (ii) appointed by directors so nominated.

 

“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender or the Issuing Lender (or, for purposes of Section
2.11(b), by any lending office of such Lender or by such Lender's or the Issuing
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any central bank or other
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case referred to in clause (i) or
(ii) be deemed to be a "Change in Law", regardless of the date enacted, adopted,
implemented or issued.

 

“Class”: when used in reference to any Loan, refers to whether such Loan is a
Revolving Credit Loan or Competitive Loan.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment Period”: the period from and including the date of this Agreement to
but not including the Termination Date.

 

 
6 

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with Kimco within the meaning of Section 4001 of ERISA or
is part of a group which includes Kimco and which is treated as a single
employer under Section 414 of the Code.

 

“Communications”: as defined in Section 10.2(d)(ii).

 

“Competitive Bid”: an offer by a Lender to make a Competitive Loan in accordance
with Section 2.1.

 

“Competitive Bid Rate”: with respect to any Competitive Bid, the Margin or Fixed
Rate, as applicable, offered by the Lender making such Competitive Bid.

 

“Competitive Bid Request”: a request by Kimco for Competitive Bids in accordance
with Section 2.1.

 

“Competitive Loan Notes”: as defined in Section 2.2(b).

 

“Competitive Loans”: a Loan made pursuant to Section 2.1.

 

“Confidential Memorandum”: the Confidential Information Memorandum, dated
February 2014, with respect to Kimco and the Revolving Credit Facility herein.

 

“Consolidated Entities”: as of any date of determination, any entities whose
financial results are consolidated with those of Kimco in accordance with GAAP.

 

“Consolidated Net Income”: for any period, net income (or loss) of Kimco and the
Consolidated Entities for such period determined on a consolidated basis in
accordance with GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Currency”: as defined in the definition of the term “Cash Equivalents”.

 

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Lender Party any other amount so required to be funded or paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular facts or circumstances giving rise to
such failure to satisfy a condition precedent) has not been satisfied, (b) has
notified Kimco or any Lender Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent or
the Issuing Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent and the
Issuing Lender of such certification in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender, or (d) has
become the subject of a Bankruptcy Event.

 

 
7 

--------------------------------------------------------------------------------

 

 

“Documentation Agents”: as defined in the introductory paragraph hereof.

 

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in an
Alternate Currency, the equivalent in dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.4(b) using the Exchange Rate with
respect to such Alternate Currency at the time in effect under the provisions of
such Section.

 

“Dollars”, “dollars” and “$”: lawful currency of the United States of America.

 

“EBITDA”: for any Person, the consolidated net income of such Person and its
Subsidiaries before income taxes, interest, depreciation, amortization, gains or
losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt.

 

“Effective Date”: the date on which the conditions set forth in Section 5.1
shall be satisfied (or waived in accordance with Section 10.1).

 

“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

 

“Electronic System”: any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Lender and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

 

“EMU Legislation”: the legislative measures of the European Union for the
introduction of, changeover to, or operation of the EURO in one or more member
states, and for any member state resigning from or being removed from the
European Union.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or the
manufacture, storage, remediation, disposal or clean-up of Hazardous Materials,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Kimco, any Entity or any of their respective assets
or properties.

 

 
8 

--------------------------------------------------------------------------------

 

 

“Entity”: as of any date of determination, any Consolidated Entity or
Unconsolidated Entity.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EURO” and the sign “€ “: the single currency of the participating member states
of the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation.

 

“Eurocurrency Loans”: Revolving Credit Loans and Competitive Loans, the rate of
interest applicable to which is based upon the Eurocurrency Rate.

 

“Eurocurrency Rate”: with respect to (a) any Eurocurrency Loan denominated in
any currency other than Canadian Dollars and for any applicable Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”) as of the Specified Time on the Quotation
Day for such Interest Period; and (b) any Eurocurrency Loan denominated in
Canadian Dollars and for any applicable Interest Period, the CDOR Rate as of the
Specified Time and on the Quotation Day for such currency and Interest Period;
provided, that, if a LIBOR Screen Rate or the CDOR Screen Rate, as applicable,
shall not be available at the applicable time for the applicable Interest Period
(the “Impacted Interest Period”), then the Eurocurrency Rate for such currency
and Interest Period shall be the Interpolated Rate, subject to the provisions
described in Section 2.8.

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

“Exchange Rate”: on any day, with respect to any Alternate Currency, the rate at
which such Alternate Currency may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the Reuters World Currency
Page for such Alternate Currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon in writing by the Administrative Agent and Kimco, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its Alternate Currency exchange operations in respect of such
Alternate Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of dollars for delivery two (2) Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with Kimco, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

 

 
9 

--------------------------------------------------------------------------------

 

  

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (a) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Guarantor is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the guarantee of such Subsidiary Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes”: with respect to any payment made by any Loan Party under this
Agreement or the other Loan Documents, any of the following Taxes imposed on or
with respect to a Recipient, (a) income or franchise Taxes (i) imposed on (or
measured by) net income by the United States of America, or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the applicable Borrower is located, (c)
withholding Taxes resulting from any law in effect on the date such Recipient
becomes a party to this Agreement (or designates a new lending office) except to
the extent that such Recipient (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding Taxes
pursuant to Section 2.12(a); provided that Excluded Taxes shall not include
withholding Taxes required to be withheld and paid by a Foreign Subsidiary
Borrower in connection with payments made under this Agreement, (d) any Tax that
is imposed as a result of a Recipient's failure to comply with Section 2.12(d),
and (e) any Taxes imposed under FATCA, including as a result of such Recipient's
failure to comply with Section 2.12(d)(iii).

 

“Existing Guaranteed Obligations”: the “Guaranteed Obligations” as defined in
the Existing Revolving Credit Agreement.

 

“Existing Issuing Lender”: an “Issuing Lender” under the Existing Revolving
Credit Agreement immediately prior to the effectiveness of the amendment and
restatement contemplated hereby.

 

“Existing L/C Obligations”: the “L/C Obligations” as defined in the Existing
Revolving Credit Agreement.

 

“Existing Loan Documents”: the “Loan Documents” as defined in the Existing
Revolving Credit Agreement.

 

“Existing Obligations”: the “Obligations” as defined in the Existing Revolving
Credit Agreement.

 

 
10 

--------------------------------------------------------------------------------

 

 

“Existing Revolving Credit Agreement”: as defined in the recitals of this
Agreement.

 

“Existing Revolving Lender”: each lender under the Existing Revolving Credit
Agreement immediately prior to the effectiveness of the amendment and
restatement contemplated hereby.

 

“Existing Revolving Loans”: the loans made by the Existing Revolving Lenders
that are outstanding under the Existing Revolving Credit Agreement immediately
prior to the effectiveness of the amendment and restatement contemplated hereby.

 

“Extending Existing Revolving Lender”: each Existing Revolving Lender that is a
Lender hereunder immediately after the effectiveness of the amendment and
restatement contemplated hereby.

 

“Extension Conditions”: (a) each of the representations and warranties made by
Kimco in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the applicable extension date as if made on and
as of such date except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date; (b)(i) no Default or Event of Default shall have occurred and be
continuing as of the applicable extension date and (ii) Kimco would be in
compliance with each financial covenant set forth in paragraphs (a) through (f)
of Section 7.1 if the ratio or amount referred to therein were to be calculated
as of the applicable extension date (provided that for the purposes of
determining such compliance, Gross Asset Value and, for the avoidance of doubt,
the ratios set forth in Section 7.1(e) and (f), shall be determined for the most
recent Test Period as to which a compliance certificate has been delivered
pursuant to Section 6.2(b)); and (c) on or prior to the applicable extension
date, Kimco shall have paid to the Administrative Agent for the account of the
Lenders (i) in connection with the extension of the Revolving Credit Facility to
the First Extended Maturity Date, a nonrefundable extension fee in an amount
equal to 0.05% of the aggregate amount of the Revolving Commitments in effect on
the Original Maturity Date, whether used or unused, and (ii) in connection with
the extension of the Revolving Credit Facility to the Second Extended Maturity
Date, a nonrefundable extension fee in an amount equal to 0.075% of the
aggregate amount of the Revolving Commitments in effect on the First Extended
Maturity Date, whether used or unused. For purposes hereof and of Section 10.9,
the term “applicable extension date” shall mean, in connection with any
extension of the Maturity Date pursuant to Section 10.9, the first date upon
which both of the following shall have occurred: (a) Kimco shall have delivered
its Maturity Extension Notice with respect to such extension and (b) Kimco shall
have made the applicable payment described in clause (c) of the previous
sentence in respect of such extension.

 

“Facility Fee Rate”: the applicable percentage per annum set forth below based
upon the Status on the date of the relevant facility fee payment:

 

Level I

Status

   

Level II

Status

   

Level III

Status

   

Level IV

Status

   

Level V

Status

  0.125 %     0.150 %     0.200 %     0.250 %     0.300 %

 

“FATCA”: Section 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended and successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”: as defined in the definition of the term “ABR”.

 

 
11 

--------------------------------------------------------------------------------

 

  

“Fee Letter”: collectively, (a) the fee letter dated February 10, 2014 among
Kimco, JPMCB, J.P. Morgan, Wells Fargo and Wells Fargo Securities, LLC regarding
certain fees payable in connection with the Revolving Credit Facility; and (b)
the fee letter dated February 10, 2014 between Kimco and Royal Bank of Canada
regarding certain fees payable in connection with the Revolving Credit Facility.

 

“Final Date”: as defined in Section 2.11(d).

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

 

“First Extended Maturity Date”: as defined in Section 10.9.

 

“First Extension Option”: as defined in Section 10.9.

 

“Fixed Rate”: with respect to any Competitive Loan (other than a Competitive
Loan which is a Eurocurrency Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

 

“Fixed Rate Loan”: a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Subsidiary Borrower”: as defined in Section 10.10(a).

 

“GAAP”: generally accepted accounting principles in the United States of
America.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Gross Asset Value”: as of any relevant date, an amount equal to (I) the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.00%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities: (i) land and development projects
as of such date valued at the lower of “cost” or book value, and (ii) mezzanine
and mortgage loan receivables valued at the lower of cost or market at such date
and marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date, plus (d) Kimco’s investments in and
advances to the Unconsolidated Entities valued at the lower of cost or market as
reflected in the consolidated financial statements of Kimco as of such date,
plus (e) 100% of the bona fide purchase price of Properties acquired within 24
months prior to such date, minus (II) as applicable, (a) the amount, if any,
excluded from the amount of Total Indebtedness for purposes of calculating the
ratio of Total Indebtedness to Gross Asset Value as set forth in the proviso of
Section 7.1(a), or (b) the amount, if any, excluded from the amount of Total
Priority Indebtedness for purposes of calculating the ratio of Total Priority
Indebtedness to Gross Asset Value as set forth in the proviso of Section 7.1(b);
provided that (1) the items described in clause (I)(d) shall not be taken into
account to the extent that the amount thereof exceeds 30% of Gross Asset Value,
(2) the items described in clauses (I)(c) and (I)(d) (other than mortgage loan
receivables valued at the lower of cost or market at such date and marketable
securities at the value reflected in the consolidated financial statements of
Kimco as of such date) shall not be taken into account to the extent that the
amounts thereof exceed, in the aggregate, 40% of Gross Asset Value, and (3) not
more than 30% in the aggregate of items comprising Gross Asset Value shall be
attributable to assets located outside of the United States and Puerto Rico or
to assets owned by Entities not organized in and not having principal offices in
the United States or Puerto Rico.

 

 
12 

--------------------------------------------------------------------------------

 

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.

 

“Guarantor”: at any particular time, (a) Kimco and/or (b) each Subsidiary that
is a party to a Subsidiary Guarantee at such time.

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period”: as defined in the definition of Eurocurrency Rate.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all obligations of such Person under Financing Leases, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person, (g) all reimbursement
obligations for letters of credit and other contingent liabilities, (h) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (i) the net obligations (contingent or otherwise) of such Person at such
date under interest rate hedging agreements.

 

“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under this Agreement and the other
Loan Documents.

 

 
13 

--------------------------------------------------------------------------------

 

  

“Ineligible Institution”: (a) a natural person, (b) a Defaulting Lender or its
Lender Parent, (c) any Loan Party or any Affiliate of any Loan Party, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Revolving Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: as defined in Section 4.9.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each calendar
month to occur while such ABR Loan is outstanding and the Termination Date, (b)
as to any Canadian Prime Rate Loan, the last day of each calendar month to occur
while such Canadian Prime Rate Loan is outstanding and the Termination Date, (c)
as to any Eurocurrency Loan, the last day of the Interest Period with respect
thereto and, in the case of a Eurocurrency Loan with an Interest Period of more
than three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period, (d) as to any Money Market Loan, the Money Market
Loan Maturity Date applicable thereto, and (e) as to any Fixed Rate Loan, the
last day of the Interest Period applicable to the borrowing of which such Fixed
Rate Loan is a part and, in the case of a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other days that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Fixed Rate Loan.

 

“Interest Period”:

 

(a)     with respect to any Eurocurrency Loan:

 

(i)     initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurocurrency Loan and ending one (1) week
(only in the case of a Competitive Loan) or two (2) weeks (only in the case of a
Competitive Loan) or one (1), two (2), three (3) or six (6) months thereafter,
as selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

 

(ii)     thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1) week (only in the case of a Competitive Loan) or two (2) weeks (only in the
case of a Competitive Loan) or one (1), two (2), three (3) or six (6) months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; and

 

 
14 

--------------------------------------------------------------------------------

 

 

(b)     with respect to any Fixed Rate Loan: each period, which shall not be
less than 7 days or more than 180 days, commencing on the date of such borrowing
and ending on the date specified in the applicable Competitive Bid Request;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(1)     if any Interest Period pertaining to a Eurocurrency Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(2)     any Interest Period (other than for a Competitive Loan having an
Interest Period of one (1) or two (2) weeks’ duration) pertaining to a
Eurocurrency Loan that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

 

(3)     in no event shall any Interest Period end on a day subsequent to the
Termination Date.

 

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded upward to four decimal places) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available for the applicable currency)
that exceeds the Impacted Interest Period, in each case, as of the Specified
Time on the Quotation Day for such Interest Period. When determining the rate
for a period which is less than the shortest period for which the relevant
Screen Rate is available, the applicable Screen Rate for purposes of clause (a)
above shall be deemed to be the overnight screen rate where "overnight screen
rate" means, in relation to any currency, the overnight rate for such currency
determined by the Administrative Agent from such service as the Administrative
Agent may select.

 

“Investment Entity”: as to any Person, a corporation, limited liability company,
partnership or other entity in which Kimco has a direct or indirect interest,
but which is not a Subsidiary.

 

“IRS”: the United States Internal Revenue Service.

 

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590, and, if acceptable to the Issuing Lender in its
sole discretion, as the same may be amended or revised from time to time.

 

“Issuing Lender”: any Lead Lender, in its capacity as issuer of any Letter of
Credit, and any Alternate Issuing Lender appointed pursuant to Section 3.9(b);
individually and collectively referred to herein as “Issuing Lender”, and shall
be interpreted throughout this Agreement as either one particular Issuing Lender
or two or more Issuing Lenders, as the context may require. The Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Lender (provided that such designation (a) does not
result in any increased cost or liability to any Borrower in any underlying
transaction supported by such Letter of Credit as opposed to the cost or
liability to such Borrower of a Letter of Credit issued by JPMCB or (b) is
approved in writing by the applicable Borrower or Kimco), in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

 
15 

--------------------------------------------------------------------------------

 

 

“Issuing Lender Affiliate”: as defined in Section 10.6.

 

“Joint Lead Arrangers”: collectively, J.P. Morgan, Wells Fargo Securities, LLC,
RBC Capital Markets, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citibank, N.A., Deutsche Bank Securities Inc., PNC Bank, National Association,
Regions Capital Markets, The Bank of Nova Scotia, UBS Securities LLC and Union
Bank, N.A..

 

“JPMCB”: JPMorgan Chase Bank, N.A.

 

“J.P. Morgan”: J.P. Morgan Securities LLC.

 

“Kimco”: as defined in the introductory paragraph hereof.

 

“L/C Commitment”: $350,000,000.

 

“L/C Exposure”: as to any Lender at any time, such Lender’s Applicable
Percentage of the L/C Obligations outstanding at such time.

 

“L/C Fee Payment Date”: with respect to each Letter of Credit, the last Business
Day of each March, June, September and December to occur while such Letter of
Credit is outstanding.

 

“L/C Fee Rate”: with respect to each Letter of Credit at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:

 

Level I

   

Level II

   

Level III

   

Level IV

   

Level V

 

Status

   

Status

   

Status

   

Status

   

Status

                                      0.875 %     0.925 %     1.050 %     1.300
%     1.700 %

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the Tranche A
L/C Obligations and (b) the Tranche B L/C Obligations at such time.

 

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

 

“Lead Lenders”: collectively, JPMCB, Wells Fargo and Royal Bank of Canada.

 

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Lender Party”: each of the Administrative Agent, the Issuing Lender and the
Lenders.

 

“Lenders”: as defined in the introductory paragraph hereof.

 

“Letters of Credit”: the Tranche A Letters of Credit and the Tranche B Letters
of Credit.

 

“Level I Status”: as defined in the definition of “Status” in this Section 1.1.

 

“Level II Status”: as defined in the definition of “Status” in this Section 1.1.

 

“Level III Status”: as defined in the definition of “Status” in this Section
1.1.

 

 
16 

--------------------------------------------------------------------------------

 

  

“Level IV Status”: as defined in the definition of “Status” in this Section 1.1.

 

“Level V Status”: as defined in the definition of “Status” in this Section 1.1.

 

“LIBOR Screen Rate”: as defined in the definition of Eurocurrency Rate.

 

“Lien”: any mortgage, pledge, hypothecation, assignment (including any
collateral assignment but excluding any assignment of an asset made in lieu of a
sale thereof where the assignor is paid the fair market value of such asset by
the assignee and the assignee assumes all of the rights and obligations
attributable to ownership of such asset), deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

 

“Loan”: each loan made by the Lenders to any Borrower pursuant to this
Agreement, including any Competitive Loans, any Tranche A Loans and any Tranche
B Loans (whether such Loans are Fixed Rate Loans, Eurocurrency Loans, ABR Loans
or Money Market Loans).

 

“Loan Documents”: this Agreement, the Notes, the Applications, each Subsidiary
Guarantee (if any) and the Fee Letter, and any instrument or agreement waiving,
amending, or supplementing any Loan Document.

 

“Loan Parties”: as of any applicable date of determination, (a) Kimco, (b) each
other applicable Borrower and (c) each applicable Guarantor other than Kimco.

 

“Major Acquisitions”: with respect to any applicable period, one or more
acquisitions by Kimco or one of its Subsidiaries during such period of the
Capital Stock and/or assets of another Person that (a) are otherwise permitted
by this Agreement and the other Loan Documents and (b) involve the payment by
Kimco or such Subsidiary of consideration (whether in the form of cash or
non-cash consideration) in excess of $500,000,000 in the aggregate for all such
acquisitions during such period.

 

“Managing Agents”: as defined in the introductory paragraph hereof.

 

“Margin”: with respect to any Competitive Loan bearing interest at a rate based
on the Eurocurrency Rate, the marginal rate of interest, if any, to be added to
or subtracted from the Eurocurrency Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of Kimco and its Subsidiaries taken
as a whole, (b) the ability of Kimco to perform its obligations under the Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

 
17 

--------------------------------------------------------------------------------

 

 

“Maturity Date”: (i) the date that is the fourth anniversary of the date of this
Agreement, or (ii) if the term of the Revolving Credit Facility is extended
pursuant to Section 10.9, the First Extended Maturity Date or the Second
Extended Maturity Date, as applicable; provided that references hereunder to the
Maturity Date shall be to the Maturity Date specified in clause (i) unless and
until extended in accordance with Section 10.9.

 

“Maturity Extension Notice”: as defined in Section 10.9.

 

“Money Market Loan Maturity Date”: with respect to any Money Market Loan, the
maturity date requested by the applicable Borrower in connection therewith
(which date shall in no event be later than the earlier of (a) 29 days after the
Borrowing Date thereof and (b) the Termination Date).

 

“Money Market Loans”: Revolving Credit Loans denominated in Dollars the rate of
interest applicable to which is based upon the Money Market Rate.

 

“Money Market Rate”: with respect to any proposed Money Market Loan, the quoted
rate per annum obtained by the Administrative Agent with respect thereto, and
accepted by each Lender, in its sole discretion, no later than 10:00 A.M., New
York City time, on the requested Borrowing Date.

 

“Money Market Tranche”: the collective reference to Money Market Loans having
the same Borrowing Date and Money Market Loan Maturity Date.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Non-Extending Existing Revolving Lender”: each Existing Revolving Lender that
is not an Extending Existing Revolving Lender.

 

“Non-Extending Existing Revolving Notes”: all promissory notes issued to
Non-Extending Existing Revolving Lenders under the Existing Revolving Credit
Agreement that have not been replaced by subsequent promissory notes issued to
Non-Extending Existing Revolving Lenders under the Existing Revolving Credit
Agreement.

 

“Non-Recourse Indebtedness”: Indebtedness the documentation with respect to
which expressly provides that (a) the lender(s) thereunder (and any agent for
such lender(s)) may not seek a money judgment against the Person issuing such
Indebtedness or (b) recourse for payment in respect of such Indebtedness is
limited to those assets or Capital Stock of the Person issuing such Indebtedness
which secure such Indebtedness (except in the case of customary indemnities or
customary potential recourse carve-outs contained in such documentation,
provided that if a claim is made in connection with such indemnities or
potential recourse carve-outs, such claim shall not constitute Non-Recourse
Indebtedness for the purposes of this Agreement); provided further that,
notwithstanding the foregoing, any Indebtedness which would otherwise constitute
Recourse Indebtedness (or which would not constitute Non-Recourse Indebtedness
hereunder), shall be included as Non-Recourse Indebtedness for all purposes
hereunder if and to the extent such Indebtedness is not recourse (either
contractually or by operation of law) to Kimco (except in the case of customary
indemnities or customary potential recourse carve-outs contained in the
applicable documentation, provided that if a claim is made in connection with
such indemnities or potential recourse carve-outs, such claim shall not
constitute Non-Recourse Indebtedness for the purposes of this Agreement).

 

 
18 

--------------------------------------------------------------------------------

 

  

“Notes”: the collective reference to the Revolving Credit Notes and any
Competitive Loan Notes.

 

“Obligated Property Owner”: as defined in the definition of the term
“Unencumbered Properties”.

 

“Obligations”: with respect to any Borrower, all obligations, liabilities and
Indebtedness of every nature of such Borrower from time to time owing to any
Lender, the Issuing Lender, or the Administrative Agent, under or in connection
with this Agreement or any other Loan Document, in each case whether primary,
secondary, direct, indirect, contingent, fixed or otherwise, including interest
accruing at the rate provided in the applicable Loan Document on or after the
commencement of any bankruptcy or insolvency proceeding, whether or not allowed
or allowable; provided, however, that, for purposes of determining any
obligations of any Guarantor, “Obligations” shall not include any Excluded Swap
Obligations.

 

“Original Maturity Date”: as defined in Section 10.9.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or the other Loan Documents, or sold or assigned an interest in
any Loan, Letter of Credit or Loan Document).

 

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing, or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Documents, except any such Taxes that are Excluded Taxes imposed with respect to
an assignment (other than an assignment under Section 2.15).

 

“Ownership Percentage”: (a) in respect of a Wholly Owned Subsidiary, 100%, and
(b) in respect of (i) any other Consolidated Entity (other than a Wholly Owned
Subsidiary) or (ii) an Unconsolidated Entity, Kimco’s direct and indirect
percentage interest in such entity determined in accordance with GAAP.

 

“Participant”: as defined in Section 10.6.

 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.21.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Pending Maturity Date”: in connection with any extension of the Maturity Date
pursuant to Section 10.9, the Original Maturity Date with respect to the First
Extension Option and the First Extended Maturity Date with respect to the Second
Extension Option.

 

 
19 

--------------------------------------------------------------------------------

 

  

“Permitted Encumbrances”: (a) Liens imposed by law for taxes (i) that are not
yet due and delinquent, or (ii) where (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (B) the Person
responsible for such taxes is Kimco or a Wholly Owned Subsidiary and such Person
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (C) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Person responsible for the charges so secured is Kimco or
a Wholly Owned Subsidiary and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business, and (e) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Kimco or of any
Wholly Owned Subsidiary that has any direct or indirect interest in any
Unencumbered Property; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.

 

“Person”: an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Kimco or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”: as defined in the definition of the term “ABR”.

 

“Property”: real property owned by Kimco or any of the Entities, or in which
Kimco or any of the Entities has a leasehold interest.

 

“Property Gross Revenues”: with respect to any Property, for any period, all
gross income, revenues and consideration, of whatever form or nature, received
by or paid to or for the account or benefit of the Person owning such Property,
in each instance during such period, in connection with the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
amounts received under leases, including base rent, escalation, overage,
additional, participation, percentage and similar rentals, late charges and
interest payments and amounts received on account of maintenance or service
charges, real estate taxes, assessments, utilities, air conditioning and
heating, insurance premiums and other administrative, management, operating,
leasing and maintenance expenses for such property, but excluding until earned
security deposits, prepaid rents and other refundable receipts, (b) rents and
receipts from licenses, concessions, vending machines and similar items, (c)
parking fees and rentals, (d) other fees, charges or payments not denominated as
rental of office, retail, storage, parking or other space in such Property, and
(e) payments received as consideration, in whole or in part, for the
cancellation, modification, extension or renewal of leases; but in any event
excluding the proceeds of any financing or asset sales in respect of all or any
portion of such Property.

 

 
20 

--------------------------------------------------------------------------------

 

 

“Property NOI”: with respect to any Property, for any period, an amount equal to
the excess, if any, of (a) Property Gross Revenues in respect of such Property
for such period over (b) Property Operating Expenses in respect of such Property
for such period.

 

“Property Operating Expenses: with respect to any Property, for any period, the
sum of all expenses incurred during such period with respect to the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
real estate taxes; (b) special assessments or similar charges paid during such
period; (c) personal property taxes; (d) costs of utilities, air conditioning
and heating; (e) maintenance and repair costs of a non-capital nature; (f)
operating expenses and fees; (g) wages and salaries of on-site employees engaged
in the operation and management of such Property, including employer’s social
security taxes and other taxes, insurance benefits and the like, levied on or
with respect to such wages or salaries; (h) premiums payable for insurance
carried on or with respect to such Property; (i) advertising and promotion
costs; (j) rental expense; and (k) in the case of any Property owned or operated
by an Investment Entity, any obligation of Kimco or any of its Subsidiaries
(contingent or otherwise) to contribute funds to such Investment Entity. The
following shall be excluded from Property Operating Expenses: (1) foreign, U.S.,
state and local income taxes, franchise taxes or other taxes based on income,
(2) depreciation, amortization and any other non-cash deduction for income tax
purposes, (3) interest expenses of the Person owning such Property, (4) property
management fees payable to Kimco or its Affiliates, and (5) any expenditures
made for capital improvements and the cost of leasing commissions.

 

“Protesting Lender”: as defined in Section 10.10(a).

 

“Qualified Jurisdiction”: at any time of determination, any jurisdiction in
which Kimco or any of its Subsidiaries is doing business at such time the
government of which jurisdiction is internationally recognized at such time,
including by the United States Government.

 

“Quotation Day”: with respect to any Eurocurrency Loan for any Interest Period,
(a) if the currency is Canadian Dollars, the first day of such Interest Period,
(b) if the currency is Euros, two TARGET Days before the first day of such
Interest Period and (c) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the Eurocurrency Rate for such currency is
to be determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

 

“Recipient”: as applicable, (a) the Administrative Agent, (b) any Lender and (c)
the Issuing Lender.

 

“Recourse Indebtedness”: any Indebtedness of any Person, (A) to the extent that
Kimco is liable for direct claims for payment of such debt, or (B) to the extent
that the payment of such debt is guaranteed by Kimco or that Kimco otherwise
stands as a surety or accommodation party for such debt (provided that the
amount of any such obligation shall be deemed, for the purpose of this
definition, to be Kimco’s maximum reasonably anticipated liability in respect
thereof as determined by Kimco in good faith), or (C) as to which a Lien
securing such debt has been placed against any assets of Kimco (excluding from
this clause (C) Non-Recourse Indebtedness of Kimco). (Any such Indebtedness
shall not be treated as Recourse Indebtedness solely because of customary
potential recourse carveouts contained in documentation, provided that if a
claim is made in connection with such potential recourse carve-outs, such claim
shall constitute Recourse Indebtedness for the purposes of this Agreement).

 

 
21 

--------------------------------------------------------------------------------

 

  

“Reference Banks”: (a) in relation to the CDOR Rate, the principal Toronto
offices of JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association;
(b) in relation to the Eurocurrency Rate, the principal London offices of
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association; (c) such
other banks as may be appointed pursuant to Section 2.8(a) (but solely with
respect to the currency for which it was appointed pursuant to Section 2.8(a)),
and (d) in any other case, such other banks as may be appointed by the
Administrative Agent in consultation with Kimco.

 

“Reference Bank Rate”: the arithmetic mean of the rates (rounded upwards to four
decimal places) supplied to the Administrative Agent at its request by the
applicable Reference Banks as of the Specified Time on the Quotation Day for
Loans in the applicable currency and the applicable Interest Period: (a) in
relation to Loans denominated in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; (b) in relation to Loans
denominated in Euros, as the rate which the relevant Reference Bank assesses to
be the rate at which interbank term deposits in Euros and for the relevant
period are offered for spot value (T+2) by one prime bank to another prime bank
within the EMU zone (for the avoidance of doubt, the reference to “prime bank”
in this clause (b) does not imply the imposition of the Prime Rate); and (c) in
relation to Loans denominated in any currency other than Canadian Dollars and
Euros, as the rate at which the relevant Reference Bank could borrow funds in
the then-market-standard interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Register”: as defined in Section 10.6.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5(a) for amounts drawn under Letters of
Credit.

 

“Related Parties”: as defined in Section 9.1.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

 

“Representation and Warranty Date”: (a) the date of the making of any Loan
(including any Loan made on the Effective Date), (b) the date of issuance,
renewal, extension or amendment of any Letter of Credit (including any Letter of
Credit issued, renewed, extended or amended on the Effective Date), and (c) in
connection with any extension of the Maturity Date pursuant to Section 10.9
hereof, each applicable Pending Maturity Date.

 

“Required Lenders”: at any time, the holders of at least 51% of the aggregate
Revolving Commitments, or, if the Revolving Commitments have been terminated,
the sum of the aggregate unpaid principal amount of the Competitive Loans and
the Revolving Exposure at such time.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

 
22 

--------------------------------------------------------------------------------

 

 

“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person or, with respect to financial matters, the
chief financial officer or the treasurer of such Person.

 

“Revolving Commitment”: as to any Lender, the sum of such Lender's Tranche A
Commitment and Tranche B Commitment, as such amount may be changed from time to
time in accordance with the provisions of this Agreement. The initial aggregate
amount of the Lenders' Revolving Commitments is $1,750,000,000.

 

“Revolving Credit Facility”: the revolving credit facility established pursuant
to this Agreement.

 

“Revolving Credit Loans”: as defined in Section 2.2(a)(i).

 

“Revolving Credit Note”: as defined in Section 2.2(b).

 

“Revolving Exposure”: as to any Lender at any time, an amount equal to the sum
of such Lender's Tranche A Exposure and Tranche B Exposure at such time.

 

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctioned Country”: a country or territory which is the subject of Sanctions.

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate”: the LIBOR Screen Rate and the CDOR Screen Rate collectively and
individually as the context may require.

 

“Second Extended Maturity Date”: as defined in Section 10.9.

 

“Second Extension Option”: as defined in Section 10.9.

 

“Sharing Event”: (a) the occurrence of an Event of Default described in
paragraph (f) of Article VIII; (b) the acceleration of any Loans and L/C
Obligations pursuant to Article VIII; or (c) the occurrence of an Event of
Default described in paragraph (a) of Article VIII that continues after the
Maturity Date.

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”: as to any Person, that, as of any date of determination, (a) the
amount of the present fair saleable value of the assets of such Person will, as
of such date, exceed the amount of all liabilities of such Person, contingent or
otherwise, as of such date, as determined in accordance with applicable U.S.
federal and state laws (or analogous applicable foreign laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have as of such date, an unreasonably small amount of capital with
which to conduct its business.

 

 
23 

--------------------------------------------------------------------------------

 

  

“Specified Time”: (a) in relation to a Loan denominated in Canadian Dollars,
11:00 a.m. Toronto, Ontario time; and (b) in relation to a Loan denominated in
any other Alternate Currency or in Dollars, 11:00 a.m., London time.

 

“Status”: as to Kimco, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.

 

As used in this definition:

 

“Level I Status” exists at any date if, at such date, Kimco has a long-term
senior unsecured debt rating of A- or better by S&P and A3 or better by Moody’s;

 

“Level II Status” exists at any date if, at such date, Level I Status does not
exist and Kimco has a long-term senior unsecured debt rating of BBB+ or better
by S&P and Baa1 or better by Moody’s;

 

“Level III Status” exists at any date if, at such date, neither Level I Status
nor Level II Status exists and Kimco has a long-term senior unsecured debt
rating of BBB or better by S&P and Baa2 or better by Moody’s;

 

“Level IV Status” exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and Kimco has a long-term senior
unsecured debt rating of BBB- or better by S&P and Baa3 or better by Moody’s;
and

 

“Level V Status” exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists;

 

provided that (i) in the event of a “split” rating, the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based upon the higher of the two
ratings, (ii) Kimco may, at its option, obtain a debt rating from a third
nationally-recognized rating agency (it being understood that Fitch, Inc. is a
nationally-recognized rating agency), in which case the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based on the lower of the two
highest ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P
and/or Moody’s shall cease to issue ratings of debt securities of real estate
investment trusts generally, then the Administrative Agent and Kimco shall
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency for which it is substituting) and (a) until such
substitute rating agency or agencies are agreed upon, Status shall be determined
on the basis of the rating assigned by the other rating agency (or, if both S&P
and Moody’s shall have so ceased to issue such ratings, on the basis of the
Status in effect immediately prior thereto) and (b) after such substitute rating
agency or agencies are agreed upon, Status shall be determined on the basis of
the rating assigned by the other rating agency and such substitute rating agency
or the two substitute rating agencies, as the case may be.

 

“Sterling” or “£”: the lawful money of the United Kingdom.

 

 
24 

--------------------------------------------------------------------------------

 

 

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Kimco.

 

“Subsidiary Borrower Representation and Warranty Date”: the date of the making
of any Loan to, or the issuance, renewal, extension or amendment of any Letter
of Credit for the account of, any Subsidiary Borrower.

 

“Subsidiary Borrowers”: as defined in Section 10.10.

 

“Subsidiary Guarantee”: each guarantee, substantially in the form of Exhibit C,
executed and delivered by a Subsidiary Guarantor, in accordance with the terms
of this Agreement.

 

“Subsidiary Guarantor”: as defined in Section 10.10.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Kimco or any Affiliate
thereof shall be a Swap Agreement.

 

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agents”: as defined in the introductory paragraph hereof.

 

“TARGET Day”: any day on which TARGET2 is open for the settlement of payments in
Euros.

 

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

 

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date”: the date that is the earliest to occur of (a) the Maturity
Date, (b) the date on which the Revolving Commitments hereunder shall be
terminated or otherwise permanently reduced to zero pursuant to this Agreement,
and (c) the date on which the Loans shall become due and payable hereunder by
acceleration.

 

“Test Period”: a period of four (4) consecutive fiscal quarters of Kimco.

 

 
25 

--------------------------------------------------------------------------------

 

 

“Total Adjusted EBITDA”: for any Test Period, Total EBITDA for such period minus
(without duplication) (i) replacement reserves of $0.15 per square foot of gross
leasable area per annum, pro-rated for the applicable period, (ii) non-cash
revenue for such period attributable to straight-lining of rents, (iii) EBITDA
for such period attributable to Unconsolidated Entities, (iv) income for such
period from mezzanine and mortgage loan receivables, (v) dividend and interest
income from marketable securities, (vi) EBITDA for such period attributable to
Properties acquired within 24 months prior to the last day of such Test Period,
and (vii) Kimco’s and its Affiliates’ management fee income and other income
(excluding all items referred to in any other clause of this definition) for
such period not attributable to Properties to the extent that such items
referred to in this clause (vii), in the aggregate, exceed 15% of Total EBITDA.

 

“Total Debt Service”: in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
there shall be excluded optional prepayments and balloon payments due at
maturity, and non-cash interest expense with respect to convertible debt, and
provided, further, that the amount of any scheduled principal debt amortization
payment paid during such Test Period with respect to Indebtedness related to a
property acquired during such Test Period or otherwise assumed in connection
with an acquisition consummated during such Test Period shall be limited, for
purposes of calculating Total Debt Service, in proportion to the fraction of
such Test Period during which Kimco or another Consolidated Entity owned such
property or had assumed such Indebtedness, as applicable), plus preferred stock
dividends paid during such Test Period.

 

“Total EBITDA”: for any period, Adjusted Net Income of Kimco and the
Consolidated Entities before income taxes, interest, depreciation, amortization,
gains or losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, acquisition
costs, gains or losses on extraordinary items and gains or losses on early
extinguishment of debt, plus, without duplication, EBITDA of Unconsolidated
Entities.

 

“Total Indebtedness”: as of any date of determination, the principal amount of
all Indebtedness of Kimco, of its Wholly Owned Subsidiaries and of any other
Consolidated Entities, outstanding at such date.

 

“Total Priority Indebtedness”: as of any date of determination, the aggregate of
(a) Indebtedness of Kimco or of any of the Consolidated Entities outstanding as
of such date, secured by any asset of Kimco or the Consolidated Entities, and
(b) all unsecured third party Indebtedness of the Consolidated Entities to
Persons other than Kimco or any Consolidated Entity outstanding as of such date
except to the extent that such unsecured third party Indebtedness is
unconditionally and irrevocably guaranteed by Kimco.

 

“Total Unsecured Interest Expense”: actual interest expense (accrued, paid, or
capitalized, but excluding non-cash interest expense with respect to convertible
debt) on all Unsecured Debt of Kimco or of any Consolidated Entity.

 

“Tranche”: any Eurocurrency Tranche or Money Market Tranche.

 

“Tranche A Commitment”: as to any Lender, the obligation (if any) to make
Tranche A Loans to and/or issue or participate in Tranche A Letters of Credit
issued on behalf of Borrowers hereunder in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender's name on Schedule 1.1A under the heading "Tranche A Commitment
(Dollars Only)," as such amount may be changed from time to time in accordance
with the provisions of this Agreement. The initial aggregate amount of the
Lenders' Tranche A Commitments is $1,250,000,000.

 

 
26 

--------------------------------------------------------------------------------

 

 

“Tranche A Exposure”: as to any Lender at any time, an amount equal to the sum
of (a) the outstanding aggregate amount of such Lender's Tranche A Loans at such
time and (b) such Lender's Applicable Percentage of the Tranche A L/C
Obligations then outstanding.

 

“Tranche A L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Tranche A
Letters of Credit and (b) the aggregate amount of drawings under Tranche A
Letters of Credit that have not then been reimbursed pursuant to Section 3.5(a).

 

“Tranche A Letters of Credit”: letters of credit issued by the Issuing Lender
pursuant to this Agreement, to the extent such Letters of Credit are deemed,
pursuant to the provisions of this Agreement, to be a use of the Tranche A
Commitment, including the letters of credit referred to in Schedule 3.10.

 

“Tranche A Loans”: Revolving Credit Loans made by the Lenders pursuant to this
Agreement, to the extent such Loans are deemed, pursuant to the provisions of
this Agreement, to be a use of the Tranche A Commitment.

 

“Tranche B Commitment”: as to any Lender, the obligation (if any) to make
Tranche B Loans to and/or issue or participate in Tranche B Letters of Credit
issued on behalf of Borrowers hereunder in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender's name on Schedule 1.1A under the heading "Tranche B Commitment
(Dollars or Alternate Currency)," as such amount may be changed from time to
time in accordance with the provisions of this Agreement. The initial aggregate
amount of the Lenders' Tranche B Commitments is $500,000,000.

 

“Tranche B Exposure”: as to any Lender at any time, an amount equal to the sum
of (a) the Dollar Equivalent of the outstanding aggregate amount of such
Lender's Tranche B Loans at such time and (b) such Lender's Applicable
Percentage of the Tranche B L/C Obligations then outstanding.

 

“Tranche B L/C Obligations”: at any time, an amount equal to the sum of (a) the
Dollar Equivalent of the aggregate then undrawn and unexpired amount of the then
outstanding Tranche B Letters of Credit and (b) the Dollar Equivalent of the
aggregate amount of drawings under Tranche B Letters of Credit that have not
then been reimbursed pursuant to Section 3.5(a).

 

“Tranche B Letters of Credit”: letters of credit issued by the Issuing Lender
pursuant to this Agreement, to the extent such Letters of Credit are deemed,
pursuant to the provisions of this Agreement, to be a use of the Tranche B
Commitment, including the letters of credit referred to in Schedule 3.10.

 

“Tranche B Loans”: Revolving Credit Loans made by the Lenders pursuant to this
Agreement, to the extent such Loans are deemed, pursuant to the provisions of
this Agreement, to be a use of the Tranche B Commitment.

 

“Transferee”: as defined in Section 10.7.

 

 
27 

--------------------------------------------------------------------------------

 

 

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan, a
Eurocurrency Loan, a Canadian Prime Rate Loan or a Money Market Loan; and as to
any Competitive Loan, its nature as a Eurocurrency Loan or a Fixed Rate Loan.

 

“Unconsolidated Entity”: as of any date of determination, a corporation,
partnership, limited liability company, trust, joint venture, or other business
entity in which Kimco, directly or indirectly through ownership of one or more
intermediary entities, owns an equity interest but that is not required in
accordance with GAAP to be consolidated with Kimco for financial reporting
purposes (including, for the avoidance of doubt, (i) any entity in which the
only investment by Kimco or any Affiliate thereof consists of preferred stock or
securities of another entity having characteristics analogous to those of
preferred stock, and (ii) any entity as to which Kimco (together with its
Affiliates) does not have the power to direct the acquisition, financing,
disposition and other major decisions regarding property owned by such entity).

 

“unencumbered”: with respect to any asset, as of any date of determination, the
circumstance that such asset on such date (a) is not subject to any Liens or
claims (including restrictions on transferability or assignability) of any kind
(excluding Permitted Encumbrances), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset and (ii) if applicable, the
organizational documents of any Entity) which prohibits or restricts in a
material manner Kimco or any of the Entities from creating, incurring, assuming
or suffering to exist any Lien upon, or conveying, selling, leasing,
transferring or otherwise disposing of, any assets or Capital Stock of Kimco or
any of the Entities (excluding any agreement which limits generally the amount
of secured Indebtedness which may be incurred by Kimco and the Entities) and (c)
is not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (other than Permitted
Encumbrances) on any assets or Capital Stock of Kimco or any of the Entities, or
would entitle any Person to the benefit of any Lien (other than Permitted
Encumbrances) on such assets or Capital Stock upon the occurrence of any
contingency (other than pursuant to an “equal and ratable” clause contained in
any agreement governing Indebtedness).

 

“Unencumbered Assets NOI”: for any period, Unencumbered Property NOI, plus (a)
75% of management fee revenues earned by Kimco and its Wholly Owned Subsidiaries
in respect of properties owned by any Unconsolidated Entity, plus (b) the sum of
dividend and interest income from unencumbered marketable securities and
unencumbered mezzanine and mortgage loan receivables; provided that management
fee revenues earned in respect of properties owned by any Unconsolidated Entity,
dividend and interest income from unencumbered mezzanine loan receivables and
Unencumbered Assets NOI attributable to assets located outside of the United
States and Puerto Rico or to assets owned by Entities not organized in and not
having principal offices in the United States or Puerto Rico shall not be taken
into account to the extent the sum of all such items exceeds 30% of Unencumbered
Assets NOI for the applicable period.

 

“Unencumbered Properties”: (a) Properties wholly owned by Kimco or by a Wholly
Owned Subsidiary (or in which Kimco or a Wholly Owned Subsidiary has a leasehold
interest to the extent eligible pursuant to clause (b) of the second sentence of
the definition of the term “Unencumbered Property NOI”), as to which Kimco has
control, which Properties are unencumbered (including freedom from restrictions,
whether on the Property itself or the entity holding such Property, on pledging
such Property or the stock, limited liability company interests, partnership
interests, or other ownership interests of any Person having an ownership
interest in such Property as collateral or selling such Property), and (b) other
unencumbered Properties as to which Kimco or a Wholly Owned Subsidiary owns
(directly or through the ownership of an interest in a Consolidated Entity) a
majority of the equity interests or has a leasehold interest, as above, and has
the power to direct acquisition, disposition, financing, and other major
property decisions (which shall not include Properties owned by or through
Unconsolidated Entities); provided that no such Property shall be treated as an
Unencumbered Property at any time during which any Person (other than Kimco)
having any direct or indirect ownership interest in such Property (a “Property
Owner”) has any Indebtedness or has any obligation or liability, whether
primary, secondary, direct, indirect, fixed, contingent, or otherwise (including
as a guarantor or other surety or accommodation party, as the general partner of
a partnership that has Recourse Indebtedness, under applicable law, or
otherwise) in respect of any Indebtedness (an “Obligated Property Owner”),
unless at such time each such Obligated Property Owner is a Wholly Owned
Subsidiary of Kimco and a Subsidiary Guarantor pursuant to an effective
Subsidiary Guarantee.

 

 
28 

--------------------------------------------------------------------------------

 

 

“Unencumbered Property NOI”: for any period, Property NOI for such period of
Unencumbered Properties owned by Kimco or a Wholly Owned Subsidiary and the
percentage equal to Kimco’s Ownership Percentage interest in the applicable
Property of Property NOI for such period of other Unencumbered Properties, in
each case net of (x) management fees of 3% of revenues and (y) replacement
reserves of $0.15 per square foot per annum (pro-rated for the applicable Test
Period) of gross leasable area, from Unencumbered Properties. For the purpose of
determining Unencumbered Property NOI, (a) no property owned by any
Unconsolidated Entity shall be included and (b) leasehold positions will be
eligible if (i) with respect to the lease term, either (x) more than 25 years
remains in such lease term or (y) such lease term is renewable in the sole
discretion of Kimco for one or more successive periods aggregating (together
with the remaining current lease term) more than 25 years so long as, in the
case of this clause (y), periodic rent increases shall be at levels comparable
to those that are customarily applicable to leases having initial terms in
excess of 25 years, and (ii) such leasehold position is mortgageable and the
terms of the lease include customary secured lender protections (including that
(A) the lessor shall notify any holder of a security interest in such leasehold
interest of the occurrence of any default by the lessee under such lease and
shall afford such holder the right to cure such default, and (B) in the event
that such lease is terminated, such holder shall have the option to enter into a
new lease having terms substantially identical to those contained in the
terminated lease).

 

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, and if
acceptable to the Issuing Lender in its sole discretion, as the same may be
amended or revised from time to time.

 

“United States”: the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unrestricted Cash and Cash Equivalents”: as of any date of determination, the
sum of (a) the Dollar Equivalent of the aggregate amount of Unrestricted cash
then held by Kimco or any of the Consolidated Entities and (b) the Dollar
Equivalent of the aggregate amount of Unrestricted Cash Equivalents (valued at
the lower of cost and fair market value) then held by Kimco or any of the
Consolidated Entities. As used in this definition, “Unrestricted” means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.

 

“Unsecured Debt”: all Indebtedness which is not secured by a Lien on any income,
Capital Stock, property or asset; provided that Unsecured Debt shall not include
any Indebtedness included in the calculation of Total Priority Indebtedness.

 

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Certificate”: as defined in Section 2.12(d)(ii)(D).

 

 
29 

--------------------------------------------------------------------------------

 

 

“Wells Fargo”: Wells Fargo Bank, National Association.

 

“Wholly Owned Subsidiary”: any entity all of the capital stock of which and any
and all equivalent ownership interests of which (other than directors’
qualifying shares required by law) are owned by Kimco directly or indirectly
through one or more Wholly Owned Subsidiaries.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

“Yen” or “¥”: the lawful money of Japan.

 

SECTION 1.2     Other Definitional Provisions; Interpretation.

 

(a)     Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto.

 

(b)     Without limiting Section 1.3, as used herein and in any other Loan
Document, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to Kimco and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c)     The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(e)     Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(f)     The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

 

(g)     The word “will” shall be construed to have the same meaning and effect
as the word “shall”.

 

(h)     Unless the context requires otherwise (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

 
30 

--------------------------------------------------------------------------------

 

 

SECTION 1.3     Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Kimco notifies the Administrative Agent that
Kimco requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Kimco that the Required Lenders request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.4     Exchange Rates.

 

(a)     Not later than 12:00 noon, New York City time, three (3) Business Days
prior to each Calculation Date beginning with the date that is the earlier of
the date on which the initial Alternate Currency Borrowing is made or the
initial Letter of Credit denominated in an Alternate Currency is issued, as the
case may be, the Administrative Agent shall determine the Exchange Rate as of
such Calculation Date with respect to each relevant Alternate Currency. The
Exchange Rates so determined shall become effective on the relevant Calculation
Date, shall remain effective until the next succeeding Calculation Date, and
shall for all purposes of this Agreement (other than Section 2.2, Section 10.20,
or any other provision expressly requiring the use of a current Exchange Rate)
be the Exchange Rates employed in converting any amounts between dollars and any
Alternate Currency.

 

(b)     Not later than 5:00 p.m., New York City time, on each Calculation Date,
the Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of Alternate Currency Loans or L/C
Obligations then outstanding (after giving effect to any Alternate Currency
Loans made or repaid on such date or any L/C Obligations incurred or repaid on
such date). The Administrative Agent shall determine the aggregate amount of the
Dollar Equivalent of all other amounts denominated in an Alternate Currency at
the applicable time provided for its making such determination pursuant to this
Agreement (and such determinations shall be conclusive and binding on the
parties hereto in the absence of manifest error).

 

ARTICLE II

THE LOANS

 

SECTION 2.1     Competitive Bid Procedure.

 

(a)     Subject to the terms and conditions set forth herein, from time to time
during the Commitment Period, Kimco may request Competitive Bids and may (but
shall not have any obligation to) accept Competitive Bids and borrow Competitive
Loans denominated in Dollars in an aggregate principal amount outstanding at any
time not to exceed fifty percent (50%) of the aggregate Revolving Commitments;
provided that after giving effect thereto the sum of the total Revolving
Exposure of all the Lenders plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total Revolving Commitments. Competitive
Loans shall not be available in any Alternate Currency. To request Competitive
Bids, Kimco shall notify the Administrative Agent of such request by telephone
(x) in the case of a borrowing of Competitive Loans based on a Eurocurrency
Rate, not later than 10:30 a.m. (Central time) four (4) Business Days before the
date of the proposed borrowing, and (y) in the case of a borrowing of Fixed Rate
Loans, not later than 10:30 a.m. (Central time), one (1) Business Day before the
date of the proposed borrowing; provided that Kimco may submit up to (but not
more than) three (3) Competitive Bid Requests on the same day, but a Competitive
Bid Request shall not be made within two (2) Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by Kimco. Each such telephonic and written Competitive Bid Request
shall specify the following information:

 

 
31 

--------------------------------------------------------------------------------

 

 

(i)     the aggregate amount of the requested Borrowing, which shall be in
Dollars;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be based on a Eurocurrency Rate or at a
Fixed Rate;

 

(iv)     the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”;

 

(v)     the date of maturity of such Borrowing; and

 

(vi)     the location and number of Kimco’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.2(d).

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b)     Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to Kimco in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy (x) in the
case of a borrowing of a Competitive Loan at a rate based on the Eurocurrency
Rate, not later than 10:30 a.m. (Central time) three (3) Business Days before
the proposed date of such borrowing, and (y) in the case of a borrowing of a
Fixed Rate Loan, not later than 10:30 a.m. (Central time) on the proposed date
of such borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the borrowing of a
Competitive Loan requested by Kimco) of the Competitive Loan or Loans that the
applicable Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which such Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

 

(c)     The Administrative Agent shall promptly notify Kimco by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

 

 
32 

--------------------------------------------------------------------------------

 

 

(d)     Subject only to the provisions of this paragraph, Kimco may accept or
reject any Competitive Bid. Kimco shall notify the Administrative Agent by
telephone, confirmed by telecopy in a form approved by the Administrative Agent,
whether and to what extent it has decided to accept or reject each Competitive
Bid (x) in the case of a Competitive Loan based on a Eurocurrency Rate, not
later than 11:30 a.m. (Central time) three (3) Business Days before the date of
the proposed borrowing, and (y) in the case of a Fixed Rate Loan, not later than
11:30 a.m. (Central time) on the proposed date of the borrowing; provided that
(i) the failure of Kimco to give any such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) Kimco shall not accept a Competitive Bid
made at a particular Competitive Bid Rate if Kimco rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by Kimco shall not exceed the aggregate amount of the
requested borrowing for Competitive Loans specified in the related Competitive
Bid Request, (iv) to the extent necessary to comply with clause (iii) above,
Kimco may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided, further, that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by Kimco. A notice given by Kimco pursuant to this paragraph shall be
irrevocable.

 

(e)     The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)     If the entity which is the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to Kimco at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.2     Loans; Etc.

 

(a)     Revolving Commitments.

 

(i)     Subject to the terms and conditions hereof, each Lender severally agrees
to make revolving credit loans (“Revolving Credit Loans”) to the Borrowers,
without double-counting (i.e., amounts advanced by a Lender in respect of its
Tranche A Commitment shall not be counted in reduction of its Tranche B
Commitment, or vice versa) (x) in the case of Lenders with a Tranche A
Commitment, in Dollars only, from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding which, when added to
such Lender's Applicable Percentage of the then outstanding Tranche A L/C
Obligations, does not exceed the amount of such Lender's Tranche A Commitment,
and (y) in the case of Lenders with a Tranche B Commitment, in Dollars or in an
Alternate Currency, from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which, when added to such Lender’s Applicable Percentage of the then outstanding
Tranche B L/C Obligations, does not exceed the amount of such Lender’s Tranche B
Commitment; provided that no Money Market Loan shall be available in an
Alternate Currency. During the Commitment Period the Borrowers may use the
Revolving Commitments by borrowing, prepaying the Revolving Credit Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Notwithstanding anything to the contrary contained in this
Agreement, in no event shall, at any time, the sum of the Revolving Exposure of
all of the Lenders plus the aggregate principal amount of outstanding
Competitive Loans exceed the aggregate Revolving Commitments then in effect.

 

 
33 

--------------------------------------------------------------------------------

 

 

(ii)     Each Revolving Credit Loan shall be made as part of a borrowing
consisting of Revolving Credit Loans made by the Lenders in accordance with
their respective Applicable Percentages of the Tranche A Commitments or the
Tranche B Commitments, as applicable, and to the extent such Revolving Credit
Loan is made shall constitute a use of the Tranche A Commitment or the Tranche B
Commitment, as applicable. Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.1. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Commitments and Competitive
Bids of the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

 

(iii)     Subject to Section 2.8 and Section 2.10, (x) Revolving Credit Loans
denominated in Dollars may from time to time be Eurocurrency Loans, ABR Loans,
or Money Market Loans or a combination thereof, as determined by the applicable
Borrower and notified to the Administrative Agent in accordance with Sections
2.2(d) and 2.4, and (y) Revolving Credit Loans denominated in Canadian Dollars
may from time to time be Eurocurrency Loans or Canadian Prime Rate Loans,
provided that no such Revolving Credit Loan described in this sentence shall be
made as a Eurocurrency Loan after the day that is one (1) month prior to the
Termination Date. Revolving Credit Loans denominated in an Alternate Currency
(other than Canadian Dollars) shall be composed entirely of Eurocurrency Loans,
and Revolving Credit Loans denominated in an Alternate Currency shall only be
made using Tranche B Commitments. Each Lender at its option may make any
Revolving Credit Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement; provided, further, that each
applicable Lender shall at all times comply with the requirements of this
Agreement in respect thereto, including Section 2.12, and no Lender shall make
any such election if and to the extent the same would cause the applicable
Borrower to increase its payment obligations hereunder. Subject to Section 2.8
and Section 2.10, any Competitive Loan may from time to time be a Eurocurrency
Loan or a Fixed Rate Loan as the applicable Borrower may request in accordance
with Section 2.1.

 

(b)     Notes. The Revolving Credit Loans made by each Lender shall be evidenced
by a promissory note executed and delivered by the applicable Borrower at the
request of such Lender, substantially in the form of Exhibit B-1, with
appropriate insertions as to payee and date (a “Revolving Credit Note”), payable
to the order of such Lender in a principal amount equal to the aggregate unpaid
principal amount of all Revolving Credit Loans made by such Lender. The
Competitive Loans made by each Lender shall be evidenced by a promissory note
executed and delivered by Kimco at the request of such Lender, substantially in
the form of Exhibit B-2, with appropriate insertions as to payee and date (a
“Competitive Loan Note”), payable to the order of such Lender. Each Lender is
hereby authorized to record, as applicable, the date, Type and amount of each
Revolving Credit Loan or Competitive Loan made by such Lender, each continuation
thereof, each conversion of all or a portion thereof to another Type, the date
and amount of each payment or prepayment of principal thereof and, in the case
of Fixed Rate Loans and Eurocurrency Loans, the length of each Interest Period
with respect thereto and, in the case of Money Market Loans, the Money Market
Loan Maturity Date with respect thereto, on the schedule (including any
continuation thereof) annexed to and constituting a part of its Revolving Credit
Note or Competitive Loan Note, as the case may be, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded; provided that the failure by any Lender to make any such recordation
or any error in such recordation shall not affect the obligations of any
Borrower under this Agreement or the Notes.

 

(c)     Repayment of Loans. Kimco shall pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Competitive Loan
on the last day of the Interest Period applicable to such Loan. Each Borrower
shall repay all then outstanding Revolving Credit Loans and Competitive Loans
made to such Borrower on the Termination Date (or, if earlier, the applicable
Money Market Loan Maturity Date in respect of a Money Market Loan) to the
Administrative Agent for the account of each Lender in the currency in which
such Loan was made.

 

 
34 

--------------------------------------------------------------------------------

 

 

(d)     Procedure for Borrowing Revolving Credit Loans. The Borrowers may borrow
Revolving Credit Loans during the Commitment Period on any Business Day,
provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, (i) three (3) Business Days (or, in the
case of any requested Borrowing in an Alternate Currency, four (4) Business
Days) prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurocurrency Loans, (ii) two (2)
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Credit Loans are to be initially Money Market Loans, or
(iii) one (1) Business Day prior to the requested Borrowing Date, otherwise),
specifying (A) the aggregate amount to be borrowed, (B) whether the amount to be
borrowed will use the Tranche A Commitments or the Tranche B Commitments or, if
a combination thereof, indicating the respective amounts thereof, (C) the
requested Borrowing Date and, in the case of each Money Market Loan, the
requested Money Market Loan Maturity Date, (D) whether the borrowing is to be of
Eurocurrency Loans, ABR Loans, Money Market Loans, Canadian Prime Rate Loans or
a combination thereof, (E) if a Eurocurrency Loan, the currency of such
requested Revolving Credit Loan (which must be Dollars in the case of Revolving
Credit Loans using the Tranche A Commitments), and (F) if the borrowing is to be
entirely or partly of Eurocurrency Loans the respective amounts of each such
Type of Revolving Credit Loan and the respective lengths of the initial Interest
Periods therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (i) in the case of ABR Loans or Canadian Prime Rate Loans,
$5,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $5,000,000, such lesser amount)
and (ii) in the case of Eurocurrency Loans or Money Market Loans, $5,000,000 or
a whole multiple of $100,000 in excess thereof or the Dollar Equivalent in an
Alternate Currency, in each case subject to Section 2.2(e). Upon receipt of any
such notice from the applicable Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the applicable Borrower at the office of the Administrative Agent
specified in Section 10.2 prior to 1:00 P.M., New York City time (or (i) in the
case of Money Market Loans having a Money Market Loan Maturity Date of six (6)
days or less from the relevant Borrowing Date, 3:00 P.M., New York City time and
(ii) in the case of an Alternate Currency Borrowing, local time for the
principal market of such currency), on the Borrowing Date requested by the
applicable Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by the
Administrative Agent crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. In no event may the number of Money Market Loans requested
in any calendar month exceed six (6). In no event may the number of Money Market
Loans requested in any calendar year exceed thirty (30).

 

(e)     Tranches. Notwithstanding anything to the contrary in this Agreement,
all borrowings, prepayments, conversions and continuations of Revolving Credit
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of the Revolving Credit Loans
comprising each Tranche of Tranche A Loans and each Tranche of Tranche B Loans
shall be equal to $5,000,000 or a whole multiple of $100,000 in excess thereof
or the Dollar Equivalent in an Alternate Currency, and (ii) there shall be no
more than fifteen (15) Eurocurrency Tranches outstanding at any one time.

 

 
35 

--------------------------------------------------------------------------------

 

  

(f)     Termination or Reduction of Revolving Commitments. Kimco shall have the
right, upon not less than three (3) Business Days’ irrevocable notice to the
Administrative Agent (which shall promptly notify each Lender thereof), to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Tranche A Commitments and/or the Tranche B Commitments (as designated by
Kimco); provided that no such termination or reduction shall be permitted if,
after giving effect thereto and to any payments of the Revolving Credit Loans
made on the effective date thereof, (i) the sum of the Tranche A Exposure of all
the Lenders would exceed the Tranche A Commitments of all the Lenders, (ii) the
sum of the Tranche B Exposure of all the Lenders would exceed the Tranche B
Commitments of all the Lenders, (iii) the sum of the Revolving Exposure, plus
the aggregate principal amount of the Competitive Loans then outstanding, would
exceed the total Revolving Commitments then in effect or (iv) the Available
Commitment of any Lender would be less than zero. Any such reduction (other
than, for the avoidance of doubt, pursuant to Section 10.10(a)) shall be in an
amount equal to $50,000,000 or a whole multiple of $10,000,000 in excess thereof
and shall reduce permanently the Revolving Commitments then in effect.

 

SECTION 2.3     Prepayments.

 

(a)     Optional. Each Borrower may at any time and from time to time prepay the
Revolving Credit Loans of such Borrower (subject, in the case of Eurocurrency
Loans and Money Market Loans to compliance with the terms of Section 2.2(e) and
Section 2.13), in whole or in part, without premium or penalty, upon irrevocable
notice to the Administrative Agent, specifying the date and amount of prepayment
and whether the prepayment is of Tranche A Loans, Tranche B Loans, Eurocurrency
Loans, ABR Loans, Money Market Loans, Canadian Prime Rate Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Kimco
may not prepay any Competitive Loan without the prior consent of the relevant
Lender(s) thereof, except in connection with a prepayment pursuant to Section
10.10(a) hereof. Upon receipt of any notice of prepayment, the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.13.
Subject to Section 2.2(e) and except in connection with a prepayment pursuant to
Section 10.10(a), partial prepayments shall be in an aggregate principal amount
of $5,000,000 (or, in the case of prepayments of any Alternate Currency Loans,
the Dollar Equivalent of $5,000,000 at the time of such prepayment) or a whole
multiple of $1,000,000 (or, in the case of prepayments of any Alternate Currency
Loans, the Dollar Equivalent of $1,000,000 at the time of such prepayment) in
excess thereof (or, if less, the aggregate outstanding principal amount of the
Revolving Credit Loans).

 

(b)     Mandatory. If, on any Calculation Date, for any reason, the sum of the
Lenders’ aggregate Tranche B Exposure exceeds one hundred five percent (105%) of
the Lenders’ aggregate Tranche B Commitments, then the applicable Borrower shall
promptly prepay the Tranche B Loans (or if no Tranche B Loans are outstanding,
cash collateralize Tranche B Letters of Credit (in the manner provided in
Article VIII), if any, which shall then be treated solely for purposes of this
paragraph as no longer outstanding to the extent so cash collateralized) in an
aggregate amount sufficient such that, after giving effect thereto, the sum of
the Lenders’ aggregate Tranche B Exposure does not exceed one hundred percent
(100%) of the Lenders’ aggregate Tranche B Commitments.

 

 
36 

--------------------------------------------------------------------------------

 

 

SECTION 2.4     Conversion and Continuation Options.

 

(a)     The applicable Borrower may elect from time to time to convert
Eurocurrency Loans denominated in Dollars to ABR Loans (or, with respect to
Loans denominated in Canadian Dollars, Canadian Prime Rate Loans), by giving the
Administrative Agent at least two (2) Business Days’ prior irrevocable notice of
such election; provided that any such conversion of Eurocurrency Loans may only
be made on the last day of an Interest Period with respect thereto. The
applicable Borrower may elect from time to time to convert ABR Loans or Canadian
Prime Rate Loans to Eurocurrency Loans by giving the Administrative Agent at
least three (3) Business Days’ prior irrevocable notice of such election. Any
such notice of conversion to Eurocurrency Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof. All or any part of the outstanding Eurocurrency Loans, ABR Loans and
Canadian Prime Rate Loans may be converted as provided herein; provided that (i)
no Loan may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a conversion
is not appropriate, (ii) any such conversion may only be made if, after giving
effect thereto, Section 2.2(e) would not be contravened, and (iii) no Revolving
Credit Loan may be converted into a Eurocurrency Loan after the date that is one
(1) month prior to the Termination Date.

 

(b)     Any Eurocurrency Loans may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a continuation
is not appropriate, (ii) if, after giving effect thereto, Section 2.2(e) would
be contravened, or (iii) after the date that is one month prior to the
Termination Date, and provided, further, that if such Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans (or, in the case of Loans denominated in
Canadian Dollars, Canadian Prime Rate Loans) on the last day of such then
expiring Interest Period. Upon receipt of any notice pursuant to this Section
2.4(b), the Administrative Agent shall promptly notify each Lender thereof.

 

(c)     Notwithstanding anything herein to the contrary, Sections 2.4(a) and (b)
shall not apply to Competitive Loans, which may not be converted or continued.

 

SECTION 2.5     Fees.

 

(a)     Kimco agrees to pay to the Administrative Agent, for the account of each
Lender, a facility fee at a per annum rate for the period from and including the
first day of the Commitment Period to but excluding the Termination Date,
computed at the Facility Fee Rate on the daily amount of the Revolving
Commitment of such Lender, whether used or unused; provided that if such Lender
continues to have any Revolving Exposure or outstanding Competitive Loans after
its Revolving Commitment terminates, then such facility fee shall continue to
accrue at the Facility Fee Rate on the average daily amount of such Lender’s
Revolving Exposure and Competitive Loans from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Exposure or outstanding Competitive Loans.
Accrued facility fees shall be payable in arrears on the last Business Day of
each calendar quarter and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.

 

(b)     Kimco shall pay to the Lead Lenders, for their respective own accounts
(as applicable), and, to the extent mutually agreed upon by the Lead Lenders and
the other Lenders, for the account of the Lenders, the fees in the amounts and
on the dates previously agreed to in writing by Kimco pursuant to the Fee
Letter.

 

 
37 

--------------------------------------------------------------------------------

 

 

SECTION 2.6     Interest Rates and Payment Dates.

 

(a)     Each Loan (other than Competitive Loans) denominated in Dollars shall
bear interest (i) if a Eurocurrency Loan, for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin and (ii) if an ABR Loan, at a
rate per annum equal to the ABR plus the Applicable Margin.

 

(b)     Each Loan denominated in an Alternate Currency other than Canadian
Dollars shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurocurrency Rate determined
for such day plus the Applicable Margin.

 

(c)     Each Loan denominated in Canadian Dollars shall bear interest (i) if a
Eurocurrency Loan, for each day during each Interest Period with respect thereto
at a rate per annum equal to the Eurocurrency Rate determined for such day plus
the Applicable Margin and (ii) if a Canadian Prime Rate Loan, at a rate per
annum equal to the Canadian Prime Rate plus the Applicable Margin.

 

(d)     Each Money Market Loan shall bear interest at a rate per annum equal to
the Money Market Rate applicable thereto plus the Applicable Margin.

 

(e)     Each Competitive Loan (other than a Fixed Rate Loan) shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurocurrency Rate determined for such day plus (or minus, as
applicable) the Margin applicable thereto. Each Fixed Rate Loan shall bear
interest at the Fixed Rate applicable thereto.

 

(f)     If all or a portion of (i) the principal amount of any Revolving Credit
Loan, Money Market Loan or Competitive Loan, (ii) any interest payable thereon
or (iii) any fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section 2.6 plus 2% or (y) in the case of
any overdue interest, fee or other amount, the rate described in Section
2.6(a)(ii) plus 2%, in each case from the date of such non-payment to the date
on which such amount is paid in full (as well after as before judgment).

 

(g)     Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to Section 2.6(f) shall be payable from
time to time on demand.

 

SECTION 2.7     Computation of Interest and Fees.

 

(a)     Facility fees and interest (other than interest calculated on the basis
of the Prime Rate, the Canadian Prime Rate or with respect to Eurocurrency Loans
denominated in Sterling) shall be calculated on the basis of a 360-day year for
the actual days elapsed. Interest calculated on the basis of the Prime Rate, the
Canadian Prime Rate or with respect to Eurocurrency Loans denominated in
Sterling shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the applicable Borrowers and the Lenders of each
determination of a Eurocurrency Rate or Money Market Rate. Any change in the
interest rate on a Revolving Credit Loan (or a Competitive Loan subject to
Section 2.10) resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the applicable
Borrowers and the Lenders of the effective date and the amount of each such
change in interest rate.

 

 
38 

--------------------------------------------------------------------------------

 

 

(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate with respect to any Eurocurrency Loan.

 

SECTION 2.8     Market Disruption and Alternate Rate of Interest.

 

(a)     If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Borrowing of Eurocurrency Loans the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Borrowing of Eurocurrency Loans for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Borrowing of Eurocurrency
Loans; provided, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the Eurocurrency
Rate for such Borrowing of Eurocurrency Loans, then (a) Kimco and the
Administrative Agent may mutually agree in their reasonable discretion to
appoint one or more additional Reference Banks (subject to consent by such
Reference Bank(s)) for purposes of establishing the Reference Bank Rate that
shall be the Eurocurrency Rate for such Interest Period for such Borrowing of
Eurocurrency Loans, or (b) if no additional Reference Banks are so appointed or
if additional Reference Banks are so appointed and less than two Reference Banks
supply such a rate, then (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Loan at the Alternate Base Rate,
(ii) if such Borrowing shall be requested in Canadian Dollars, then such
Borrowing shall be made as a Canadian Prime Rate Loan at the Canadian Prime Rate
and (iii) if such Borrowing shall be requested in any Alternate Currency (other
than Canadian Dollars), the Eurocurrency Rate for such Borrowing shall be equal
to the cost to each Lender to fund its pro rata share of such Borrowing of
Eurocurrency Loans (from whatever source and using whatever methodologies as
such Lender may select in its reasonable discretion) (such rate, the “CF Rate”).

 

(b)     If prior to the first day of any Interest Period for a Eurocurrency
Borrowing:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrowers) that adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for a Loan in the applicable
currency or for the applicable Interest Period; or

 

(ii)     the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Loan, the Lender that is required to make such Competitive
Loan) that the Eurocurrency Rate for a Loan in the applicable currency or for
the applicable Interest Period will not adequately and fairly reflect the cost
to such Lenders (or Lender) (as conclusively certified by such Lenders or
Lender, as the case may be) of making or maintaining their affected Revolving
Credit Loans (or its Competitive Loan) during such Interest Period,

 

 
39 

--------------------------------------------------------------------------------

 

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrowers and the Lenders as soon as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any interest
election request pursuant to Section 2.4 that requests continuation of any
Eurocurrency Loan for such applicable Interest Period shall be ineffective, (B)
if Dollars are the applicable currency described in the foregoing clause (b)(i)
and a Borrowing of a Eurocurrency Loan is requested in Dollars, such Borrowing
shall be made as an ABR Loan, (C) if Canadian Dollars are the applicable
currency described in the foregoing clause (b)(i) and a Eurocurrency Loan is
requested in Canadian Dollars, such Borrowing shall be made as a Canadian Prime
Rate Loan and (D) if any Alternate Currency (other than Canadian Dollars) is the
applicable currency described in the foregoing clause (b)(i) and a Borrowing of
a Eurocurrency Loan is requested in any such Alternate Currency, then the
Eurocurrency Rate for such Eurocurrency Loan shall be at the CF Rate; provided,
further that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by Kimco for Competitive Borrowings may be made
to Lenders that are not affected thereby and (B) if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted. The Administrative Agent shall not make a
determination described in Section 2.8(b)(i), and no Lender shall advise the
Administrative Agent as described in Section 2.8(b)(ii) unless the
Administrative Agent or such Lender, as applicable, is then generally making
similar determinations or delivering similar advice, in each case, under other
credit facilities to which it is a party with borrowers or account parties that
are similarly situated to and of similar creditworthiness to the Borrowers.
     

 

SECTION 2.9     Pro Rata Treatment and Payments.

 

(a)     Each borrowing by any Borrower of Revolving Credit Loans using the
Tranche A Commitments or the Tranche B Commitments, as applicable, each payment
by any Borrower on account of any fees hereunder and any reduction of the
Tranche A Commitments or Tranche B Commitments (other than pursuant to Section
10.10(a)), as applicable, shall be made pro rata according to the respective
Applicable Percentages of the Lenders. Each payment (including each prepayment)
by any Borrower on account of principal of and interest on the Tranche A Loans
or Tranche B Loans, as applicable, shall be made pro rata according to the
respective outstanding principal amounts of such Borrower’s Tranche A Loans or
Tranche B Loans, as applicable, then held by the Lenders in the currency in
which such Revolving Credit Loan was made. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed Letter of Credit drawings, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed Letter of Credit
drawings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
drawings then due to such parties. All payments (including prepayments) to be
made by the Borrowers hereunder and under the Notes, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 12:00 Noon, New York City time, or, if
the payment is due in an Alternate Currency, local time for the principal market
of such currency, on the due date thereof to the Administrative Agent, for the
account of the applicable Lenders, at (x) in the case of payments due in Dollars
the Administrative Agent’s office specified in Section 10.2 in immediately
available funds and (y) in the case of payments due in an Alternate Currency, to
such office as the Administrative Agent may hereafter specify by notice to the
Borrowers. It is understood that, if any payment of principal is made on any day
in accordance with the preceding sentence, no interest shall accrue on such day
in respect of such principal. The Administrative Agent shall distribute such
payments to the applicable Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on Eurocurrency Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to any such
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.

 

 
40 

--------------------------------------------------------------------------------

 

 

(b)     Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this Section 2.9(b) shall be conclusive in
the absence of manifest error. If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three (3)
Business Days of such Borrowing Date, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans hereunder, on demand, from the applicable Borrower.

 

SECTION 2.10     Illegality.

 

Notwithstanding any other provision herein, if the adoption of or any Change in
Law or in the interpretation or application thereof shall make it unlawful for
any Lender to make or maintain Eurocurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurocurrency
Loans, to continue Eurocurrency Loans as such, or to convert ABR Loans to
Eurocurrency Loans shall forthwith be cancelled, (b) such Lender’s Revolving
Credit Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law and (c) such Lender’s Competitive Loans then outstanding as
Eurocurrency Loans, if any, shall, if required by law, be converted
automatically to ABR Loans. If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the applicable Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.13.

 

SECTION 2.11     Requirements of Law.

 

(a)     If any Change in Law:

 

(i)     shall impose, modify or hold applicable any reserve (except to the
extent that such reserve is specifically subject to Section 2.11(c)), special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any relevant
office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate, the Money Market Rate or the Fixed Rate;

 

(ii)     shall impose on such Lender any other condition; or

 

(iii)     subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (x) Indemnified
Taxes and (y) Excluded Taxes);

 

 
41 

--------------------------------------------------------------------------------

 

 

and the result of any of the foregoing is to increase the cost to such Lender,
the Issuing Lender or such other Recipient, by an amount which such Lender, the
Issuing Lender or such other Recipient, as the case may be, deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans, Money Market Loans or Fixed Rate Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, (x) each Borrower shall promptly pay such
Lender, the Issuing Lender or such other Recipient, upon its demand, any
additional amounts necessary to compensate such Lender, the Issuing Lender or
such other Recipient, as the case may be, for such increased cost or reduced
amount receivable solely with respect to such Borrower’s Loans and Letters of
Credit and (y) the Borrowers agree, jointly and severally, to pay such Lender,
the Issuing Lender or such other Recipient, upon its demand, any additional
amounts necessary to compensate such Lender, the Issuing Lender or such other
Recipient, as the case may be, for such increased cost or reduced amount
receivable with respect to this Agreement or the Revolving Commitments generally
and not solely with respect to any particular Borrower’s Loans and Letters of
Credit. If any Lender, the Issuing Lender or any other Recipient becomes
entitled to claim any additional amounts pursuant to this Section 2.11(a), it
shall promptly notify the Borrowers, through the Administrative Agent, of the
event by reason of which it has become so entitled, provided that such amounts
shall be no greater than amounts that such Lender, the Issuing Lender or such
other Recipient is generally charging other borrowers or account parties
similarly situated to and of similar creditworthiness to the Borrowers.

 

(b)     If any Lender or the Issuing Lender shall have determined that the
application of any Requirement of Law or any Change in Law regarding capital
adequacy or liquidity or compliance by such Lender or the Issuing Lender or any
corporation controlling such Lender or the Issuing Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority does or shall have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s or such
corporation’s capital or liquidity as a consequence of its obligations hereunder
or under any Letter of Credit to a level below that which such Lender or the
Issuing Lender or such corporation could have achieved but for such application
or compliance (taking into consideration such Lender’s or the Issuing Lender’s
or such corporation’s policies with respect to capital adequacy and liquidity
and such Lender’s or the Issuing Lender’s treatment of its Revolving Commitments
and Letters of Credit for internal purposes as of the date on which it became a
party hereto) by an amount deemed by such Lender to be material, then from time
to time, after submission by such Lender or the Issuing Lender to the Borrowers
(with a copy to the Administrative Agent) of a written request therefor (setting
forth in reasonable detail the basis for such request), (i) each Borrower shall
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
corporation, as the case may be, for such reduction solely with respect to such
Borrower’s Loans and Letters of Credit and (ii) the Borrowers shall, jointly and
severally, pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such corporation, as the case may be, for such reduction with respect
to this Agreement or the Revolving Commitments generally and not solely with
respect to any particular Borrower’s Loans and Letters of Credit; provided that
such amounts shall be no greater than amounts that such Lender or the Issuing
Lender is generally charging other borrowers or account parties similarly
situated to and of similar creditworthiness to the Borrowers.

 

(c)     Each Borrower agrees to pay to each Lender which requests compensation
under this Section 2.11(c) (by notice to such Borrower), on the last day of each
Interest Period with respect to any Eurocurrency Loan made by such Lender to
such Borrower, so long as such Lender shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the Board (or, so long
as such Lender may be required by the Board or by any other Governmental
Authority to maintain reserves against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any
Eurocurrency Loans), an additional amount (determined by such Lender and
notified to such Borrower) representing such Lender’s calculation or, if an
accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Lender shall determine) of the actual
costs, if any, incurred by such Lender during such Interest Period, as a result
of the applicability of the foregoing reserves to such Eurocurrency Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:

 

 
42 

--------------------------------------------------------------------------------

 

  

(i)     the principal amount of the Eurocurrency Loans made by such Lender to
which such Interest Period relates and outstanding on such day; and

 

(ii)     the difference between (x) a fraction the numerator of which is the
Eurocurrency Rate (expressed as a decimal) applicable to such Eurocurrency Loan,
and the denominator of which is one (1) minus the maximum rate (expressed as a
decimal) at which such reserve requirements are imposed by the Board or other
Governmental Authority on such date minus (y) such numerator; and

 

(iii)     a fraction the numerator of which is one (1) and the denominator of
which is 360.

 

Any Lender which gives notice under this Section 2.11(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the applicable Borrower) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.

 

(d)     A certificate as to any additional amounts payable pursuant to this
Section 2.11 submitted by any Lender, through the Administrative Agent, to the
Borrowers shall be conclusive in the absence of manifest error. The agreements
in this Section 2.11 shall survive the termination of this Agreement, the
expiration, cancellation, or other termination of the Letters of Credit, and the
payment of the Revolving Credit Loans, the Competitive Loans and all other
amounts payable hereunder (the date on which all of the foregoing shall have
occurred, the “Final Date”), until the first anniversary of the Final Date.
Notwithstanding anything contained in this Section 2.11, no Borrower shall be
obligated to pay any greater amounts than such Lender(s) or Issuing Lender(s) is
(are) generally charging other borrowers or account parties similarly situated
to and of similar creditworthiness to the Borrowers.

 

(e)     For the avoidance of doubt, this Section 2.11 (i) shall not entitle any
Recipient to compensation in respect of any Excluded Taxes, (ii) shall not apply
to (A) Indemnified Taxes imposed on payments by or on account of any obligations
of the Borrowers hereunder or under any Loan Document or (B) Other Taxes, it
being understood that such Indemnified Taxes and Other Taxes shall be governed
exclusively by Section 2.12, and (iii) shall not relieve any Lender or Issuing
Lender of any obligation pursuant to Section 2.12.

 

SECTION 2.12     Taxes.

 

(a)     All payments made by any Loan Party under this Agreement and the Notes
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If any Withholding Agent determines in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
any Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made. Each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
As soon as practicable after any payment of Indemnified Taxes by any Loan Party
to a Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. The agreements in this Section 2.12(a) shall survive the termination of
this Agreement, the expiration, cancellation, or other termination of the
Letters of Credit, and the payment of the Revolving Credit Loans, the
Competitive Loans and all other amounts payable hereunder.

 

 
43 

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by each Loan Party. Without duplication of any payments
made pursuant to Section 2.12(a), each Loan Party shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are directly paid or
payable by such Recipient in connection with this Agreement and the other Loan
Documents (including amounts paid or payable under this Section 2.12(b)) and any
reasonable expenses arising therefrom or with respect thereto. The indemnity
under this Section 2.12(b) shall be paid within 10 days after the Recipient
delivers to the applicable Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

 

(c)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that the applicable Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of such Loan Party to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and the other Loan Documents and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.12(c) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

 

(d)     Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement and
the other Loan Documents shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.1(d)(ii)(A) through (E) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrowers or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.12(d). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrowers and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

 
44 

--------------------------------------------------------------------------------

 

 

(ii)     Without limiting the generality of the foregoing, if the applicable
Borrower or Loan Party (or, if such Borrower or Loan Party is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, its sole
owner) is a U.S. Person, any Lender (or if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, its sole
owner) with respect to such Borrower shall, if it is legally eligible to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
reasonably requested by such Borrower and the Administrative Agent) on or prior
to the date on which such Lender becomes a party hereto, duly completed and
executed copies of whichever of the following is applicable:

 

(A)     IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

 

(B)     (1) with respect to payments of interest under this Agreement and the
other Loan Documents, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "interest" article of
such tax treaty and (2) with respect to any other applicable payments under this
Agreement and the other Loan Documents, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

 

(C)     IRS Form W-8ECI;

 

(D)     (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit H (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent
shareholder" of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, (c) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;

 

(E)     (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this subsection (d)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

 

(F)     any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or Loan Party or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)     If a payment made to a Lender under this Agreement and the other Loan
Documents would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.12(d)(iii),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

 

 
45 

--------------------------------------------------------------------------------

 

 

(e)     Defined Terms. For purposes of this Section 2.12, the term “Lender”
includes any Issuing Lender.

 

SECTION 2.13     Indemnity.

 

Each Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (including post-judgment expenses) which such Lender
may sustain or incur as a consequence of (a) default by such Borrower in making
a borrowing of Eurocurrency Loans, Money Market Loans or Fixed Rate Loans or in
the conversion into or continuation of Eurocurrency Loans after such Borrower
has given a notice requesting or accepting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, or (c) the making of a prepayment or conversion of
Eurocurrency Loans, Money Market Loans or Fixed Rate Loans on a day which is not
the last day of an Interest Period or the Money Market Loan Maturity Date, as
the case may be, with respect thereto. Such indemnification may, at the option
of any Lender, include an amount equal to the excess, if any, of (i) the amount
of interest which would have accrued on the amount so prepaid or converted, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the relevant Interest Period or the relevant Money Market Loan Maturity Date, as
the case may be (or proposed Interest Period or proposed Money Market Loan
Maturity Date, as the case may be), in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin or Margin) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank Eurocurrency market or other relevant market. This covenant shall
survive the termination of this Agreement, the expiration, cancellation, or
other termination of the Letters of Credit, and the payment of the Revolving
Credit Loans, the Competitive Loans and all other amounts payable hereunder,
until the first anniversary of the Final Date.

 

SECTION 2.14     Change of Lending Office.

 

Each Lender and each Transferee agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.10, 2.11 or 2.12 with respect to such
Lender or Transferee, it will, if requested by any Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender or Transferee)
to designate another lending office for any Revolving Credit Loans or
Competitive Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender or Transferee, cause such Lender or
Transferee and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.14 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender or Transferee pursuant to Sections 2.10, 2.11 and 2.12.

 

 
46 

--------------------------------------------------------------------------------

 

 

SECTION 2.15     Replacement of Lenders under Certain Circumstances.

 

Kimco shall be permitted to replace any Lender which (a) requests reimbursement
for amounts owing pursuant to Section 2.11 (other than Section 2.11(c)) or 2.12,
(b) is affected in the manner described in Section 2.10 and as a result thereof
any of the actions described in Section 2.10 is required to be taken, (c)
becomes a Defaulting Lender, (d) does not consent to any amendment, waiver,
supplement or modification to any Loan Document for which the consent of the
Required Lenders has been obtained but that requires the consent of additional
Lenders pursuant to any Loan Document, or (e) is a Protesting Lender, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrowers shall repay (or the replacement bank or institution shall
purchase, at par) all Revolving Credit Loans and other amounts (other than
Competitive Loans) owing to such replaced Lender prior to the date of
replacement, (iv) the applicable Borrowers shall be liable to such replaced
Lender under Section 2.13 if any Eurocurrency Loan, Money Market Loan or Fixed
Rate Loan owing to such replaced Lender shall be prepaid (or purchased) other
than on the last day of the Interest Period or the Money Market Loan Maturity
Date, as the case may be, relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be satisfactory to the Administrative Agent and the Issuing
Lender, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that Kimco shall be
obligated to pay the registration and processing fee referred to therein), (vii)
the replaced Lender shall (except as provided in the following clause (ix)) be
released from its obligations under this Agreement, (viii) until such time as
such replacement shall be consummated, the applicable Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.11 or 2.12, as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights which any Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender if it defaulted in its obligation to make
Revolving Credit Loans hereunder.

 

SECTION 2.16     Additional Reserve Costs.

 

(a)     If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, in respect of any of such Lender’s Alternate
Currency Loans, such Lender may require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Alternate Currency Loans (to the extent such Loans were made to such Borrower)
subject to such requirements, additional interest on such Alternate Currency
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Alternate Currency Loan.

 

(b)     Any additional interest owed pursuant to paragraph (a) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified (which notice shall show the basis for the
calculation of such additional interest) to the applicable Borrower (with a copy
to the Administrative Agent) at least five Business Days before each date on
which interest is payable for the relevant Alternate Currency Loan, and such
additional interest so notified by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Alternate Currency Loan. Notwithstanding anything
contained in this Section 2.16, no Borrower shall be obligated to pay any
greater amounts than such Lender(s) is (are) generally charging other borrowers
similarly situated to and of similar creditworthiness to the Borrowers.

 

SECTION 2.17     Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)     fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.5(a);

 

(b)     the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.1); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

 
47 

--------------------------------------------------------------------------------

 

  

(c)     if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

 

(i)     all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), (y) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments, and (z)
any non-Defaulting Lender’s Revolving Exposure does not exceed such
non-Defaulting Lender’s Revolving Commitment;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, such Defaulting Lender’s L/C Exposure shall be cash
collateralized for the benefit of the Issuing Lender (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with clause (e)
of this Section 2.17 for so long as such L/C Exposure is outstanding;

 

(iii)     to the extent any portion of such Defaulting Lender’s L/C Exposure is
cash collateralized pursuant to clause (e) or (c)(v) of this Section 2.17, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender’s L/C Exposure
during the period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)     to the extent the L/C Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.5 and Section 3.3 shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages as reallocated;

 

(v)     if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then the applicable Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only such Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure incapable of being reallocated pursuant to clause (i) or
(ii) above; and

 

(vi)     if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i), (ii) or (v)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender pursuant to Section 2.5(a) (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such L/C Exposure) and letter of credit fees payable under Section 3.3 with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;

 

 
48 

--------------------------------------------------------------------------------

 

  

(d)     so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.17(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.17(c)(i) or cash collateralized in
a manner consistent with Section 2.17(c)(ii) or (v) (and such Defaulting Lender
shall not participate therein); and

 

(e)     any amount payable by the Borrowers to a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Defaulting Lender when paid by the
Borrowers, and in satisfaction of any such payment obligation, be retained by
the Administrative Agent in a segregated account and, subject to any
requirements of applicable law, be applied at such time or times as may be
determined by the Administrative Agent in its discretion (i) first, to the
funding of any Loan or the funding or cash collateralization of any
participating interest in any Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (ii) second, if so
determined by the Administrative Agent and Kimco, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, and (iii) third, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if such payment is a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of the Letters of Credit which a Defaulting Lender has funded, such
payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender.

 

In the event that the Administrative Agent, the Borrowers and the Issuing Lender
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender (provided that the consent of the
Borrowers shall not be required if an Event of Default has occurred and is
continuing at such time), then the Revolving Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Competitive Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

ARTICLE III

LETTERS OF CREDIT

 

SECTION 3.1     L/C Commitment.

 

(a)     Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the Lenders set forth in Section 3.4(a), agrees to
issue Letters of Credit for the account of any Borrower on any Business Day
during the Commitment Period other than the last ten (10) Business Days thereof
in such form as may be acceptable from time to time to the Issuing Lender;
provided that the Issuing Lender shall not issue any Letter of Credit if, after
giving effect to such issuance, (i) the sum of the L/C Exposure of all the
Lenders would exceed the L/C Commitment, (ii) the sum of the Tranche A Exposure
of all the Lenders would exceed the sum of the Tranche A Commitments of all the
Lenders, (iii) the sum of the Tranche B Exposure of all the Lenders would exceed
the sum of the Tranche B Commitments of all the Lenders, (iv) the Available
Commitment of any Lender would be less than zero, or (v) the sum of the
Revolving Exposure of all the Lenders plus the aggregate principal amount of all
outstanding Competitive Loans shall exceed the aggregate Revolving Commitments.

 

 
49 

--------------------------------------------------------------------------------

 

  

(b)     Each Letter of Credit (i) shall be denominated (x) in the case of
Tranche A Letters of Credit, only in Dollars, or (y) in the case of Tranche B
Letters of Credit, in Dollars or in an Alternate Currency, (ii) shall be
available by sight payment (rather than by acceptance, by deferred payment or by
negotiation), (iii) shall be a standby letter of credit issued to support
obligations of Kimco and its Subsidiaries, contingent or otherwise, incurred in
the ordinary course of business and (iv) shall expire no later than ten (10)
Business Days prior to the Termination Date (such expiration date, the “Letter
of Credit Expiration Date”); provided, that a Letter of Credit may expire after
the Letter of Credit Expiration Date if (x) such Letter of Credit shall be cash
collateralized (or backstopped by another letter of credit in a manner
reasonably acceptable to the Issuing Lender and from a financial institution
reasonably acceptable to the Issuing Lender) on or before the date that is ten
(10) Business Days prior to the Termination Date in an amount equal to 103% of
the face amount of such Letter of Credit and on customary terms reasonably
satisfactory to the Administrative Agent and (y) such Letter of Credit shall
expire no later than one year after the date of issuance of such Letter of
Credit (or in the case of any renewal or extension thereof, one year after such
renewal or extension).

 

(c)     Each Letter of Credit shall be subject to the Uniform Customs or the ISP
and, to the extent not inconsistent therewith, the laws of the State of New York
or any other jurisdiction requested by the applicable Borrower and acceptable to
the Administrative Agent and the Issuing Lender in their sole discretion.

 

(d)     The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

 

SECTION 3.2     Procedure for Issuance of Letters of Credit.

 

Each Borrower may from time to time request that the Issuing Lender issue (or
amend, renew or extend) a Letter of Credit by delivering to the Issuing Lender,
with a copy to the Administrative Agent, in each case, at the applicable address
for notices specified herein (i) an Application therefor, specifying whether
such Letter of Credit is to be a Tranche A Letter of Credit (in which case such
Letter of Credit when issued shall be deemed to use the Tranche A Commitments to
the extent of the amount of such Letter of Credit) or a Tranche B Letter of
Credit (in which case such Letter of Credit when issued shall be deemed to use
the Tranche B Commitments to the extent of the amount of each Letter of Credit)
and otherwise completed to the satisfaction of the Issuing Lender, and (ii) such
other certificates, documents and other papers and information as the Issuing
Lender may request. Upon receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
limitations contained in Section 3.1(a) shall not be violated and shall then
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or amend, renew or extend) the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue (or amend, renew or extend) any Letter of Credit earlier than
three (3) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit (or amendment, renewal
or extension) to the beneficiary thereof or as otherwise may be agreed by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit (or amendment, renewal or extension) to the
applicable Borrower and the Administrative Agent promptly following the issuance
thereof, and the Administrative Agent shall promptly notify the Lenders thereof.

 

 
50 

--------------------------------------------------------------------------------

 

  

SECTION 3.3     Fees and Other Charges.

 

(a)     The applicable Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants (in the case of a Tranche
A Letter of Credit, having Tranche A Commitments, and, in the case of a Tranche
B Letter of Credit, having Tranche B Commitments), a letter of credit fee with
respect to each Letter of Credit issued for its account at a per annum rate, for
each day during the period from and including the date of issuance of such
Letter of Credit to and including the first date thereafter on which such Letter
of Credit shall expire or be cancelled or fully drawn, equal to the L/C Fee Rate
in effect on such day, calculated on the basis of a 360-day year, of the Dollar
Equivalent of the aggregate amount available to be drawn under such Letter of
Credit on such day. In addition, the applicable Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.100% per annum on the
Dollar Equivalent of the undrawn and unexpired amount of each Letter of Credit
issued for its account. Letter of credit fees and fronting fees pursuant to this
paragraph shall be payable in Dollars quarterly in arrears on each L/C Fee
Payment Date to occur while the relevant Letter of Credit is outstanding and
shall be nonrefundable.

 

(b)     In addition to the foregoing fees, the applicable Borrower shall pay or
reimburse the Issuing Lender in Dollars for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for its account.

 

(c)     The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the applicable L/C Participants all fees
received by the Administrative Agent for their respective accounts pursuant to
this Section 3.3.

 

SECTION 3.4     L/C Participations.

 

(a)     The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant (in the case of a Tranche A Letter of Credit, having Tranche A
Commitments, and, in the case of a Tranche B Letter of Credit, having Tranche B
Commitments), and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each applicable L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions hereinafter stated, for such L/C Participant’s own account and
risk an undivided interest equal to such L/C Participant’s Applicable Percentage
of the Tranche A Commitments or Tranche B Commitments, as applicable, in the
Issuing Lender’s obligations and rights in respect of each Letter of Credit
issued hereunder (and in respect of each amendment to a Letter of Credit
increasing the amount thereof in accordance with the provisions of this
Agreement) and the amount of each draft or other demand for payment paid by the
Issuing Lender thereunder. Each applicable L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if the Issuing Lender notifies
it that a draft or other demand for payment has been paid under any Letter of
Credit for which the Issuing Lender has not been reimbursed in full by the
applicable Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Applicable Percentage of the Tranche A Commitments or the Tranche B Commitments,
as applicable, of the amount of such draft or other demand for payment, or any
part thereof, which is not so reimbursed.

 

 
51 

--------------------------------------------------------------------------------

 

  

(b)     If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) the Dollar Equivalent of such amount, times (ii) the
daily average Federal Funds Effective Rate, as quoted by the Issuing Lender,
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not in fact made
available to the Issuing Lender by such L/C Participant within three (3)
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans hereunder (or, if such Letter of Credit is denominated in an
Alternate Currency, the rate per annum applicable to Eurocurrency Loans for
Interest Periods of one month). A certificate of the Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.

 

(c)     Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with this Section 3.4, the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise, including proceeds of any collateral applied
thereto by the Issuing Lender), or any payment of interest on account thereof,
the Issuing Lender will promptly distribute to such L/C Participant its pro rata
share thereof; provided that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

SECTION 3.5     Reimbursement Obligation of the Borrowers.

 

(a)     Each Borrower agrees to reimburse the Issuing Lender on each date on
which the Issuing Lender notifies such Borrower of the date and amount of a
draft or other demand for payment presented under any Letter of Credit issued
for its account and paid by the Issuing Lender for the amount in the currency of
such Letter of Credit of (i) such draft or other demand so paid (which
reimbursement may be effected through the procedure described in Section 3.5(c))
and (ii) any taxes, fees, charges or other costs or expenses (including
post-judgment taxes, fees, charges or other costs or expenses) incurred by the
Issuing Lender in connection with such payment. Each such payment shall be made
to the Issuing Lender at its address for notices specified herein in the
currency of such Letter of Credit and in immediately available funds.

 

(b)     Interest shall be payable on the Dollar Equivalent of any and all
amounts remaining unpaid by the applicable Borrower under this Article III from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate which would be
payable on any outstanding ABR Loans which were then overdue.

 

(c)     Each drawing under any Letter of Credit denominated in Dollars shall
constitute a request by the applicable Borrower to the Administrative Agent for
a borrowing pursuant to Section 2.2(d) of ABR Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the date of
such drawing.

 

SECTION 3.6     Obligations Absolute.

 

(a)     Each Borrower’s obligations under this Article III shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which such Borrower may have or have had
against the Issuing Lender, any L/C Participant or any beneficiary of a Letter
of Credit.

 

 
52 

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and such Borrower’s Reimbursement
Obligations under Section 3.5(a) shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or (ii) any dispute between or among such Borrower and any beneficiary
of any Letter of Credit or any other party to which such Letter of Credit may be
transferred or (iii) any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee.

 

(c)     The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct.

 

(d)     Each Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit issued for its account
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with any applicable standard of care
specified in the Uniform Commercial Code of the State of New York (or other law
applicable to such Letters of Credit), shall be binding on such Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to such Borrower. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that (i) with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit, (ii) the
Issuing Lender may, in its sole discretion, (x) assert or waive application of
Article 17 and Article 45 of the Uniform Customs, or (y) accept as a draft any
written demand or request for payment under a Letter of Credit even if
non-negotiable or not in the form of a draft, and (iii) with respect to
documents presented which the Issuing Lender determines do not appear on their
face to comply with the terms of a Letter of Credit, the Issuing Lender may, in
its sole discretion, approach the applicable Borrower for a waiver of the
discrepancy(ies), but neither requesting such a waiver from such Borrower nor
receiving such a waiver from such Borrower shall obligate the Issuing Lender to
make payment against such documents. The applicable Borrower will notify the
Issuing Lender in writing of any objection such Borrower may have to the Issuing
Lender’s issuance or amendment of any Letter of Credit, the Issuing Lender’s
honor or dishonor of any presentation under any Letter of Credit, or any other
action or inaction taken or proposed to be taken by the Issuing Lender under or
in connection with this Agreement or any Letter of Credit. The applicable
Borrower’s notice of objection must be delivered to the Issuing Lender within
five (5) Business Days after such Borrower receives notice of the action or
inaction it objects to. Any Borrower’s failure to give such notice of objection
within five (5) Business Days after such Borrower’s actual receipt of notice of
the action or inaction it objects to shall automatically waive such Borrower’s
objection, authorize or ratify the Issuing Lender’s action or inaction, and
preclude such Borrower from raising the objection as a defense or claim against
the Issuing Lender.

 

SECTION 3.7     Letter of Credit Payments.

 

If any draft or other demand for payment shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the applicable
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the applicable Borrower in connection with any draft or other demand
for payment presented for payment under any Letter of Credit issued for such
Borrower’s account shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft or other demand for payment) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with the terms and conditions of such Letter of Credit.

 

 
53 

--------------------------------------------------------------------------------

 

 

SECTION 3.8     Applications.

 

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

 

SECTION 3.9     Replacement of the Issuing Lender; Alternate Issuing Lender.

 

(a)     The Issuing Lender may be replaced at any time by written agreement
among the Borrowers, the Administrative Agent, the replaced Issuing Lender and
the successor Issuing Lender. The Administrative Agent shall notify the Lenders
of any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrowers shall, jointly and severally, pay all
unpaid fees accrued for the account of the replaced Issuing Lender. From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

 

(b)     Kimco may request that a Lender other than one of the Lead Lenders (such
Lender, an “Alternate Issuing Lender”) be an Issuing Lender; provided that (i)
no Lender shall have any obligation to serve as such Alternate Issuing Lender
and (ii) any such Alternate Issuing Lender must agree to such customary
record-keeping and reporting requirements relating to the applicable Letter(s)
of Credit as the Administrative Agent shall reasonably require in connection
with the Revolving Credit Facility.

 

SECTION 3.10     Existing Letters of Credit.

 

Schedule 3.10 (Existing Letters of Credit) contains a schedule of certain
letters of credit issued by the applicable Existing Issuing Lender prior to the
effectiveness of the amendment and restatement contemplated hereby for the
account of the applicable account parties under the Existing Revolving Credit
Agreement. Upon the effectiveness of the amendment and restatement contemplated
hereby, such letters of credit, to the extent outstanding, shall be deemed,
automatically and without further action by the parties thereto, to be Tranche A
Letters of Credit or Tranche B Letters of Credit, as shown on such Schedule,
issued by the applicable Issuing Lender pursuant to this Article III and subject
to the provisions hereof.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Issuing Lender, and the Lenders to enter
into this Agreement, to make or maintain the Revolving Credit Loans and
Competitive Loans, and to issue or participate in the Letters of Credit, Kimco
hereby represents and warrants as to itself only, and not as to any other Loan
Party (and, solely with respect to the representations and warranties contained
in Sections 4.3(b) (only as to itself and not as to its Subsidiaries), 4.4,
4.5(b), 4.13, 4.14, 4.15, 4.16 and 4.22 (the “Baseline Representations and
Warranties”), on any applicable Subsidiary Borrower Representation and Warranty
Date in respect of a specific Subsidiary Borrower, such Subsidiary Borrower
hereby represents and warrants as to itself) to the Administrative Agent, the
Issuing Lender, and each Lender that:

 

 
54 

--------------------------------------------------------------------------------

 

 

SECTION 4.1     Financial Condition.

 

The consolidated balance sheet of Kimco and its subsidiaries as at December 31,
2012 and December 31, 2013 and the related consolidated statements of income and
of cash flows for the respective fiscal years ended on such dates, reported on
by PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished
to the Lenders, are complete and correct and present fairly the consolidated
financial condition of Kimco and its subsidiaries as at such dates, as
applicable and the consolidated results of their operations and their
consolidated cash flows for the applicable fiscal year then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved. Except as set forth on Schedule 4.1, neither Kimco nor any of
the Consolidated Entities has, at the Effective Date, any material Indebtedness,
Guarantee Obligation, contingent liability or liability for taxes, or any
unusual forward or long-term commitment, including any interest rate or foreign
currency swap or exchange transaction, which is not reflected in the foregoing
statements or in the notes thereto. Except as set forth on Schedule 4.1, during
the period from December 31, 2013 to and including the Effective Date there has
been no sale, transfer or other disposition by Kimco or any of the Consolidated
Entities of any material part of its business or property and no purchase or
other acquisition of any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of Kimco and the Consolidated Entities at December 31, 2013.

 

SECTION 4.2     No Change.

 

Since December 31, 2013, there has been no development or event nor any
prospective development or event, which has had or could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 4.3     Corporate Existence; Compliance with Law.

 

(a)     Kimco (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iv) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)     Each Subsidiary (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate (or limited partnership or limited liability company or other form of
organization, as applicable) power and authority, and the legal right, to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (iii) is duly qualified
as a foreign corporation (or limited partnership or limited liability company or
other form of organization, as applicable) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, and (iv) is in compliance
with all Requirements of Law except, in the case of clauses (i), (ii), (iii) or
(iv) above, as could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 
55 

--------------------------------------------------------------------------------

 

 

SECTION 4.4     Corporate Power; Authorization; Enforceable Obligations.

 

Each applicable Loan Party has the corporate (or limited partnership or limited
liability company or other form of organization, as applicable) power and
authority, and the legal right, to make, deliver and perform each Loan Document
to which it is a party and, in the case of each applicable Borrower, to borrow
and request the issuance of Letters of Credit hereunder, and each applicable
Loan Party has taken all necessary corporate (or limited partnership or limited
liability company or other form of organization, as applicable) action to
authorize the execution, delivery and performance of each Loan Document to which
it is a party and, in the case of each applicable Borrower, the borrowings and
requests for Letters of Credit on the terms and conditions of this Agreement. No
consent or authorization of, filing with or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings and requests for Letters of Credit hereunder or with the execution,
delivery, performance, validity or enforceability of any Loan Document. Each
Loan Document has been duly executed and delivered on behalf of each applicable
Loan Party party thereto. Each Loan Document constitutes a legal, valid and
binding obligation of each applicable Loan Party party thereto enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 4.5     No Legal Bar.

 

(a)     The execution, delivery and performance of the Loan Documents and the
Borrowings and requests for Letters of Credit hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of Kimco and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

(b)     The execution, delivery and performance of the Loan Documents and the
Borrowings and requests for Letters of Credit hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of the applicable Loan Party other than Kimco and will not result in,
or require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation,
except, in each of the foregoing cases, where the same could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 4.6     No Material Litigation.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Kimco, threatened by
or against Kimco or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby, or (b)
which could reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.7     No Default.

 

Neither Kimco nor any of its Subsidiaries is in default under or with respect to
any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.  

 

 
56 

--------------------------------------------------------------------------------

 

 

SECTION 4.8     Ownership of Property.

 

Each of Kimco and its Subsidiaries has good record title in fee simple to, or a
valid leasehold interest in, all of its material real property, and good title
to all of its other material property.

 

SECTION 4.9     Intellectual Property.

 

Kimco and each of its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (“Intellectual
Property”) necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Kimco know of any valid basis for any such claim. The use of such Intellectual
Property by Kimco and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.10     No Burdensome Restrictions; Disclosure.

 

No Requirement of Law or Contractual Obligation of Kimco or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
Neither the Confidential Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of Kimco
to the Administrative Agent, the Issuing Lender or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Kimco represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

SECTION 4.11     Taxes.

 

Each of Kimco and its Subsidiaries has filed or caused to be filed all tax
returns which, to the knowledge of Kimco, are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees, or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of Kimco
or its Subsidiaries, as the case may be); no tax Lien has been filed, and, to
the knowledge of Kimco, no claim is being asserted, with respect to any such
tax, fee or other charge.

 

SECTION 4.12     Federal Regulations.

 

No part of the proceeds of any Revolving Credit Loan or Competitive Loan and no
Letter of Credit will be used for “purchasing” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board as now and from time to time hereafter in effect or for any purpose
which violates the provisions of the Regulations of the Board. If requested by
the Administrative Agent, each Borrower will furnish to the Administrative Agent
a statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U.

 

 
57 

--------------------------------------------------------------------------------

 

  

SECTION 4.13     ERISA.

 

No Reportable Event has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. The present value of all accrued benefits
under each Single Employer Plan maintained by Kimco or any Commonly Controlled
Entity (based on those assumptions used to fund the Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Neither any Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan, and
neither any Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if such Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent. The present value (determined using actuarial and other assumptions
which are reasonable in respect of the benefits provided and the employees
participating) of the liability of the Borrowers and each Commonly Controlled
Entity for post retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA) equals or exceeds the assets under all such Plans allocable to
such benefits.

 

SECTION 4.14     Investment Company Act; Other Regulations.

 

No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Borrower is subject to regulation under any Federal or State
statute or regulation which limits its ability to incur Indebtedness.

 

SECTION 4.15     Anti-Corruption Laws and Sanctions.

 

Neither any Borrower nor any Wholly Owned Subsidiary, nor any director or senior
officer of a Borrower, nor, to the knowledge of Kimco, any director or senior
officer of any Wholly Owned Subsidiary, is the subject of Sanctions. Neither any
Borrower nor any Wholly Owned Subsidiary is located, organized or resident in a
Sanctioned Country. No part of the proceeds of the Loans and no Letter of Credit
shall be used by a Borrower in violation of Anti-Corruption Laws or Sanctions.
Each of the Borrowers and each Wholly Owned Subsidiary is in compliance, in all
material respects, with the Patriot Act.

 

SECTION 4.16     Purpose.

 

The proceeds of the Revolving Credit Loans and the Competitive Loans and the
Letters of Credit on and after the Effective Date shall be used by the Borrowers
for general corporate purposes (excluding commercial paper back-up), including,
on the Effective Date, repayment of amounts outstanding under the Existing
Revolving Credit Agreement.

 

SECTION 4.17     Environmental Matters.

 

Each of the following representations and warranties is true and correct on and
as of the Effective Date except to the extent that the facts and circumstances
giving rise to any such failure to be so true and correct, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

 
58 

--------------------------------------------------------------------------------

 

  

(a)     To the best knowledge of Kimco, the Properties do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or could
reasonably give rise to liability under, Environmental Laws.

 

(b)     To the best knowledge of Kimco, the Properties and all operations at the
Properties are in compliance, and have in the last two years been in compliance,
with all applicable Environmental Laws, and there is no contamination at, under
or about the Properties, or violation of any Environmental Law with respect to
the Properties.

 

(c)     Neither Kimco nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties, nor does Kimco have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(d)     To the best knowledge of Kimco, Materials of Environmental Concern have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location which could reasonably give rise to liability under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.

 

(e)     No judicial proceeding or governmental or administrative action is
pending, or, to the knowledge of Kimco, threatened, under any Environmental Law
to which Kimco or any of its Subsidiaries is or, to the knowledge of Kimco, will
be named as a party with respect to the Properties, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative of judicial requirements outstanding under any
Environmental Law with respect to the Properties.

 

(f)     To the best knowledge of Kimco, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of Kimco and its Subsidiaries in
connection with the Properties in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

 

SECTION 4.18     Insurance.

 

Kimco and each Subsidiary maintains with insurance companies rated at least A-
by A.M. Best & Co., with premiums at all times currently paid, insurance upon
fixed assets and inventories, including public liability insurance, fire and all
other risks insured against by extended coverage, fidelity bond coverage,
business interruption insurance, and all insurance required by law, all in form
and amounts required by law and customary to the respective natures of their
businesses and properties, except in cases where failure to maintain such
insurance will not have or potentially have a Material Adverse Effect.

 

SECTION 4.19     Condition of Properties.

 

Each of the following representations and warranties is true and correct except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

 

 
59 

--------------------------------------------------------------------------------

 

  

(a)     All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

 

(b)     No material portion of any of the Properties, nor any improvements
located on said Properties that are material to the operation, use or value
thereof, have been damaged in any respect as a result of any fire, explosion,
accident, flood or other casualty.

 

(c)     No condemnation or eminent domain proceeding has been commenced or to
the knowledge of Kimco is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties except as set forth and described in
Schedule 4.19.

 

(d)     No notices of violation of any federal, state or local law or ordinance
or order or requirement have been issued with respect to any Properties.

 

SECTION 4.20     Benefit of Loans.

 

Kimco and each Subsidiary are engaged as an integrated corporate group in the
business of acquiring, owning, developing and operating shopping centers and of
providing the required services and other facilities for those integrated
operations. Kimco and each Subsidiary require financing on such a basis that
funds can be made available to the Borrowers and each Subsidiary to the extent
required for the continued operation of their integrated activities and each of
them expects to derive benefits, directly or indirectly, in return for
undertaking their respective obligations under this Agreement and the other Loan
Documents, both individually and as members of the integrated group.

 

SECTION 4.21     REIT Status.

 

Kimco is an equity-oriented real estate investment trust under Sections 856
through 860 of the Code.

 

SECTION 4.22     Solvency.

 

On the Effective Date and upon and immediately after giving effect to the making
of any Loan, or the issuance, renewal, extension or amendment of any Letter of
Credit, Kimco is Solvent. Upon and immediately after giving effect to the making
of any Loan to, or the issuance, renewal, extension or amendment of any Letter
of Credit for the account of, any Subsidiary Borrower, such Subsidiary Borrower
is Solvent.

 

ARTICLE V

CONDITIONS

 

SECTION 5.1     Conditions to Effectiveness / Effective Date.

 

The amendment and restatement of the Existing Revolving Credit Agreement
effected hereby and the effectiveness of this Agreement and the availability of
the Revolving Credit Facility hereunder, is subject to the satisfaction of the
following conditions (or the waiver of such conditions in accordance with
Section 10.1):

 

 
60 

--------------------------------------------------------------------------------

 

  

(a)     Credit Agreement. The Administrative Agent shall have received from each
party hereto (which parties shall include Lenders comprising “Required Lenders”
under the Existing Revolving Credit Agreement and each Existing Issuing Lender)
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)     No Material Adverse Effect. There shall not have occurred or become
known to the Lead Lenders or the Joint Lead Arrangers any material adverse
condition or material adverse change in or affecting the business, operations,
property or financial condition of Kimco and its Subsidiaries, taken as a whole.

 

(c)     Governmental Approvals. All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated hereby and the continuing operations
of Kimco and its Subsidiaries (including without limitation the Subsidiary
Borrowers) shall have been obtained and be in full force and effect.

 

(d)     Financial Statements. The Lenders shall have received (i) unqualified
audited consolidated financial statements of Kimco for the fiscal years ended
December 31, 2012 and December 31, 2013, and (ii) unaudited interim consolidated
financial statements of Kimco for each quarterly period ended both (x)
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph and (y) at least 45 days prior to the Closing Date,
in each case prepared in accordance with GAAP.

 

(e)     Existing Revolving Lenders. All loans and other amounts owing to the
Existing Revolving Lenders under the Existing Revolving Credit Agreement shall
have been paid in full in accordance with clause (f) below.

 

(f)     Interest, Fees, Breakage Costs and Expenses. JPMorgan Chase Bank, N.A.,
as administrative agent under the Existing Revolving Credit Agreement or this
Agreement, as applicable, shall have received payment (which may be from
proceeds of the initial Loans under this Agreement) of (i) for the account of
the Existing Revolving Lenders, (A) the aggregate outstanding principal amount
of all of the Existing Revolving Loans, (B) all interest, fees and expenses
accrued to but excluding the Effective Date owed to such Existing Revolving
Lenders under the Existing Revolving Credit Agreement or any fee letter referred
to therein or relating thereto, (C) any and all amounts payable pursuant to
Section 2.13 of the Existing Revolving Credit Agreement (it being agreed that
with respect to each Extending Existing Revolving Lender such amount is zero),
and (ii) for the account of the applicable payee, all fees and other amounts due
and payable on or prior to the Effective Date under or in connection with the
Existing Revolving Credit Agreement or this Agreement, including pursuant to the
Fee Letter and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder, including the reasonable fees and disbursements invoiced through the
Effective Date of JPMCB’s special counsel; provided, however, that each of the
parties hereto agrees that the aggregate outstanding principal amount of the
Existing Revolving Loans of each Extending Existing Revolving Lender shall be
repaid on the Effective Date with (and to the extent of) the proceeds of the
Revolving Loans made by such Extending Existing Revolving Lender on the
Effective Date, and no Extending Existing Revolving Lender shall be required on
the Effective Date to advance cash in such amount to the Administrative Agent or
to JPMorgan Chase Bank, N.A., as administrative agent under the Existing
Revolving Credit Agreement pursuant to this clause (f) or otherwise in
satisfaction thereof.

 

 
61 

--------------------------------------------------------------------------------

 

 

(g)     Legal Opinion. The Administrative Agent shall have received, with a
counterpart for the Administrative Agent, each Lender and the Issuing Lender,
the executed legal opinions of Venable LLP and Wachtell, Lipton, Rosen & Katz,
counsel to the Loan Parties, each in form and substance satisfactory to the
Administrative Agent. The Borrowers hereby request such counsel to deliver such
opinion.

 

(h)     Notes. The Administrative Agent shall have received from each Borrower a
signed Revolving Credit Note and from Kimco a signed Competitive Loan Note, in
each case, for the account of each Lender that notified the Administrative Agent
and Kimco of its request for Notes at least two (2) Business Days prior to the
Closing Date.

 

(i)     Closing Certificates. The Administrative Agent shall have received a
certificate from a Responsible Officer of Kimco and KRCX North Holdings, LLC,
each dated the Effective Date, substantially in the form of Exhibit E-1 (in the
case of Kimco) and Exhibit E-2 (in the case of KRCX North Holdings, LLC), (i) in
the case of Kimco, confirming compliance with the conditions specified in this
Section 5.1 and in Section 5.2 and, (ii) in each case, certifying, among other
things, as to the names and offices of the Persons authorized to sign the Loan
Documents to be delivered pursuant to the terms hereof by each such Loan Party,
together with the signatures of each such Person and a certificate of another
Responsible Officer, certifying as to the name, office, and signature of such
first Responsible Officer.

 

(j)     Organizational Documents, Etc. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Borrower, and the authorization of each Borrower in respect of
the transactions contemplated by this Agreement or the other Loan Documents, all
in form and substance reasonably satisfactory to the Administrative Agent,
certified to be true, correct and complete by a Responsible Officer as of the
Effective Date.

 

(k)     Patriot Act. The Administrative Agent and the Lenders shall have
completed any required Patriot Act compliance, the results of which shall be
reasonably satisfactory to the Administrative Agent and the Lenders.

 

The Administrative Agent shall notify Kimco, the Issuing Lender and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.

 

SECTION 5.2     Conditions to Each Extension of Credit.

 

The agreement of each Lender to make a Loan and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions precedent:

 

(a)     Representations and Warranties. On each applicable Representation and
Warranty Date, each of the representations and warranties made by Kimco in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

 

(b)     No Default. On each applicable Representation and Warranty Date, no
Default or Event of Default shall have occurred and be continuing on such date
or after giving effect to the extension of credit requested to be made on such
date.

 

 
62 

--------------------------------------------------------------------------------

 

 

(c)     Baseline Representations and Warranties. In the case of the making of
any Loan to, or the issuance, renewal, extension or amendment of any Letter of
Credit for the account of, any Subsidiary Borrower, then on each applicable
Subsidiary Borrower Representation and Warranty Date, each of the Baseline
Representations and Warranties made by the applicable Subsidiary Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

 

Each Borrowing by, or issuance, renewal, extension or amendment of a Letter of
Credit on behalf of, any Borrower hereunder shall constitute a representation
and warranty, as of the date of such extension of credit (or renewal, extension
or amendment of a Letter of Credit), (i) by Kimco in all cases that the
conditions contained in Section 5.2 (a) and (b) have been satisfied, and (ii) if
the applicable Borrower is a Subsidiary Borrower, by such Subsidiary Borrower
that the conditions contained in Section 5.2(c) have been satisfied.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as the Revolving Commitments remain in effect, any Competitive Loan or
any Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees as set forth
in Sections 6.1 through 6.8, inclusive, and each applicable Subsidiary Borrower
hereby agrees as set forth in Section 6.9, that:

 

SECTION 6.1     Financial Statements.

 

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender and the Issuing Lender):

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of Kimco, a copy of the consolidated balance sheet of Kimco and
its subsidiaries as at the end of such year and the related consolidated
statements of income and retained earnings and of cash flows of Kimco and its
subsidiaries for such year, setting forth in each case in comparative form the
figures as of the end of and for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers, LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)     as soon as available, but in any event not later than 45 days after the
end of each of the first three (3) quarterly periods of each fiscal year of
Kimco, the unaudited consolidated balance sheet of Kimco and its subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of Kimco and its subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period, as the case may be, in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

 
63 

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

 

SECTION 6.2     Certificates; Other Information.

 

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender and the Issuing Lender (in the case of clauses (b)-(c) below) or each
relevant Lender or Issuing Lender (in the case of clause (e) below)):

 

(a)     [reserved];

 

(b)     concurrently with the delivery of the financial statements referred to
in Sections 6.1(a) and 6.1(b), a compliance certificate of a Responsible Officer
of Kimco substantially in the form of Exhibit F;

 

(c)     within ten (10) days after the same are sent, copies of all financial
statements and reports which Kimco sends to its stockholders, and within ten
(10) days after the same are filed, copies of all financial statements, reports
or other documents which Kimco may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;

 

(d)     [reserved]; and

 

(e)     promptly, upon request of the Administrative Agent, a list of all
Entities, and such additional financial information, information with respect to
any Property and other information as any Lender or the Issuing Lender may from
time to time reasonably request (through the Administrative Agent).

 

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

 

SECTION 6.3     Payment of Obligations.

 

Kimco shall pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Kimco, (b)
Non-Recourse Indebtedness to the extent that Kimco has determined in good faith
that it is in its best interests to contest or not pay such Non-Recourse
Indebtedness or (c) other obligations which aggregate not more than $50,000,000
to the extent that Kimco has determined in good faith that it is in its best
interests to contest or not pay such other obligations.

 

SECTION 6.4     Maintenance of Existence, etc.

 

Kimco shall:

 

(a)     Preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 7.2.

 

 
64 

--------------------------------------------------------------------------------

 

 

(b)     Comply with all Contractual Obligations and Requirements of Law except
to the extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

SECTION 6.5     Maintenance of Property; Insurance.

 

Kimco shall keep all property useful and necessary in its business in good
working order and condition; maintain insurance with financially sound and
reputable insurance companies rated at least A- by A.M. Best & Co. on all of its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to each Lender and the Issuing Lender,
upon written request, full information as to the insurance carried.

 

SECTION 6.6     Inspection of Property; Books and Records; Discussions.

 

Kimco shall keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender or the Issuing Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of Kimco and its Subsidiaries with officers and employees of
Kimco and its Subsidiaries and with its independent certified public
accountants.

 

SECTION 6.7     Notices.

 

Kimco shall promptly give notice to the Administrative Agent, the Issuing Lender
and each Lender of:

 

(a)     the occurrence of any Default or Event of Default;

 

(b)     any (i) default or event of default under any Contractual Obligation of
Kimco or any of its Subsidiaries or (ii) litigation, investigation or proceeding
which may exist at any time between Kimco or any of its Subsidiaries and any
Governmental Authority, which in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

(c)     any litigation or administrative or other proceeding affecting Kimco or
any of its Subsidiaries in which the amount involved is $50,000,000 or more on
an individual basis (or $100,000,000 or more in the aggregate together with all
other such litigations or administrative or other proceedings affecting Kimco or
any of its Subsidiaries) and not covered by insurance or in which material
injunctive or similar relief is sought, or the occurrence in respect of any
Guarantor of any case, proceeding, event, or circumstance of the nature set
forth in paragraph (f) of Article VIII;

 

(d)     the following events, as soon as possible and in any event within 30
days after Kimco knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or Kimco or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and

 

 
65 

--------------------------------------------------------------------------------

 

 

(e)     any development or event which has had or could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.

 

The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.

 

SECTION 6.8     Environmental Laws.

 

Kimco shall:

 

(a)     Comply with, and use its best efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use its best efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect or (ii) Kimco has determined in good
faith that contesting the same is not in the best interests of Kimco and its
Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.

 

(c)     Defend, indemnify and hold harmless the Administrative Agent, the
Issuing Lender and each Lender, and their respective employees, agents, officers
and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses (whether arising
pre-judgment or post-judgment) of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of Kimco, its Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. Notwithstanding anything to the contrary in
this Agreement, this indemnity shall continue in full force and effect
regardless of the termination of this Agreement.

 

SECTION 6.9     Baseline Conditions.

 

(a)     Each Subsidiary Borrower shall at all applicable times comply with the
Baseline Conditions in all material respects.

 

 
66 

--------------------------------------------------------------------------------

 

 

(b)     In the event any Subsidiary Borrower fails, at any applicable time, to
comply with any of the Baseline Conditions in any material respect or fails to
pay any amount payable hereunder within five (5) Business Days after such amount
becomes due in accordance with the terms hereof (a “Non-complying Subsidiary
Borrower”), (i) one or more of the other Borrowers shall promptly prepay any and
all Loans to and any other obligations under any of the Loan Documents of such
Non-complying Subsidiary Borrower (and cash collateralize any Letters of Credit
issued for its account unless Kimco is a co-applicant thereof), or (ii) Kimco or
any other Subsidiary Borrower that can satisfy each of the Baseline Conditions
shall assume (pursuant to a written agreement reasonably satisfactory to the
Administrative Agent) any and all Loans to and any other obligations (including
in respect of any such Letters of Credit) of such Non-complying Subsidiary
Borrower under any of the Loan Documents.

 

(c)     Each Subsidiary Guarantor shall at all applicable times comply with the
Baseline Conditions in all material respects and in the event any Subsidiary
Guarantor fails, at any time, to comply with any of the Baseline Conditions in
any material respect, such Subsidiary Guarantor shall (i) notwithstanding any
provision of this Agreement to the contrary, cease to be an Obligated Property
Owner for all purposes of this Agreement, and (ii) continue as a Subsidiary
Guarantor unless released as provided in Section 10.10(d).

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as the Revolving Commitments remain in effect, any Competitive Loan or
any Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees that:

 

SECTION 7.1     Financial Covenants.

 

Kimco shall not directly or indirectly:

 

(a)     Total Indebtedness Ratio. Permit, at the last day of any Test Period,
the ratio of (i) Total Indebtedness as of such day to (ii) Gross Asset Value as
of such day to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to exceed
270 consecutive days in the event that during the applicable period Kimco or one
of the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions); provided that for the purpose of determining the foregoing ratio,
there shall be excluded from the amount of Total Indebtedness the amount of
Total Indebtedness that matures by its terms within 24 months after such date of
determination, such exclusion to be limited, however, to the excess of (i) the
dollar equivalent of the aggregate amount of Unrestricted Cash and Cash
Equivalents then held by Kimco and the Consolidated Entities over (ii)
$35,000,000.

 

(b)     Total Priority Indebtedness Ratio. Permit, at the last day of any Test
Period, the ratio of (i) Total Priority Indebtedness as of such day to (ii)
Gross Asset Value as of such day to exceed 0.35 to 1.00; provided that for the
purpose of determining the foregoing ratio, there shall be excluded from the
amount of Total Priority Indebtedness the amount of Total Priority Indebtedness
that matures by its terms within 24 months after such date of determination,
such exclusion to be limited, however, to the excess of (i) the dollar
equivalent of the aggregate amount of Unrestricted Cash and Cash Equivalents
then held by Kimco and the Consolidated Entities over (ii) $35,000,000.

 

(c)     [reserved].

 

(d)     [reserved].

 

 
67 

--------------------------------------------------------------------------------

 

 

(e)     Unsecured Interest Expense Ratio. Permit, for any Test Period, the ratio
of (i) Unencumbered Assets NOI for such period to (ii) Total Unsecured Interest
Expense for such period to be less than 1.75 to 1.00.

 

(f)     Fixed Charge Coverage Ratio. Permit, for any Test Period, the ratio of
Total Adjusted EBITDA for such period to Total Debt Service for such period to
be less than 1.50 to 1.00. Solely for the purpose of calculating the ratio in
this clause (f), Total Adjusted EBITDA (i) shall include cash flow distributions
(other than distributions in respect of capital transactions) from
Unconsolidated Entities (“Unconsolidated Entity Operating Cash Flow”), and (ii)
shall be increased by the amounts excluded pursuant to clauses (iv), (v) and
(vi) of the definition of the term “Total Adjusted EBITDA”.

 

Solely for the purposes of this Section 7.1: direct or indirect reference to
EBITDA, NOI, Indebtedness and debt service (and items thereof, when applicable)
with respect to the Entities, when included, shall be included only to the
extent of the Ownership Percentage therein, except as otherwise specifically
provided.

 

SECTION 7.2     Limitation on Certain Fundamental Changes.

 

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly: (a)
enter into any merger (except as described in Schedule 7.2), consolidation or
amalgamation, (b) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (c) convey, sell, lease, assign, transfer or
otherwise dispose of, all or a substantial portion of its property, business or
assets (each such transaction referred to in the preceding clauses (a), (b) and
(c), a “Capital Transaction”), provided that a Capital Transaction may be made
if (i) such Capital Transaction does not involve all or a substantial portion of
the property, business or assets owned or leased by Kimco and its Subsidiaries
determined on a consolidated basis with respect to Kimco and its Subsidiaries
taken as a whole, (ii) there is no Default or Event of Default, before and after
giving effect to such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and (iii) without limiting the
foregoing, Kimco is in compliance with all covenants under Section 7.1 after
giving effect to such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and would have been in compliance
therewith for the most recent Test Period if such Capital Transaction had been
given effect (including any changes resulting from recharacterization of
Unencumbered Property) during such Test Period. Notwithstanding the foregoing,
Kimco may not engage in a Capital Transaction other than (x) a merger as to
which it is the surviving entity or (y) a Capital Transaction described in the
immediately following sentence. In addition, notwithstanding the foregoing,
(I)(A) any Subsidiary that is not a Loan Party may merge with any Subsidiary so
long as the surviving entity is a Subsidiary, and (B) any Subsidiary that is a
Loan Party may merge with any Subsidiary so long as the surviving entity is a
Loan Party, (II)(A) any Subsidiary that is not a Loan Party may liquidate, wind
up or dissolve itself so long as such Subsidiary’s assets are transferred to a
Borrower or a Subsidiary and (B) any Subsidiary that is a Loan Party may
liquidate, wind up or dissolve itself so long as such Subsidiary’s assets are
transferred to a Loan Party and (III)(A) any Subsidiary that is not a Loan Party
may convey, sell, lease, assign, transfer or otherwise dispose of any of its
assets to a Borrower or any Subsidiary and (B) Kimco or any Subsidiary that is a
Loan Party may convey, sell, lease, assign, transfer or otherwise dispose of any
of its assets to a Loan Party.

 

 
68 

--------------------------------------------------------------------------------

 

 

SECTION 7.3     [Reserved].

 

SECTION 7.4     [Reserved].

 

SECTION 7.5     Limitation on Transactions with Affiliates.

 

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than Kimco
or any of its Wholly Owned Subsidiaries) unless (a) no Default or Event of
Default would occur as a result thereof and (b) such transaction is (i) in the
ordinary course of the business of any Loan Party that is a party thereto and
(ii) upon fair and reasonable terms no less favorable to any Loan Party that is
a party thereto or is affected thereby than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

.

 

SECTION 7.6     Limitation on Changes in Fiscal Year.

 

Kimco shall not cause or permit its fiscal year to end on a day other than
December 31, unless otherwise required by any applicable law, rule or
regulation.

 

SECTION 7.7     Limitation on Lines of Business; Issuance of Commercial Paper;
Creation of Subsidiaries; Negative Pledges; Swap Agreements.

 

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly:

 

(a)     Engage in activities other than real estate business and real estate
related business activities, and in activities permitted for real estate
investment trusts under the Code (including through taxable REIT subsidiaries).

 

(b)     Issue any commercial paper in an aggregate principal amount exceeding
the aggregate unused and available commitments under any revolving credit
facility (other than the Revolving Commitments hereunder) entered into by Kimco
or any of its Subsidiaries and not prohibited by this Agreement. For the
purposes of this paragraph, commitments shall be deemed to be available to the
extent that, on any date of determination, assuming timely delivery of a
borrowing notice by the applicable Borrower, the lender(s) thereunder would be
obligated to fund loans pursuant thereto.

 

(c)     Enter into with any Person, or suffer to exist, any agreement which, in
any such case, prohibits or limits the ability of any Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired (other
than (i) this Agreement and the other Loan Documents, (ii) any agreements
governing any purchase money Liens, Financing Leases or mortgage financings (in
which case any such prohibition or limitation shall only be effective against
the assets financed thereby), (iii) any agreement in effect as of the date
hereof and identified on Schedule 7.7 hereto (and any extension or renewal of,
or any amendment or modification thereto), or (iv) any agreement related to
Indebtedness or Liens incurred, or asset sales or other transactions consummated
or to be consummated, by Kimco or such Subsidiary containing customary
restrictions on the ability of Kimco or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired).

 

(d)     Enter into any Swap Agreement, except Swap Agreements entered into in
the ordinary course of business (not for purposes of speculation) to hedge or
mitigate risks, including those related to interest rates or currency exchange
rates, to which Kimco or such Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

 
69 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)     Any Borrower shall fail to pay any principal of any Revolving Credit
Loan, any Competitive Loan or any Reimbursement Obligation when due in
accordance with the terms thereof or hereof; or any Borrower shall fail to pay
any interest on any Revolving Credit Loan, any Competitive Loan, any
Reimbursement Obligation or any other amount payable hereunder, within five (5)
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or

 

(b)     Any representation or warranty made or deemed made by Kimco herein or in
any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made or
furnished; or

 

(c)     There shall be any default in the observance or performance of any
agreement contained in Section 6.7(a) or Article VII; or

 

(d)     Kimco shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article), and such default shall
continue unremedied for a period of 30 days after notice from the Administrative
Agent, the Issuing Lender or the Required Lenders; or

 

(e)     Any Borrower or any Subsidiary of any Borrower shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding (x) any Revolving Credit Loans, any Competitive Loans
or Reimbursement Obligations (which shall be governed by clause (a) above) and
(y) any Non-Recourse Indebtedness) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness (including any Guarantee Obligation, but excluding (x) any
Revolving Credit Loans, any Competitive Loans or Reimbursement Obligations
(which shall be governed by clause (a) above) and (y) any Non-Recourse
Indebtedness) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness (including any Guarantee Obligation, but excluding (x) any
Revolving Credit Loans, any Competitive Loans or Reimbursement Obligations
(which shall be governed by clause (a) above) and (y) any Non-Recourse
Indebtedness) or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Indebtedness (or a trustee or agent on behalf
of such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
under this Agreement unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $50,000,000
(calculated, in the case of Indebtedness of an Unconsolidated Entity, by
multiplying the amount of such Indebtedness by the percentage of Kimco’s direct
or indirect equity interest in such Unconsolidated Entity); provided, further,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default under
this Agreement if such default, event or condition relates solely to any
Subsidiary Borrower and/or its observance or performance of its obligations
under this Agreement or in any other Loan Document; or

 

 
70 

--------------------------------------------------------------------------------

 

 

(f)     (i) Kimco shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Kimco shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Kimco any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against Kimco any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Kimco shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Kimco shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

 

(g)     (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of Kimco or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed (or a trustee shall be
appointed) to administer, or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) Kimco or
any Commonly Controlled Entity shall, or is, in the reasonable opinion of the
Required Lenders, likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or

 

(h)     One or more judgments or decrees shall be entered against Kimco or any
Entity involving in the aggregate a liability (not paid or fully covered by
insurance) of $50,000,000 or more (excluding Non-Recourse Indebtedness)
(calculated, in the case of a judgment or decree against an Unconsolidated
Entity, by multiplying the amount of such judgment or decree by the percentage
of Kimco’s direct or indirect equity interest in such Unconsolidated Entity),
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

(i)     [reserved]; or

 

 
71 

--------------------------------------------------------------------------------

 

 

(j)     Kimco shall cease, for any reason, to maintain its status as an
equity-oriented real estate investment trust under Sections 856 through 860 of
the Code unless (i) the Board of Directors of Kimco shall have determined in
good faith that it is in the best interests of Kimco to no longer maintain such
status and (ii) Kimco's no longer maintaining such status does not materially
adversely affect the interests of the Lenders; or

 

(k)     At any time any Borrower or any Subsidiary of any Borrower shall be
required to take any actions in respect of environmental remediation and/or
environmental compliance, the aggregate expenses, fines, penalties or other
charges with respect to which are recourse to Kimco and, in the judgment of the
Required Lenders, could reasonably be expected to exceed $50,000,000; provided
that any such remediation or compliance shall not be taken into consideration
for the purposes of determining whether an Event of Default has occurred
pursuant to this paragraph (k) if (i) such remediation or compliance is being
contested by such Borrower or the applicable Subsidiary in good faith by
appropriate proceedings or (ii) such remediation or compliance is satisfactorily
completed within 90 days from the date on which such Borrower or the applicable
Subsidiary receives notice that such remediation or compliance is required,
unless such remediation or compliance cannot reasonably be completed within such
90 day period in which case such time period shall be extended for a period of
time reasonably necessary to perform such compliance or remediation using
diligent efforts (not to exceed 180 days if the continuance of such remediation
or compliance beyond such 180 day period, in the judgment of the Required
Lenders, could reasonably be expected to have a Material Adverse Effect); or

 

(l)     the guarantee by Kimco pursuant to Article XI shall cease for any reason
to be valid or binding on, or enforceable against, Kimco, or Kimco shall so
assert in writing; or

 

(m)     a Change in Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Revolving Commitments shall
immediately terminate and the Revolving Credit Loans and Competitive Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) and the Notes shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) the Administrative Agent may, or upon
the request of the Required Lenders the Administrative Agent shall, by notice to
Kimco, declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to Kimco, declare the Revolving Credit
Loans and Competitive Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and the Notes to
be due and payable forthwith, whereupon the same shall immediately become due
and payable.

 

 
72 

--------------------------------------------------------------------------------

 

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, Kimco or the applicable Borrower shall at such time deposit
in a cash collateral account opened by and under the exclusive dominion and
control of the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Each such depositing
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the applicable L/C Participants, a security interest in such
cash collateral to secure all obligations of such Borrower under this Agreement
and the other Loan Documents. Amounts held in such cash collateral account shall
be applied by the Administrative Agent to the payment of drafts or other demands
for payment drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the applicable Borrower or to
whomsoever may be lawfully entitled thereto. The Borrowers shall execute and
deliver to the Administrative Agent, for the account of the Issuing Lender and
the applicable L/C Participants, such further documents and instruments as the
Administrative Agent may request to evidence the creation and perfection of the
within security interest in such cash collateral account.

 

Except as expressly provided above in this Article, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

 

ARTICLE IX

THE AGENTS

 

SECTION 9.1     The Agents.

 

For purposes of this Section 9.1 and Section 10.6, the term “Related Parties”
shall mean, with respect to any specified Person, (i) any Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such specified Person, and (ii) the respective
directors, officers, employees, agents and advisors of such specified Person and
of any other Person referred to in the preceding clause (i).

 

(a)     Each of the Lenders and the Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

(b)     The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and each Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with such bank (an
“Administrative Agent Affiliate”) may accept deposits from, lend money to and
generally engage in any kind of business with any Loan Party or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

 
73 

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (ii) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kimco or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Administrative Agent
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default other than
nonpayment of principal or interest unless and until written notice thereof is
given to the Administrative Agent by Kimco or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

(e)     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

 
74 

--------------------------------------------------------------------------------

 

 

(f)     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Lender and Kimco. If a Bankruptcy
Event shall occur with respect to the Administrative Agent, then effective on
the date that is thirty (30) Business Days after the date of such Bankruptcy
Event, the Administrative Agent automatically and without any further action by
any Person, shall be removed as Administrative Agent, and at the end of such
thirty (30) Business Day period the Administrative Agent shall be deemed
discharged from its duties and obligations as Administrative Agent hereunder and
under any other Loan Document. By the Required Lenders’ giving at least thirty
(30) Business Days prior written notice to the Administrative Agent and Kimco,
the Administrative Agent may be removed, by action of the Required Lenders
(excluding the bank serving as Administrative Agent (the “Agent Bank”)), (i) at
any time for gross negligence or willful misconduct, as determined by the
Required Lenders (excluding for such determination the Agent Bank), or (ii) in
the event that the Agent Bank, in its capacity as a Lender, shall have assigned
all of its outstanding Revolving Commitments, Loans, and its Applicable
Percentage of the L/C Obligations to another bank, financial institution or
other entity pursuant to Section 10.6, and at the end of such thirty (30)
Business Day period the Agent Bank shall be deemed discharged from its duties
and obligations as Administrative Agent hereunder and under any other Loan
Documents, provided that it is a condition to the removal of the Administrative
Agent under clause (ii) above in the circumstance in which the Agent Bank is the
Issuing Lender hereunder, that all outstanding Letters of Credit issued by the
Issuing Lender (including Letters of Credit issued by any Affiliate of the Agent
Bank) hereunder shall be returned to the Issuing Lender for cancellation, that
the Issuing Lender shall be reimbursed for all drafts or other demands for
payment under the Letters of Credit that have not yet been reimbursed by the
Borrowers or paid by the L/C Participants (except to the extent of the
Applicable Percentage of L/C Obligations assigned by the Agent Bank), that all
fees and expenses accrued and payable to the Issuing Lender be paid, and that
the Issuing Lender shall be deemed to be replaced under Section 3.9(a) hereof.
Upon any such resignation or removal, the Required Lenders shall have the right,
in consultation with Kimco, to appoint a successor. In the case of resignation
by the Administrative Agent, if no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or a Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor to a retired Administrative Agent,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under any other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article, including Section 9.2, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(g)     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.2     Indemnification.

 

Subject to the immediately following sentence, the Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Applicable Percentages of the Revolving
Commitments in effect on the date on which indemnification is sought under this
Section 9.2 (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Revolving Credit Loans and
Competitive Loans shall have been paid in full, ratably in accordance with their
Applicable Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of the Revolving Credit Loans
and Competitive Loans and regardless of whether pre-judgment or post-judgment)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. Each Lender shall
severally indemnify the Administrative Agent for the full amount of any Excluded
Taxes attributable to such Lender that are paid or payable by the Administrative
Agent in connection with this Agreement or any other Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The agreements in this Section 9.2 shall
survive the termination of this Agreement and the other Loan Documents and the
payment of the Revolving Credit Loans and all other amounts payable hereunder
and thereunder.

 

 
75 

--------------------------------------------------------------------------------

 

 

SECTION 9.3     The Syndication Agents, Documentation Agents, Managing Agents,
Joint Lead Arrangers, and Bookrunners.

 

Each of the Syndication Agents, Documentation Agents, Managing Agents,
Bookrunners and Joint Lead Arrangers referred to on the cover of this Agreement
in its capacity as such shall have no rights, duties or responsibilities
hereunder, nor any fiduciary relationship with any party hereto, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Syndication Agents,
Documentation Agents, Managing Agents, Bookrunners or Joint Lead Arrangers in
their respective capacities as such.

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.1     Amendments and Waivers.

 

Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the relevant Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided that
no such waiver and no such amendment, supplement or modification shall (i)
reduce the amount or extend the scheduled date of maturity of any Revolving
Credit Loan, Competitive Loan or Note, or reduce the stated rate of any interest
or fee payable hereunder or extend the scheduled date of any payment thereof or
increase or reduce (except for reductions in accordance with Section 2.2(f)) the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the consent of each Lender directly affected thereby, (ii)
amend, modify or waive any provision of this Section 10.1, change Section
2.9(a), Section 10.11(a) or Section 10.22 in a manner that would alter the pro
rata sharing of payments required thereby, reduce the percentage specified in
the definition of Required Lenders, consent to the assignment or transfer by
Kimco of any of its rights and obligations under this Agreement and the other
Loan Documents, amend the proviso to the definition of the term “Unencumbered
Properties”, amend, modify or waive the requirement set forth in the definition
of “Alternate Currency” that all Lenders who have then-outstanding Tranche B
Commitments or Tranche B Loans approve a currency other than the EURO, Sterling,
Yen or Canadian Dollar as an Alternate Currency, or amend, modify, or waive any
provision of any Loan Document which, by its terms, requires the consent,
approval or satisfaction of all Lenders, in each case without the written
consent of all the Lenders, (iii) amend, modify or waive any provision of
Article III or otherwise affect the rights or duties of the Issuing Lender
without the written consent of the Issuing Lender, (iv) amend, modify or waive
any provision of Article IX or otherwise affect the rights or duties of the
Administrative Agent without the written consent of the then Administrative
Agent, (v) amend, modify or waive any provision of Section 2.17 without the
written consent of the Administrative Agent and the Issuing Lender, or (vi)
release the guarantee by Kimco pursuant to Article XI with respect to any
Subsidiary Borrower that has Loans outstanding at such time without the written
consent of each Lender affected thereby. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrowers, the other Loan Parties, the Lenders, the Issuing
Lender, the Administrative Agent and all future holders of the Notes. In the
case of any waiver, the Borrowers, the other Loan Parties, the Lenders, the
Issuing Lender and the Administrative Agent shall be restored to their former
position and rights hereunder and under any outstanding Notes and any other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing to the extent therein specified; but no such waiver
shall extend to any subsequent or other Default or Event of Default, or impair
any right consequent thereon.

 

 
76 

--------------------------------------------------------------------------------

 

 

SECTION 10.2     Notices.

 

(a)     All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three Business Days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received
(notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b)),
addressed as follows in the case of the Borrowers, the Issuing Lender and the
Administrative Agent, and as notified to the Administrative Agent pursuant to an
Administrative Questionnaire in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

 

 

The Borrowers:   

 

Kimco Realty Corporation 

 

 

3333 New Hyde Park Road, Suite 100

 

 

New Hyde Park, New York 11042

 

 

 ttention: Glenn G. Cohen

 

 

Telecopy: (516) 869-2572

 

 

 

 JPMCB, as Administrative Agent

 

JPMorgan Chase Bank, N.A.

 

 

Loan and Agency Services Group

 

 

10 S. Dearborn St., Floor 7

 

 

Chicago, Illinois 60603

 

 

Attention: Mary Hackett, Loan Servicer,

 

 

                   CLS REB Chicago

 

 

Telecopy: (312) 385-7101

 

 

Email: Cls.reb.chicago@jpmchase.com

            with a copy (except for     borrowing requests,     interest
elections, and     requests pursuant to     Sections 10.8 or 10.9) to:   
JPMorgan Chase Bank, N.A    

270 Park Avenue

   

New York, New York 10017

   

Attention: Rita Lai

   

Telecopy: (646) 534-6301

 

 
77 

--------------------------------------------------------------------------------

 

 







Wells Fargo, as Issuing Lender:

 

Wells Fargo Bank, National Association

 

 

301 S. College Street, 4th Floor

 

 

Charlotte, North Carolina 28288

 

 

Attention: Matt Rickets

 

 

Telecopy: (704) 383-6205

                 

Royal Bank of Canada,

 

 

as Issuing Lender: 

 

RBC Capital Markets, LLC

 

 

Three World Financial Center

 

 

200 Vesey Street, 12th Floor

 

 

New York, New York 10281

 

 

Attention: Michael Mondo

 

 

Telecopy: (212) 428-6460







 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.3 or 2.4 shall not be effective
until received.

 

(b)     Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that (x) approval of such
procedures may be limited to particular notices or communications, (y) for the
avoidance of doubt, as and from the date hereof until the Borrowers provide
written notice to the Administrative Agent otherwise, the Borrowers do not agree
to accept notices or other communications hereunder by electronic
communications, and (z) for the avoidance of doubt, as and from the date hereof
until the Administrative Agent provides written notice to the Borrowers
otherwise, the Administrative Agent does not agree to accept notices or other
communications hereunder by electronic communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

 

(d)     Electronic Systems.

 

 
78 

--------------------------------------------------------------------------------

 

  

(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Lender and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. Other than (solely with respect to direct damages
arising therefrom) in the case of gross negligence or willful misconduct of an
Agent Party (as defined below) to the extent determined in a final
non-appealable judgment by a court of competent jurisdiction, in no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers or the other Loan Parties, any
Lender, the Issuing Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrowers’, any Loan Party’s or the Administrative Agent’s transmission
of Communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 10.3     No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Issuing Lender or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

SECTION 10.4     Survival of Representations and Warranties.

 

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of the
extensions of credit hereunder.

 

 
79 

--------------------------------------------------------------------------------

 

 

SECTION 10.5     Payment of Expenses and Taxes.

 

Kimco agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents, any Letters of
Credit, and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent; (b) to pay or reimburse each Lender, the Issuing Lender
and the Administrative Agent for all its reasonable costs and expenses
(including post-judgment costs and expenses) incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents, any Letters of Credit, and any such other documents, including the
fees and disbursements of counsel to the Administrative Agent, the Issuing
Lender and the several Lenders; (c) to pay, and indemnify and hold harmless each
Lender, the Issuing Lender and the Administrative Agent (and their respective
affiliates, officers, directors, employees, advisors and agents) from and
against, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents, any Letters of Credit, and any such
other documents; and (d) to pay, and indemnify and hold harmless each Lender,
the Issuing Lender and the Administrative Agent (and their respective
affiliates, officers, directors, employees, advisors and agents) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (and regardless of whether pre-judgment or post-judgment) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents, the Letters of Credit, and any such
other documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of Kimco, any of its Subsidiaries or any of the Properties (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that (x) Kimco shall have no obligation hereunder to any indemnitee
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such indemnitee to the extent determined in a final
non-appealable judgment by a court of competent jurisdiction, and (y) this
clause (d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. The agreements in
this Section 10.5 shall survive the termination of this Agreement, the
expiration, cancellation, or other termination of the Letters of Credit, and the
payment of the Revolving Credit Loans, the Competitive Loans and all other
amounts payable hereunder.

 

SECTION 10.6     Successors and Assigns.

 

For purposes of this Section 10.6 the term “Related Parties” shall have the
meaning given thereto in Section 9.1 hereof.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit (an “Issuing Lender Affiliate”)), except that (i) none of the
Loan Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Issuing Lender Affiliate), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement or any other Loan Document.

 

(b)     (i)     Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
and under the other Loan Documents (including all or a portion of its Revolving
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

 
80 

--------------------------------------------------------------------------------

 

  

(A)     Kimco, provided that (I) no consent of Kimco shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), or, if an Event of Default has occurred and is continuing, any other
assignee and (II) Kimco shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof;

 

(B)     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment or Loan to
an assignee that is a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)     the Issuing Lender.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Tranche A
Commitment or Tranche B Commitment or Tranche A Loans or Tranche B Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption (as defined below) with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
Kimco and the Administrative Agent otherwise consent, provided that no such
consent of Kimco shall be required if an Event of Default has occurred and is
continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Tranche A Commitment or its Tranche B Commitment, as applicable,
under this Agreement and the other Loan Documents;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption substantially in the form of
Exhibit A or in any other form approved by the Administrative Agent (an
“Assignment and Assumption”), together with a processing and recordation fee of
$4,000 (which, except as provided in Section 2.15, shall not be payable by the
Borrowers);

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in the form approved by the
Administrative Agent (an “Administrative Questionnaire”); and

 

(E)     assignments shall not be permitted to be made to any Ineligible
Institution.

 

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 10.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

 
81 

--------------------------------------------------------------------------------

 

 

(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Tranche A Commitment and Tranche
B Commitment of, and principal amount of the Loans and payments made by the
Issuing Lender pursuant to the Letters of Credit, owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.9(b), 3.4, 3.5 or 9.2, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)     Any Lender may, without the consent of any Borrower, the Administrative
Agent, or the Issuing Lender, sell participations to one or more banks or other
entities (other than any Ineligible Institution) (a “Participant”) in all or a
portion of such Lender’s rights and obligations in respect of its Tranche A
Commitment or its Tranche B Commitment, as applicable, under this Agreement and
under the other Loan Documents (including all or a portion of its Revolving
Commitment, participations in Letters of Credit and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrowers, the other
Loan Parties, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 10.1 that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.11, 2.12 and 2.13 (subject to the
requirements and limitations therein, including the requirements under Section
2.12 (d) (it being understood that the documentation requirement under Section
2.12(d) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.9 and 2.15 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.11 or 2.12, with respect to any
participation, than its participating Lender would have been entitled to
receive. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.11(b) as though it were a Lender, provided such
Participant agrees to be subject to Section 10.11(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Revolving Commitments, Loans, Letters of Credit,
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

 
82 

--------------------------------------------------------------------------------

 

 

(d)     Any Lender may at any time pledge or assign a security interest in, all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.7     Disclosure.

 

Subject to Section 10.19, each Borrower authorizes each Lender to disclose to
any Participant or assignee (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning such Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of such Borrower in connection
with such Lender’s credit evaluation of such Borrower and its Affiliates prior
to becoming a party to this Agreement.

 

SECTION 10.8     Increases of Revolving Credit Facility.

 

During the period commencing on the Effective Date through and including the
date that is 48 months after the date of this Agreement, Kimco may from time to
time request increases in the aggregate amount of the Tranche A Commitments or
the Tranche B Commitments, in minimum increments of $50,000,000 (or whole
multiples of $5,000,000 in excess of $50,000,000), provided that the total
combined amount by which the Tranche A Commitments and the Tranche B Commitments
may be increased under this Section 10.8 shall be limited to $500,000,000 in the
aggregate. Each such request shall offer to each Lender the opportunity to
participate in the increased Tranche A Commitments or Tranche B Commitments, as
applicable, and, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) and Kimco, to any additional bank,
financial institution or other entity that elects to become a Lender hereunder
and make a Tranche A Commitment or Tranche B Commitment, as applicable. No
Lender shall have any obligation to increase its Tranche A Commitment or Tranche
B Commitment, as applicable, nor shall the Administrative Agent, the Joint Lead
Arrangers or the Syndication Agents have any obligation to locate banks,
financial institutions or other entities willing to increase or make such
Tranche A Commitments or Tranche B Commitments, as applicable. The form of
documentation pursuant to which any such Tranche A Commitment or Tranche B
Commitment, as applicable, is increased or obtained shall be customary and must
be acceptable to Kimco and the Administrative Agent (each acting reasonably).
Each increase of the Tranche A Commitments or Tranche B Commitments, as
applicable, under this Section 10.8 is subject to the following conditions:

 

 
83 

--------------------------------------------------------------------------------

 

 

(a) Each of the representations and warranties made by Kimco in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the date of such increase as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; and

 

(b) (i) No Default or Event of Default shall have occurred and be continuing on
the date of such increase or after giving effect thereto and (ii) Kimco would be
in compliance with each financial covenant set forth in paragraphs (a) through
(f) of Section 7.1 if the ratio or amount referred to therein were to be
calculated as of such date (provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)).

 

Each request for an increase of the Tranche A Commitments or Tranche B
Commitments, as applicable, under this Section 10.8 shall constitute a
representation and warranty by Kimco as of the date of such increase that the
conditions contained in this Section 10.8 have been satisfied, and shall be
accompanied by a certificate of a Responsible Officer of Kimco to such effect.

 

SECTION 10.9     Extension of Maturity Date.

 

By written notice to the Administrative Agent (a “Maturity Extension Notice”)
not earlier than twelve (12) months nor later than one (1) month before the
Maturity Date specified in clause (i) of the definition of the term “Maturity
Date” (the “Original Maturity Date”), Kimco may extend the Maturity Date (the
“First Extension Option”) to the date six (6) months after the Original Maturity
Date (the “First Extended Maturity Date”) subject to the satisfaction on the
applicable extension date of each of the applicable Extension Conditions. In
addition, Kimco, at its option, may elect to extend the First Extended Maturity
Date (the “Second Extension Option”) to the date six (6) months after the First
Extended Maturity Date (the “Second Extended Maturity Date”), subject to the
satisfaction on the applicable extension date of each of the applicable
Extension Conditions, by providing a Maturity Extension Notice to the
Administrative Agent not earlier than the date, if any, on which Kimco elects to
extend the Original Maturity Date to the First Extended Maturity Date nor later
than one (1) month before the First Extended Maturity Date. Each Maturity
Extension Notice shall constitute a representation and warranty by Kimco as of
the applicable extension date that the Extension Conditions required to be
satisfied as of such date (as set forth in the definition of “Extension
Conditions”) have been satisfied, and shall be accompanied by a certificate of a
Responsible Officer of Kimco to such effect. The Administrative Agent shall
promptly notify the Lenders of any such extension.

 

 
84 

--------------------------------------------------------------------------------

 

  

SECTION 10.10     Subsidiary Borrowers and Subsidiary Guarantors.

 

(a)     At the election of Kimco at any time and from time to time, upon not
less than seven (7) Business Days notice (or 15 days notice in the event the
Subsidiary is organized under the laws of a jurisdiction other than the United
States (a “Foreign Subsidiary Borrower”)) to the Administrative Agent, at the
time of such election, one or more Wholly Owned Subsidiaries shall become a
Borrower hereunder (together with KRCX North Holdings, LLC, each, a “Subsidiary
Borrower”) by Kimco and such Subsidiary Borrower's executing and delivering to
the Administrative Agent, as applicable, (i) an Adherence Agreement, (ii) an
incumbency certificate as to the names, titles and specimen signatures of such
Wholly Owned Subsidiary’s officers or other representatives authorized to act on
its behalf in connection with the Revolving Credit Facility, and (iii) if and to
the extent generally issued by the applicable jurisdiction, a current good
standing certificate as to such Wholly Owned Subsidiary from its jurisdiction of
organization and a certified copy of its organizational or constituent documents
(such as a certificate or articles of incorporation or formation and by-laws,
limited liability company agreement or limited partnership agreement, as
applicable); provided that (x) each such Wholly Owned Subsidiary shall satisfy
the Baseline Conditions on and as of the date such Wholly Owned Subsidiary
delivers its Adherence Agreement, (y) Kimco shall be deemed to represent and
warrant as of such date that such proposed Subsidiary Borrower is a Wholly Owned
Subsidiary, and (z) no Subsidiary Borrower shall cease to be a Subsidiary
Borrower solely because it ceases to be a Wholly-Owned Subsidiary. Following the
giving of any notice pursuant to this Section 10.10(a) and prior to the
effectiveness of any such Subsidiary becoming a Subsidiary Borrower, if the
designation of such Subsidiary Borrower obligates the Administrative Agent or
any Lender to comply with “know your customer” or similar identification
procedures in accordance with applicable laws and regulations in circumstances
where the necessary information is not already available to it, the applicable
Subsidiary Borrower shall, promptly upon the request of the Administrative Agent
or such Lender (but only if the Administrative Agent or such Lender shall have
made such a request by a date that is no later than five (5) Business Days after
the giving of notice pursuant to Section 10.10(a) designating such Subsidiary
Borrower), supply such documentation and other evidence as is reasonably and
customarily requested by the Administrative Agent or such Lender in order for
the Administrative Agent or such Lender to be satisfied (in good faith) it has
complied with all necessary “know your customer” or other similar verifications
under all applicable laws and regulations. Notwithstanding the foregoing, (x)
with respect to any Foreign Subsidiary Borrower, any Lender may, with notice to
the Administrative Agent and Kimco, fulfill its Revolving Commitment by causing
an Affiliate of such Lender to act as the Lender in respect of such Foreign
Subsidiary Borrower (and such Lender shall, to the extent of Loans made to and
participations in Letters of Credit issued for the account of such Foreign
Subsidiary Borrower, be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such Affiliate in compliance with the
provisions of Section 10.6; and (y) as soon as practicable and in any event
within seven (7) Business Days after notice of the designation under this
Section of a Foreign Subsidiary Borrower, any Lender that (I) may not legally
lend to such Foreign Subsidiary Borrower, or (II) would incur or suffer
materially adverse regulatory or legal consequences by lending to such Foreign
Subsidiary Borrower and, in either case (I) or (II), is generally not lending to
other borrowers similarly situated to such Foreign Subsidiary Borrower (a
“Protesting Lender”) shall so notify Kimco and the Administrative Agent in
writing. With respect to each Protesting Lender, Kimco shall, effective on or
before the date that such Foreign Subsidiary Borrower shall have the right to
borrow hereunder, either (I) (A) replace such Protesting Lender in accordance
with Section 2.15 or (B) notify the Administrative Agent and such Protesting
Lender that the Revolving Commitments of such Protesting Lender shall be
terminated (whereupon such Revolving Commitments shall be terminated); provided
that, in the case of this clause (B), (1) Kimco shall have received the prior
written consent of the Administrative Agent and each Issuing Lender, which
consents shall not unreasonably be withheld, and (2) such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the relevant
Borrower (in the case of all other amounts), or (II) cancel its request to
designate such Subsidiary as a “Subsidiary Borrower” hereunder.     

 

(b)     At the election of Kimco at any time and from time to time, at the time
of such election, one or more Wholly Owned Subsidiaries shall become a guarantor
of the Revolving Credit Facility (each a “Subsidiary Guarantor”) by executing
and delivering to the Administrative Agent, as applicable, a Subsidiary
Guarantee; provided that (x) each such Wholly Owned Subsidiary shall satisfy the
Baseline Conditions on and as of the date such Wholly Owned Subsidiary delivers
its Subsidiary Guarantee and (y) Kimco shall be deemed to represent and warrant
as of such date that such proposed Subsidiary Guarantor is a Wholly Owned
Subsidiary. If the designation of such Subsidiary Guarantor obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in accordance with applicable laws and
regulations in circumstances where the necessary information is not already
available to it, the applicable Subsidiary Guarantor shall, promptly upon the
request of the Administrative Agent or such Lender, supply such documentation
and other evidence as is reasonably and customarily requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to be satisfied (in good faith) it has complied with all necessary
“know your customer” or other similar verifications under all applicable laws
and regulations. For the avoidance of doubt, no Wholly Owned Subsidiary that is
not a U.S. Person (or, if such Wholly Owned Subsidiary is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, has an
owner that is not a U.S. Person) shall guarantee any obligation of any Borrower
that is a U.S. Person (or, if such Borrower is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, of its owner).

 

 
85 

--------------------------------------------------------------------------------

 

  

(c)     A Subsidiary Borrower shall be released as a Borrower hereunder upon
written request by Kimco; provided that (i) any Loans to and/or other
obligations of such Subsidiary Borrower proposed to be released shall have been
either (A) repaid (and any outstanding Letters of Credit issued for its account
shall have been fully cash collateralized unless Kimco is a co-applicant
thereof) or (B) assumed (pursuant to a written agreement reasonably satisfactory
in form and substance to the Administrative Agent), concurrently with or prior
to such release, by Kimco or by another Subsidiary Borrower (which other
Subsidiary Borrower satisfies the Baseline Conditions at the time of such
assumption), (ii) there is no Event of Default after giving effect to such
release, (iii) Kimco is in compliance with each of the financial covenants set
forth in paragraphs (a) through (f) of Section 7.1 if the ratio or amount
referred to therein were to be calculated as of such date, but after giving
effect to such release (provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b), after giving effect to such release), and (iv) Kimco has
furnished to the Administrative Agent a certificate of its chief financial
officer or other authorized officer as to the matters referred in the preceding
sub-clauses (ii) and (iii)

 

(d)     A Subsidiary Guarantor shall be released from any Subsidiary Guarantee
upon written request by Kimco; provided that (i) there is no Event of Default
after giving effect to such release (including any changes resulting from any
Property’s ceasing to be an Unencumbered Property if such released guarantor
immediately prior to giving effect to such release was an Obligated Property
Owner in respect thereof), (ii) Kimco is in compliance with each of the
financial covenants set forth in paragraphs (a) through (f) of Section 7.1 if
the ratio or amount referred to therein were to be calculated as of such date,
but after giving effect to such release (including any changes resulting from
any Property’s ceasing to be an Unencumbered Property if such released guarantor
was an Obligated Property Owner in respect thereof immediately prior to giving
effect to such release and provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)), and (iii) Kimco has furnished to the Administrative Agent a
certificate of its chief financial officer or other authorized financial officer
as to the matters referred to in the preceding clauses (i) and (ii).

 

SECTION 10.11     Adjustments; Set-off.

 

(a)     If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Tranche A Exposure or Tranche B Exposure, as
applicable, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Article VIII(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Tranche A Exposure or Tranche
B Exposure, as applicable, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Tranche A Exposure or Tranche B Exposure, as
applicable, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Loans or Competitive Loans or participations in respect of Letters of Credit to
any assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply,
except, for the avoidance of doubt, for payments made pursuant to Section 2.15
or Section 10.10(a) hereof).

 

 
86 

--------------------------------------------------------------------------------

 

  

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender and each of its Affiliates shall have the right, without prior
notice to the Borrowers, any such notice being expressly waived by the Borrowers
to the extent permitted by applicable law, upon any amount becoming due and
payable by any Borrower hereunder or under the Notes (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, obligations,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any of its Affiliates or any branch or agency thereof to
or for the credit or the account of such Borrower. Each Lender agrees promptly
to notify the applicable Borrower, the Issuing Lender and the Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

SECTION 10.12     Counterparts; Electronic Execution.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts each of which shall constitute an
original, but all of which when taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with Kimco, the Issuing Lender and the Administrative
Agent. Delivery of an executed counterpart of a signature page of this Agreement
by any electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 10.13     Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

 
87 

--------------------------------------------------------------------------------

 

 

SECTION 10.14     Integration.

 

This Agreement and the other Loan Documents represent the entire agreement of
the Borrowers, the Guarantors, the Administrative Agent, the Issuing Lender and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Issuing Lender or any Lender relative to subject matter hereof or
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

SECTION 10.15     GOVERNING LAW.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 10.16     Submission to Jurisdiction; Waivers.

 

Kimco hereby irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York,
County of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding in connection with
this Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.

 

SECTION 10.17     Acknowledgments.

 

Each Borrower hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

 
88 

--------------------------------------------------------------------------------

 

  

(b)     neither the Administrative Agent, the Issuing Lender nor any Lender has
any fiduciary relationship with or duty to any Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Issuing Lender and the Lenders,
on the one hand, and the Borrowers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Issuing Lender and the Administrative Agent or among the Borrowers,
the Administrative Agent, the Issuing Lender and the Lenders.

 

SECTION 10.18     WAIVERS OF JURY TRIAL.

 

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 10.19     Confidentiality.

 

Each of the Administrative Agent, the Issuing Lender and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder or to which the Administrative Agent, the Issuing
Lender or any Lender is a party, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of any
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to any
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis; provided that in the case of information received from the Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, “Information” shall not include, and each party hereto may
disclose to any and all Persons, without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure.

 

 
89 

--------------------------------------------------------------------------------

 

  

SECTION 10.20     Judgment Currency.

 

(a)     The obligations hereunder and under the other Loan Documents of the
Borrowers to make payments in Dollars or in an Alternate Currency, as the case
may be (the “Obligation Currency”), shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Issuing Lender or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Issuing Lender or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b)     If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the applicable Borrower obligated in respect thereof covenants and agrees
to pay, or cause to be paid, such additional amounts, if any (but in any event
not a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)     For purposes of determining the Dollar Equivalent under this Section,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

SECTION 10.21     USA Patriot Act.

 

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender to identify
the Loan Parties in accordance with the Patriot Act.

 

SECTION 10.22     Sharing Event.

 

(a)     (a) Upon the occurrence of a Sharing Event, automatically (and without
the taking of any action) (x) all then outstanding Eurocurrency Loans
denominated in an Alternate Currency shall be automatically converted into Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent, as
determined by the Administrative Agent in accordance with this Agreement, of the
aggregate principal amount of such Eurocurrency Loans on the date such Sharing
Event first occurred, which Loans denominated in Dollars (i) shall thereafter be
deemed to be ABR Loans and (ii) shall be immediately due and payable on the date
such Sharing Event occurred) and (y) all accrued and unpaid interest and other
amounts owing with respect to such Eurocurrency Loans shall be immediately due
and payable in Dollars, in an amount equal to the Dollar Equivalent of such
accrued and unpaid interest and other amounts.

 

 
90 

--------------------------------------------------------------------------------

 

  

(b)     Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 10.22(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all Loans (other than Competitive
Rate Loans) outstanding to, and any unpaid amounts the Issuing Lender has
disbursed under a Letter of Credit owing by, any Borrower in amounts such that
each Lender shall have a share of the outstanding Loans (other than Competitive
Loans) and unpaid amounts the Issuing Lender has disbursed under a Letter of
Credit then owing by any Borrower equal to its Applicable Percentage of the
Revolving Commitments (although if because of fluctuations in currency exchange
rates any Lender would be required to purchase such participations after giving
effect to which such Lender’s Loans and Letter of Credit participations
(including participations therein purchased pursuant to this Section) would
exceed such Lender’s Revolving Commitment, then such participations shall be in
an amount after giving effect to which such Lender’s Loans and Letter of Credit
participations (including participations therein purchased pursuant to this
Section) would equal such Lender’s Revolving Commitment). Upon any such
occurrence, the Administrative Agent shall notify each Lender and shall specify
the amount of Dollars required from such Lender in order to effect the purchases
and sales by the various Lenders of participating interests in the amounts
required above (together with accrued interest with respect to the period for
the last Interest Payment Date through the date of the Sharing Event); provided
that, in the event that a Sharing Event shall have occurred, each Lender shall
be deemed to have purchased, automatically and without request, such
participating interests. Promptly upon receipt of such request, each Lender
shall deliver to the Administrative Agent (in immediately available funds in
Dollars) the net amounts as specified by the Administrative Agent. The
Administrative Agent shall promptly deliver the amounts so received to the
various Lenders in such amounts as are needed to effect the purchases and sales
of participations as provided above. Promptly following receipt thereof, each
Lender which has sold participations in any of its Loans and Letter of Credit
participations (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

 

(c)     Upon the occurrence of a Sharing Event, (i) no further Loans shall be
made, (ii) all amounts from time to time accruing with respect to, and all
amounts from time to time payable on account of, any outstanding Eurocurrency
Loans denominated in any Alternate Currency (including any interest and other
amounts which were accrued but unpaid on the date of such purchase) shall be
converted to Loans denominated in Dollars in accordance with Section 10.22(a)
and be payable immediately in Dollars as if such Eurocurrency Loans had
originally been made in Dollars and shall be distributed by the relevant Lenders
(or their affiliates) to the Administrative Agent for the account of the Lenders
which made such Loans or are participating therein and (iii) the Revolving
Commitments of the Lenders shall be automatically terminated. Notwithstanding
anything to the contrary contained above, the failure of any Lender to purchase
its participating interest in any Loans upon the occurrence of a Sharing Event
shall not relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.

 

 
91 

--------------------------------------------------------------------------------

 

  

(d)     If any amount required to be paid by any Lender pursuant to Section
10.22(b) is not paid to the Administrative Agent within one (1) Business Day
following the date upon which such Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section, such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent times (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 10.22(b) is not in fact made available to the
Administrative Agent within three (3) Business Days following the date upon
which such Lender receives notice from the Administrative Agent as to the amount
of participations required to be purchased by it, the Administrative Agent shall
be entitled to recover from such Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
ABR Loans hereunder. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts payable by any Lender pursuant to this
Section shall be deemed conclusive absent manifest error. Amounts payable under
this Section shall be paid to the Administrative Agent for the account of the
relevant Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such Lender the amounts owing to
such Lenders, then the amounts shall be paid to the Administrative Agent for its
own account.

 

(e)     Whenever, at any time after the relevant Lenders have received from any
Lenders purchases of participations in any Loans pursuant to this Section, the
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
that in the event that such payment received by any Lenders are required to be
returned, the Lenders who received previous distributions in respect of their
participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 

(f)     Each Lender’s obligation to purchase participating interests pursuant to
this Section shall be absolute and unconditional and shall not be affected by
any circumstances including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any other Lender, any Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of an Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of Kimco or any other Person, (iv) any breach of this Agreement by
Kimco, any of its Subsidiaries or any Lender or any other Person, or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

(g)     Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
applicable Borrower any increased costs and indemnities directly from the
applicable Borrower to the same extent as if it were the direct Lender as
opposed to a participant therein. Each Borrower acknowledges and agrees that,
upon the occurrence of a Sharing Event and after giving effect to the
requirements of this Section, increased taxes may be owing by such Borrower
pursuant to Section 2.12, which taxes shall be paid (to the extent provided in
Section 2.12) by such Borrower, without any claim that the increased taxes are
not payable because same resulted from the participations effected as otherwise
required by this Section.

 

 
92 

--------------------------------------------------------------------------------

 

 

SECTION 10.23     Amendment and Restatement; Transitional Agreements.

 

This Agreement shall, upon the effectiveness of the amendment and restatement
contemplated hereby, replace and supersede the Existing Revolving Credit
Agreement in its entirety, except as expressly provided in this Section 10.23.
For the avoidance of doubt, each of the parties hereto (including JPMorgan Chase
Bank, N.A., in its capacities as administrative agent under the Existing
Revolving Credit Agreement and under this Agreement) understands and agrees
that, upon the effectiveness of the amendment and restatement contemplated
hereby, without any further action, (a) the commitments of the Existing
Revolving Lenders and the Existing Issuing Lender to make any loans or advance
any credit, including letters of credit, as applicable, under the Existing
Revolving Credit Agreement or under any other Existing Loan Document shall be
terminated, (b) any reimbursement obligations of the Existing Revolving Lenders
to the Existing Issuing Lender and any obligations of the Existing Revolving
Lenders to purchase participations in the Existing Issuing Lender’s obligations
and rights in respect of each Existing Letter of Credit shall be terminated
(subject to Section 3.10), (c) excluding those obligations that are specified in
the Existing Revolving Credit Agreement or in any of the other Existing Loan
Documents as surviving that respective agreement’s termination (which, as so
specified, shall survive without prejudice and remain in full force and effect),
all Existing Obligations and all Existing Guaranteed Obligations shall be deemed
paid in full, released and discharged, and (d) the Lenders party hereto shall
have Revolving Commitments in the amounts set forth in Schedule 1.1A. As soon as
reasonably practicable after its receipt of any Note requested by a Lender
hereunder on the Effective Date, to the extent such Lender was a party to the
Existing Revolving Credit Agreement and had a promissory note issued to such
Lender under the terms of the Existing Revolving Credit Agreement, such Lender
will promptly return to the Borrowers, marked "Substituted" or "Cancelled", as
the case may be, any promissory notes of the Borrowers held by such Lender
pursuant to the Existing Revolving Credit Agreement.

 

ARTICLE XI

GUARANTEE BY KIMCO

 

SECTION 11.1     Guarantee.

 

In order to induce the Lenders to extend credit hereunder, Kimco hereby
irrevocably and unconditionally guarantees to the Administrative Agent for the
benefit of the Lender Parties and the Administrative Agent, as a primary obligor
and not merely as a surety, the due and punctual payment of all Obligations of
all the Subsidiary Borrowers (collectively, the “Guaranteed Obligations”). Kimco
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligations. Each and every default in payment or performance on any
Guaranteed Obligation shall give rise to a separate cause of action hereunder,
and separate suits may be brought hereunder as each cause of action arises.

 

SECTION 11.2     Guaranteed Obligations Not Waived.

 

To the fullest extent permitted by applicable law, Kimco waives presentment to,
demand of payment from and protest to any Subsidiary Borrower or to any other
guarantor of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of Kimco hereunder shall not
be affected by (a) the failure of any Lender Party to assert any claim or demand
or to enforce or exercise any right or remedy against the applicable Borrower or
any other Loan Party under the provisions of the Loan Documents or otherwise;
(b) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of any Loan Document or any other agreement; (c)
the failure or delay of any Lender Party for any reason whatsoever to exercise
any right or remedy against any other guarantor of the Obligations; (d) the
failure of any Lender Party to assert any claim or demand or to enforce any
remedy under any Loan Document, any guarantee or any other agreement or
instrument; (e) any default, failure or delay, willful or otherwise, in the
performance of any Guaranteed Obligations; (f) any change in the corporate
existence or structure of any Borrower; (g) the existence of any claims or
set-off rights that Kimco may have; (h) any law, regulation, decree or order of
any jurisdiction or any event affecting any term of a guaranteed obligation; or
(i) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of Kimco or otherwise operate as a
discharge or exoneration of Kimco as a matter of law or equity or which would
impair or eliminate any right of Kimco to subrogation.

 

 
93 

--------------------------------------------------------------------------------

 

  

SECTION 11.3     Guarantee of Payment.

 

Kimco agrees that its guarantee hereunder constitutes a guarantee of payment
when due and not of collection, that such guarantee may be enforced at any time
and from time to time, on one or more occasions, during the continuance of any
Event of Default, without any prior demand or enforcement in respect of any
Guaranteed Obligations, and that Kimco waives any right to require that any
resort be had by any Lender Party to any other Guarantor or other guarantee, or
to any security held for payment of any Guaranteed Obligations. The solicitation
of, or the delivery by Kimco of, any confirmation or reaffirmation of this
Agreement under any circumstance shall not give rise to any inference as to the
continued effectiveness of this Agreement in any other circumstance in which the
confirmation or reaffirmation hereof has not been solicited or has not been
delivered (whether or not solicited), and the obligations of Kimco hereunder
shall continue in effect as herein provided notwithstanding any solicitation or
delivery of any confirmation or reaffirmation hereof, or any failure to solicit
or to deliver any such confirmation or reaffirmation, under any circumstances.
This is a continuing guaranty of the payment of all Guaranteed Obligations.

 

SECTION 11.4     No Discharge or Diminishment of Guarantee.

 

The obligations of Kimco under this guarantee shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including any claim of
waiver, release, surrender, amendment, modification, alteration or compromise of
any of the Guaranteed Obligations or of any collateral security or guarantee or
other accommodation in respect thereof, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or any
Loan Document or any provision thereof (or of this Agreement or any provision
hereof) or otherwise. Without limiting the generality of the foregoing, the
obligations of Kimco under this guarantee shall not be discharged or impaired or
otherwise affected by any change of location, form or jurisdiction of any
Subsidiary Borrower or any other Person, any merger, consolidation or
amalgamation of any Subsidiary Borrower or any other Person into or with any
other Person, any sale, lease or transfer of any of the assets of any Subsidiary
Borrower or any other Person to any other Person, any other change of form,
structure, or status under any law in respect of any Subsidiary Borrower or any
other Person, or any other occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, that might otherwise constitute a legal or equitable defense,
release, exoneration, or discharge or that might otherwise limit recourse
against any Subsidiary Borrower or Kimco or any other Person. The obligations of
Kimco under this guarantee shall extend to all Guaranteed Obligations without
limitation of amount, and Kimco agrees that it shall be obligated to honor its
guarantee hereunder whether or not any other Guarantor (i) has been called to
honor its guarantee, (ii) has failed to honor its guarantee in whole or in part,
or (iii) has been released for any reason whatsoever from its obligations under
its guarantee.

 

 
94 

--------------------------------------------------------------------------------

 

 

SECTION 11.5     Defenses Waived; Maturity of Guaranteed Obligations.

 

To the fullest extent permitted by applicable law, Kimco waives any defense
based on or arising out of any defense of any Subsidiary Borrower or any other
guarantor or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Subsidiary Borrower, other than the final payment in full in cash of the
Guaranteed Obligations. The Lender Parties may, at their election, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Subsidiary Borrower or any other Person (including any other Guarantor) or
exercise any other right or remedy available to them against such Subsidiary
Borrower or any other Person (including any other Guarantor), without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been fully and finally paid in cash. To
the fullest extent permitted by applicable law, Kimco waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of Kimco against any Subsidiary Borrower or
any other Person, as the case may be, or any security. Kimco agrees that, as
between Kimco, on the one hand, and the Lender Parties, on the other hand, (i)
the maturity of the Guaranteed Obligations guaranteed hereby may be accelerated
for the purposes of Kimco’s guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration as to any
Subsidiary Borrower in respect of the Guaranteed Obligations guaranteed hereby
(other than any notices and cure periods expressly granted to any Subsidiary
Borrower in this Agreement or any other Loan Document evidencing or securing the
Guaranteed Obligations) and (ii) in the event of any such acceleration of such
Guaranteed Obligations, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable in full by Kimco for purposes of
this Agreement.

 

SECTION 11.6     Agreement to Pay; Subordination.

 

In furtherance of the foregoing and not in limitation of any other right that
any Lender Party has at law or in equity against Kimco by virtue hereof, upon
the failure of any Subsidiary Borrower to pay (after the giving of any required
notice and the expiration of any cure period expressly granted to such
Subsidiary Borrower in this Agreement or any other Loan Document evidencing any
Guaranteed Obligation) any Guaranteed Obligation when and as the same shall
become due, whether at maturity, upon mandatory prepayment, by acceleration,
after notice of prepayment or otherwise, Kimco hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for the benefit
of the Lender Parties, in cash the amount of such unpaid Guaranteed Obligation.
Upon payment by Kimco of any sums as provided above, all rights of Kimco against
the applicable Subsidiary Borrower or any other Person arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations. In
addition, any indebtedness of any Subsidiary Borrower now or hereafter held by
Kimco is hereby subordinated in right of payment to the prior payment in full in
cash of the Guaranteed Obligations. If any amount shall erroneously be paid to
Kimco on account of (i) such subrogation, contribution, reimbursement, indemnity
or similar right or (ii) any such indebtedness of any Subsidiary Borrower, such
amount shall be held in trust for the benefit of the Lender Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, whether matured or unmatured.

 

SECTION 11.7     Reinstatement.

 

Kimco further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Lender Party upon the bankruptcy or reorganization of any
Subsidiary Borrower or otherwise. Nothing shall discharge or satisfy the
liability of Kimco hereunder except the full performance and payment in full in
cash of the Guaranteed Obligations.

 

SECTION 11.8     Information.

 

Kimco assumes all responsibility for being and keeping itself informed of the
Subsidiary Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the nature, scope and extent of the risks that Kimco
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any other Lender Party will have any duty to advise Kimco of information now
or hereafter known to it or any of them regarding any of the foregoing.

 

[SIGNATURE PAGES TO FOLLOW] 

 

 
95 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

 

KIMCO REALTY CORPORATION

 

 

 

 

 

 

By:  

/s/ Glenn G. Cohen 

 

 

 

Name: Glenn G. Cohen 

 

 

 

Title: Executive Vice President, Chief Financial Officer and

 

 

 

          Treasurer

 

 

 

 

 

 

 

 

 

 

KRCX NORTH HOLDINGS, LLC, as a Subsidiary Borrower

 

 

 

 

 

 

By:  

/s/ Glenn G. Cohen 

 

 

 

Name: Glenn G. Cohen 

 

 

 

Title: Executive Vice President, Chief Financial Officer and

 

              Treasurer  

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

 Signature Page to Credit Agreement dated as of March 17, 2014 among
Kimco Realty Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

JPMORGAN CHASE BANK, N.A., as a Lender, as an Issuing Lender, as Administrative
Agent, and as administrative agent under the Existing Revolving Credit Agreement

 

 

 

 

 

 

By:  

 /s/ Rita Lai

 

 

 

Name: Rita Lai

 

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH), as a Lender of Tranche B Loans
denominated in Canadian Dollars

 

 

 

 

 

 

By:  

/s/ Steve Voigt

 

 

 

Name: Steve Voigt

 

 

 

Title: SVP 

 





 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as an Issuing Lender and as
a Syndication Agent

 

 

 

 

 

 

By:  

/s/ Andrew W. Hussion

 

 

 

Name: Andrew W. Hussion

 

 

 

Title: Vice President



 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

ROYAL BANK OF CANADA, as a Lender and as an Issuing Lender

 

 

 

 

 

 

By:  

/s/ Joshua Freedma

 

 

 

Name: Joshua Freedman

 

 

 

Title: Authorized Signatory





 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

  

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

THE BANK OF NOVA SCOTIA, as a Lender and as a Syndication Agent

 

 

 

 

 

 

By:  

 /s/ George M. Sherman

 

 

 

Name: George M. Sherman

 

 

 

Title: Director







 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

 

By:  

/s/ Lana Gifas

 

 

 

Name: Lana Gifas

 

 

 

Title:   Director

 

                Banking Products Services, US             By: /s/ Jennifer
Anderson  

 

 

Name: Jennifer Anderson 

 

   

Title:   Associate Director

                  Banking Product Services, US                          

 

UBS SECURITIES LLC, as a Documentation Agent

 

 

 

 

 

 

By:  

 /s/ Lana Gifas

 

 

 

Name: Lana Gifas

 

 

 

Title: Attorney-in-Fact

 

          By: /s/ Jennifer Anderson       Name: Jennifer Anderson       Title:
Attorney-in-Fact  



 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:  

/s/ James Rolison

 

 

 

Name: James Rolison

 

 

 

Title: Managing Director

 

          By: /s/ J.T. Johnston Co  

 

 

Name: J.T. Johnston Coe

 

   

Title: Managing Director

         

 

DEUTSCHE BANK SECURITIES INC., as a Documentation Agent

 

 

 

 

 

 

By:  

/s/ James Rolison

 

 

 

Name: James Rolison

 

 

 

Title: Managing Director

 

          By:   /s/ J.T. Johnston Co       Name: J.T. Johnston Coe       Title:
Managing Director  





 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

 

BANK OF AMERICA, N.A., as a Lender and as a Documentation Agent

 

       

 

 By:

/s/ Cheryl Sneor

 

 

 

Name: Cheryl Sneor

 

 

 

Title: Vice President

 

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

  

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

 

REGIONS BANK, as a Lender and as a Documentation Agent

 

 

 

 

 

 

By:

/s/ Kyle Upton

 

 

 

Name: Kyle Upton

 

 

 

Title: Vice President

 

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

 

CITIBANK, N.A., as a Lender and as a Documentation Agent 

 

 

 

 

 

 

By: 

/s/ John C. Rowland 

 

 

 

Name: John C. Rowland 

 

 

 

Title: Vice President 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent 

 

 

 

 

 

 

By:  

/s/ Brian P. Kelly 

 

 

 

Name: Brian P. Kelly 

 

 

 

Title: Senior Vice President 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

 

BARCLAYS BANK PLC, as a Lender 

 

 

 

 

 

 

By:  

/s/ Noam Azachi 

 

 

 

Name: Noam Azachi 

 

 

 

Title: Vice President 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

  

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 



 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By:  

/s/ Michael King

 

 

 

Name: Michael King

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Managing Agent

 

 

 

 

 

 

By:  

/s/ Michael King

 

 

 

Name: Michael King

 

 

 

Title: Vice President

 



 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

 

COMPASS BANK, an Alabama banking corporation, as a Lender and as a Managing
Agent 

 

 

 

 

 

 

By:  

/s/ S. Kent Gorman 

 

 

 

Name: S. Kent Gorman 

 

 

 

Title: Sr. VP 

 

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation,

KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

 

MIZUHO BANK, LTD., as a Lender and as a Managing Agent

            By: /s/ Noel Purcell       Name: Noel Purcell       Title:
Authorized Signatory  

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  BRANCH BANKING AND TRUST COMPANY, as a Lender and as a Managing Agent        
 

 

By:

/s/ Ahaz Armstrong

      Name: Ahaz Armstrong       Title: Assistant Vice President  

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender and as a Managing Agent          

 

By:

/s/ Gary D. Houston

      Name: Gary D. Houston       Title: Vice President  

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  UNION BANK, N.A., as a Lender and as a Documentation Agent          

 

By:

/s/ John Feeney

      Name: John Feeney       Title: Senior Director  

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender          

 

By:

/s/ William G. Karl

      Name: William G. Karl       Title: General Manager  

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  CIBC INC., as a Lender          

 

By:

/s/ Todd H. Roth

      Name: Todd H. Roth       Title: Managing Director  

 

EXECUTION PAGE TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  THE BANK OF NEW YORK MELLON, as a Lender          

 

By:

/s/ Rick Laudisi

      Name: Rick Laudisi       Title: Managing Director  

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  SUNTRUST BANK, as a Lender          

 

By:

/s/ Daniel J. Reddy

      Name: Daniel J. Reddy       Title: SVP  

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

  BANCO POPULAR DE PUERTO RICO, as a Lender          

 

By:

/s/ Hector J. Gonzalez

      Name: Hector J. Gonzalez       Title: Vice President  

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A. and Others

 

    TD BANK, N.A., as a Lender          

 

By:

/s/ Jacqueline Scher

      Name: Jacqueline Scher       Title: VP  

 

EXECUTION PAGE TO CREDIT AGREEMENT 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO CREDIT AGREEMENT

 

 

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which (and any other Loan Documents
requested by Assignee) is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in Letters of Credit and unreimbursed
Letter of Credit disbursements held by the Assignor on the date hereof) and (b)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.     Assignor:                              
       ______________________________

 

2.     Assignee:                               
      ______________________________

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.     Borrower(s):                                  Kimco Realty Corporation,
and any Subsidiary Borrowers under the Credit Agreement

 

1 Select as applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Administrative Agent:                JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

5.     Credit Agreement:                       The $1,750,000,000 Amended and
Restated Credit Agreement dated as of March 17, 2014 among Kimco Realty
Corporation, the Subsidiary Borrowers party thereto, the Lenders and Issuing
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents party thereto, as amended from time to time

 

6.     Assigned Interest:

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

Tranche A Commitment

[$]

[$]

%

Tranche B Commitment

[$] 

[$] 

%

Revolving Commitment

[$]

[$]

%

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 

The Assignee (in the case of an Assignee that is not a Lender) agrees to deliver
to the Administrative Agent a completed Administrative Questionnaire in which
the Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

2 Revolving Credit (includes participations in Letters of Credit) / Competitive
Loans

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:______________________________

 

Name:

 

Title:

         

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:______________________________

 

Name:

 

Title:

       

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Issuing Lender

 

By_________________________________

 

Name:

 

Title:

         

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Issuing Lender

 

By_________________________________

Name:

Title:

         

ROYAL BANK OF CANADA, as Issuing Lender

 

By_________________________________

Name:

Title:

         

[Consented to:]5

 

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

KIMCO REALTY CORPORATION

     

By________________________________

 

Name:

 

Title:

 

 

 

5 To be added only if the consent of Kimco is required by the terms of the
Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
[referred to in Section 4.1 thereof] [delivered pursuant to Sections 6.1 and 6.2
thereof, as applicable,]6 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and (v)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including,
without limitation, pursuant to Section 2.12(d) thereof), duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the aforesaid Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding such Effective Date and to the
Assignee for amounts which have accrued from and after such Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

 

6 Select as applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

TO CREDIT AGREEMENT

 

[FORM OF]

 

REVOLVING CREDIT NOTE

 

New York, New York

__________ ___, 20___

 

 

FOR VALUE RECEIVED, the undersigned, [Kimco Realty Corporation, a Maryland
corporation] / [KRCX North Holdings, LLC, a Delaware limited liability company]
(the “Borrower”), hereby unconditionally promises to pay to the order of
_______________________________ (the “Lender”) at the office of JPMorgan Chase
Bank, N.A., located at 10 South Dearborn St., 7th Floor, Chicago, Illinois 60603
(or at such other address as the Administrative Agent may hereafter specify by
notice to the Borrower), in immediately available funds, on the date or dates
specified in the Credit Agreement referred to below, the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to Section 2.2 of the Credit Agreement. All payments due to
the Lender hereunder shall be made to the Lender at the place, in the currency
and in the manner specified in such Credit Agreement. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 2.6 of such Credit Agreement.

 

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, currency and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement, each continuation
thereof, each conversion of all or a portion thereof to another Type, the date
and amount of each payment or prepayment of principal thereof and, in the case
of Eurocurrency Loans, the length of each Interest Period with respect thereto
and, in the case of Money Market Loans, the Money Market Loan Maturity Date with
respect thereto. Each such recordation shall constitute prima facie evidence of
the accuracy of the information endorsed, provided that the failure of the
holder of this Note to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of such
Revolving Credit Loan.

 

This Note (a) is one of the Revolving Credit Notes referred to in the Amended
and Restated Credit Agreement dated as of March [17], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Kimco Realty Corporation, a Maryland corporation, the Subsidiary Borrowers
from time to time party thereto, the several banks, financial institutions and
other entities from time to time party thereto (collectively, the “Lenders”),
the Issuing Lender party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto, (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional prepayment in whole or in
part as provided in the Credit Agreement. This Note is guaranteed as provided in
the Credit Agreement and the Subsidiary Guarantees, if any.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

[Remainder of page intentionally left blank]

 

 
2 

--------------------------------------------------------------------------------

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

    [KIMCO REALTY CORPORATION] / [KRCX NORTH HOLDINGS, LLC]             By:    
    Name:      

Title:

 

 

REVOLVING CREDIT NOTE

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

To Revolving Credit Note

 

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS (ALL IN U.S. DOLLARS)

 

 

Date

Tranche A

or

Tranche B

Amount of ABR Loans

Amount Converted to ABR Loans

Amount of Principal of ABR Loans Repaid

Amount of ABR Loans Converted to Eurocurrency Loans

Unpaid Principal Balance of ABR Loans

Notation Made By

                                                                               
                                                                               
                               

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule B

To Revolving Credit Note

 

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

CANADIAN PRIME RATE LOANS (ALL IN CANADIAN DOLLARS)

 

Date

Amount of Canadian Prime Rate Loans

Amount Converted to Canadian Prime Rate Loans

Amount of Principal of Canadian Prime Rate Loans Repaid

Amount of Canadian Prime Rate Loans Converted to Eurocurrency Loans

Unpaid Principal Balance of Canadian Prime Rate Loans

Notation Made By

                                                                               
                                                                               
       

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule C

To Revolving Credit Note

 

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

 

Date

Tranche A

or

Tranche B

Currency and Amount of Eurocurrency Loans

Amount Converted to or Continued as Eurocurrency Loans

Interest Period and Eurocurrency Rate with Respect Thereto

Amount of Principal of Eurocurrency Loans Repaid

Amount of Eurocurrency Loans Converted to ABR Loans

Unpaid Principal Balance of Eurocurrency Loans

Notation Made By

                                                                               
                                                                               
                                     

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule D

To Revolving Credit Note

 

 

LOANS AND REPAYMENTS OF MONEY MARKET LOANS (ALL IN U.S. DOLLARS)

 

 

Date

Amount of Money Market Loans

Money Market Loan Maturity Date

Amount of Principal of Money Market Loans Repaid

Unpaid Principal Balance of Money Market Loans

Notation Made By

                                                                               
                                                               

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

TO CREDIT AGREEMENT

 

[FORM OF]

 

COMPETITIVE LOAN NOTE

 

 

 

New York, New York

__________ ___, 20___

 

FOR VALUE RECEIVED, KIMCO REALTY CORPORATION, a Maryland corporation (“Kimco”),
hereby unconditionally promises to pay to the order of _____________________
(the “Lender”) at the office of JPMorgan Chase Bank, N.A., located at 10 South
Dearborn St., 7th Floor, Chicago, Illinois 60603 (or such other address as the
Administrative Agent may hereafter specify by notice to Kimco), in immediately
available funds, on the date or dates specified in the Credit Agreement referred
to below, the aggregate unpaid principal amount of all Competitive Loans made by
the Lender to Kimco pursuant to Section 2.1 of the Credit Agreement. All
payments due to the Lender hereunder shall be made to the Lender at the place,
in the currency and in the manner specified in such Credit Agreement. Kimco
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.6 of such Credit Agreement.

 

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, amount, Type, interest rate and duration
of Interest Period (if applicable) of each Competitive Loan made by the Lender
to Kimco, and the date and amount of each payment or prepayment of principal
thereof. Each such recordation shall constitute prima facie evidence of the
accuracy of the information endorsed, provided that the failure of the holder of
this Note to make any such endorsement or any error in any such endorsement
shall not affect the obligations of Kimco in respect of such Competitive Loan.

 

This Note (a) is one of the Competitive Notes referred to in the Amended and
Restated Credit Agreement dated as of March [17], 2014 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Kimco,
the Subsidiary Borrowers from time to time party thereto, the several banks,
financial institutions and other entities from time to time party thereto
(collectively, the “Lenders”), the Issuing Lender party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto, (b) is
subject to the provisions of the Credit Agreement, (c) is subject to optional
prepayments of Competitive Loans upon the terms and conditions specified therein
and (d) evidences Competitive Loans made by the Lender thereunder. This Note is
guaranteed as provided in the Subsidiary Guarantees, if any.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

All parties now or hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

[Remainder of page intentionally left blank]

 

 
2 

--------------------------------------------------------------------------------

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

                   

KIMCO REALTY CORPORATION

            By:         Name:       Title:  

 

COMPETITIVE LOAN NOTE

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF COMPETITIVE LOANS

 

 

This Note evidences Competitive Loans made under the within-described Credit
Agreement to Kimco, on the dates, in the principal amounts, of the Types,
bearing interest at the rates and maturing on the dates set forth below, subject
to the payments and prepayments of principal set forth below:

 

 

Date

of

 Loan

Principal Amount of
Loan

Type
of
Loan

Interest

   Rate  

Maturity

Date of

Loan

Amount Paid or

Prepaid

Unpaid Principal

Amount

Notation

Made by

                                                                               
                                                                               
                               

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

TO CREDIT AGREEMENT

 

 

 

[FORM OF] SUBSIDIARY GUARANTEE

 

SUBSIDIARY GUARANTEE, dated as of [ ], 20__ (as amended, supplemented or
otherwise modified from time to time, this “Subsidiary Guarantee”), made by each
of the subsidiaries of KIMCO REALTY CORPORATION (“Kimco”) that are signatories
hereto (the “Subsidiary Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
several banks, financial institutions and other entities from time to time party
to the Amended and Restated Credit Agreement (the “Lenders”), dated as of March
[17], 2014 (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kimco, the Subsidiaries of Kimco
from time to time party thereto (the “Subsidiary Borrowers”; together with
Kimco, the “Borrowers”), the Lenders, the Issuing Lender party thereto, the
Administrative Agent, and the other agents party thereto.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders and the Issuing Lender,
as the case may be, have severally agreed to make Revolving Credit Loans to, and
to issue or participate in Letters of Credit for the account of, the Borrowers,
and may make Competitive Loans to Kimco, upon the terms and subject to the
conditions set forth therein (the “Extensions of Credit”);

 

WHEREAS, Kimco owns directly or indirectly all or a portion of the issued and
outstanding Capital Stock of each Subsidiary Guarantor;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrowers to make valuable transfers to each Subsidiary Guarantor in
connection with the operation of its business; and

 

WHEREAS, the Borrowers and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of and/or the availability of the Extensions of
Credit;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Issuing Lender and the Lenders to enter into the
Credit Agreement and to induce the Lenders and the Issuing Lender, as the case
may be, to make their respective Revolving Credit Loans and Competitive Loans
to, and to issue or participate in Letters of Credit for the account of, the
Borrowers under the Credit Agreement, the Subsidiary Guarantors hereby agree
with the Administrative Agent, for the ratable benefit of the Administrative
Agent, the Lenders and the Issuing Lender, as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

1.     Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

(b)     As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on the Competitive Loans, the Revolving Credit
Loans, the Notes, the Reimbursement Obligations and all other obligations and
liabilities of the Borrowers to the Administrative Agent, the Issuing Lender or
the Lenders (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the
Competitive Loans, Revolving Credit Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, which may arise under, out of,
or in connection with, the Credit Agreement, the Notes, the other Loan
Documents, the Letters of Credit or any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise and
whether pre-judgment or post-judgment (including, without limitation, all fees
and disbursements of counsel to the Administrative Agent, the Issuing Lender or
the Lenders that are required to be paid by the Borrowers pursuant to the terms
of the Credit Agreement or any other Loan Document).

 

(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Subsidiary Guarantee shall refer to this Subsidiary Guarantee
as a whole and not to any particular provision of this Subsidiary Guarantee, and
section references are to this Subsidiary Guarantee unless otherwise specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

2.     Subsidiary Guarantee. (a) Subject to the provisions of Section 2(b), each
Subsidiary Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Administrative Agent, the Lenders and the Issuing Lender and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

 

(b)     Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors.

 

(c)     Each Subsidiary Guarantor further agrees to pay any and all expenses
(whether pre-judgment or post-judgment and including, without limitation, all
fees and disbursements of counsel) which may be paid or incurred by the
Administrative Agent, the Issuing Lender or any Lender in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Subsidiary Guarantor under this
Subsidiary Guarantee. This Subsidiary Guarantee shall remain in full force and
effect until the Obligations are paid in full in cash, the Commitments are
terminated and no Letters of Credit shall be outstanding, notwithstanding that
from time to time prior thereto the Borrowers or any of them may be free from
any Obligations.

 

(d)     Each Subsidiary Guarantor agrees that the Obligations may at any time
and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing this Subsidiary Guarantee or affecting the
rights and remedies of the Administrative Agent, the Issuing Lender or any
Lender hereunder.

 

(e)     No payment or payments made by any Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Issuing Lender or any Lender from any Borrower,
any of the Subsidiary Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Subsidiary Guarantor hereunder which shall, notwithstanding
any such payment or payments other than payments made by such Subsidiary
Guarantor in respect of the Obligations or payments received or collected from
such Subsidiary Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Subsidiary Guarantor hereunder
until the Obligations are paid in full in cash, the Commitments are terminated
and no Letters of Credit shall be outstanding.

 

 
2 

--------------------------------------------------------------------------------

 

 

(f)     Each Subsidiary Guarantor agrees that whenever, at any time, or from
time to time, it shall make any payment to the Administrative Agent, the Issuing
Lender or any Lender on account of its liability hereunder, it will notify the
Administrative Agent in writing that such payment is made under this Subsidiary
Guarantee for such purpose.

 

3.     Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder who has not paid its proportionate share of such
payment. Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 5 hereof. The provisions of this Section 3
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent, the Issuing Lender and the Lenders, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent, the
Issuing Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

4.     Right of Set-off. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, the Issuing Lender and each Lender are
hereby authorized, without notice to such Subsidiary Guarantor or any other
Subsidiary Guarantor, any such notice being expressly waived by each Subsidiary
Guarantor, to set off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, the Issuing Lender or such Lender to or for
the credit or the account of such Subsidiary Guarantor, or any part thereof, in
such amounts as the Administrative Agent, the Issuing Lender or such Lender may
elect, against and on account of the obligations and liabilities of such
Subsidiary Guarantor to the Administrative Agent, the Issuing Lender or such
Lender hereunder and claims of every nature and description of the
Administrative Agent, the Issuing Lender or such Lender against such Subsidiary
Guarantor, in any currency, whether arising hereunder, under the Credit
Agreement, any Note, any other Loan Documents or otherwise, as the
Administrative Agent, the Issuing Lender or such Lender may elect, whether or
not the Administrative Agent, the Issuing Lender or any Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent, the Issuing Lender and each
Lender shall notify such Subsidiary Guarantor promptly of any such set-off and
the application made by the Administrative Agent, the Issuing Lender or such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative
Agent, the Issuing Lender and each Lender under this Section 4 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent, the Issuing Lender or such Lender may
have.

 

5.     No Subrogation. Notwithstanding any payment or payments made by any of
the Subsidiary Guarantors hereunder or any set-off or application of funds of
any of the Subsidiary Guarantors by the Administrative Agent, the Issuing Lender
or any Lender, no Subsidiary Guarantor shall be entitled to be subrogated to any
of the rights of the Administrative Agent, the Issuing Lender or any Lender
against any Borrower or any other Subsidiary Guarantor or guarantee or right of
offset held by the Issuing Lender or any Lender for the payment of the
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Subsidiary
Guarantor in respect of payments made by such Subsidiary Guarantor hereunder,
until all amounts owing to the Administrative Agent, the Issuing Lender and the
Lenders by the Borrowers on account of the Obligations are paid in full in cash,
the Commitments are terminated and no Letter of Credit remains outstanding. If
any amount shall be paid to any Subsidiary Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full in cash, such amount shall be held by such Subsidiary Guarantor in
trust for the Administrative Agent, the Issuing Lender and the Lenders, shall be
segregated from other funds of such Subsidiary Guarantor, and shall, forthwith
upon receipt by such Subsidiary Guarantor, be turned over to the Administrative
Agent in the exact form received by such Subsidiary Guarantor (duly indorsed by
such Subsidiary Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

 

 
3 

--------------------------------------------------------------------------------

 

 

6.     Amendments, etc. with respect to the Obligations; Waiver of Rights. Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by the Administrative Agent, the Issuing Lender
or any Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or guarantee therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Administrative Agent, the Issuing Lender or any Lender, and the Credit
Agreement, the Notes and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent,
the Issuing Lender, all of the Lenders and/or the Required Lenders, as the case
may be, may deem advisable from time to time, and any guarantee or right of
offset at any time held by the Administrative Agent, the Issuing Lender or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. When making any demand hereunder against any of the
Subsidiary Guarantors, the Administrative Agent, the Issuing Lender or any
Lender may, but shall be under no obligation to, make a similar demand on the
Borrowers or any other Subsidiary Guarantor or guarantor, and any failure by the
Administrative Agent, the Issuing Lender or any Lender to make any such demand
or to collect any payments from the Borrowers or any such other Subsidiary
Guarantor or guarantor or any release of any Borrower or such other Subsidiary
Guarantor or guarantor shall not relieve any of the Subsidiary Guarantors in
respect of which a demand or collection is not made or any of the Subsidiary
Guarantors not so released of their joint and several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent, the Issuing Lender
or any Lender against any of the Subsidiary Guarantors. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

 

 
4 

--------------------------------------------------------------------------------

 

 

7.     Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent, the
Issuing Lender or any Lender upon this Subsidiary Guarantee or acceptance of
this Subsidiary Guarantee; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Subsidiary Guarantee; and all dealings
between the Borrowers and any of the Subsidiary Guarantors, on the one hand, and
the Administrative Agent, the Issuing Lender and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Subsidiary Guarantee. Each Subsidiary Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrowers or any of the Subsidiary Guarantors with
respect to the Obligations. Each Subsidiary Guarantor understands and agrees
that this Subsidiary Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to (a) the
validity, regularity or enforceability of the Credit Agreement, any Note or any
other Loan Document, any of the Obligations or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent, the Issuing Lender or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any Subsidiary Guarantor
or other obligor in respect of any of the Obligations against the Administrative
Agent, the Issuing Lender or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrowers or such
Subsidiary Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Borrower for the Obligations, or of such
Subsidiary Guarantor under this Subsidiary Guarantee, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Subsidiary Guarantor, the Administrative Agent, the Issuing Lender and any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Borrower or any other Person or against any guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent, the Issuing Lender or any Lender to pursue such
other rights or remedies or to collect any payments from any Borrower or any
such other Person or to realize upon any such guarantee or to exercise any such
right of offset, or any release of any Borrower or any such other Person or any
guarantee or right of offset, shall not relieve such Subsidiary Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent, the Issuing Lender and the Lenders against such Subsidiary Guarantor.
This Subsidiary Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Subsidiary Guarantor
and the successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent, the Issuing Lender and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of each Subsidiary Guarantor under this Subsidiary Guarantee
shall have been satisfied by payment in full in cash, the Commitments shall be
terminated and no Letter of Credit remains outstanding, notwithstanding that
from time to time during the term of the Credit Agreement the Borrowers may be
free from any Obligations.

 

8.     Reinstatement. Notwithstanding anything to the contrary in this
Subsidiary Guarantee, this Subsidiary Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent, the Issuing Lender or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

9.     Payments. Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in the currency of the applicable Obligation, at the office of the
Administrative Agent located at 10 South Dearborn St., 7th Floor, Chicago,
Illinois 60603 or to such other office as the Administrative Agent may hereafter
specify by notice to such Subsidiary Guarantor.

 

10.     Representations and Warranties; Covenants. (a) Each Subsidiary Guarantor
hereby represents and warrants that (i) the Baseline Conditions relating to it
are satisfied in all material respects on and as of the date hereof; and (ii) it
is a Wholly Owned Subsidiary; provided that each reference in any representation
and warranty to any Borrower’s knowledge shall, for the purposes of this
paragraph (a), be deemed to be a reference to such Subsidiary Guarantor’s
knowledge.

 

 
5 

--------------------------------------------------------------------------------

 

 

(b)     Each Subsidiary Guarantor hereby covenants and agrees with the
Administrative Agent, the Issuing Lender and each Lender that, from and after
the date of this Subsidiary Guarantee until the Obligations are paid in full in
cash, no Letter of Credit remains outstanding and the Commitments are
terminated, such Subsidiary Guarantor shall take, or shall refrain from taking,
as the case may be, all actions that are necessary to be taken or not taken so
that no violation of any provision, covenant or agreement contained in Articles
VI or VII of the Credit Agreement, and so that no Default or Event of Default,
is caused by any act or failure to act of such Subsidiary Guarantor or any of
its Subsidiaries.

 

11.     Authority of Agent. Each Subsidiary Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Subsidiary
Guarantee with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Subsidiary Guarantee shall, as between the Administrative
Agent, the Issuing Lender and the Lenders, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Administrative Agent and such Subsidiary
Guarantor, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Issuing Lender and the Lenders with full and valid authority so
to act or refrain from acting, and no Subsidiary Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

12.     Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Subsidiary Guarantor shall be addressed
to such Subsidiary Guarantor at the notice address set forth under its signature
below.

 

13.     Counterparts. This Subsidiary Guarantee may be executed by one or more
of the Subsidiary Guarantors on any number of separate counterparts, each of
which shall constitute an original, but all of which when taken together shall
be deemed to constitute one and the same instrument. A set of the counterparts
of this Subsidiary Guarantee signed by all the Subsidiary Guarantors shall be
lodged with the Administrative Agent. Delivery of an executed counterpart of a
signature page of this Subsidiary Guarantee by any electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Subsidiary Guarantee.

 

14.     Severability. Any provision of this Subsidiary Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

15.     Integration. This Subsidiary Guarantee represents the entire agreement
of each Subsidiary Guarantor with respect to the subject matter hereof and there
are no promises or representations by the Administrative Agent, the Issuing
Lender or any Lender relative to the subject matter hereof not reflected herein.

 

16.     Amendments in Writing; No Novation; No Waiver; Cumulative Remedies. (a)
None of the terms or provisions of this Subsidiary Guarantee may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Subsidiary Guarantor(s) and the Administrative Agent in
accordance with Section 10.1 of the Credit Agreement.

 

 
6 

--------------------------------------------------------------------------------

 

 

(b)     Neither the Administrative Agent, nor the Issuing Lender, nor any Lender
shall by any act (except by a written instrument pursuant to Section 16(a)
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent, the Issuing Lender or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent, the Issuing Lender or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent, the Issuing Lender or such Lender would
otherwise have on any future occasion.

 

(c)     The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

17.     Section Headings. The section headings used in this Subsidiary Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

18.     Successors and Assigns. This Subsidiary Guarantee shall be binding upon
the respective successors and assigns of each Subsidiary Guarantor and shall
inure to the benefit of the Administrative Agent, the Issuing Lender and the
Lenders and their respective successors and assigns, except that no Subsidiary
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Subsidiary Guarantee without the prior written consent of each
Lender, and any such assignment or transfer without such consent shall be null
and void.

 

19.     Governing Law. This Subsidiary Guarantee shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

20.     Submission To Jurisdiction; Waivers. Each Subsidiary Guarantor hereby
irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Subsidiary Guarantee and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, at its address set forth
under its signature below;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 20 any special, exemplary, punitive or consequential damages.

 

 
7 

--------------------------------------------------------------------------------

 

 

21.     WAIVERS OF JURY TRIAL. EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Execution Pages Follow]

 

 
8 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

 

 

   

[Insert name of Subsidiary Guarantor]

 

 

By: ___________________________________

Name:

Title:

         

Address for Notices for all Subsidiary Guarantors:

         

c/o Kimco Realty Corporation

3333 New Hyde Park Road, Suite 100

New Hyde Park, NY 11042

Attn: Glenn G. Cohen

Tel: (516) 869-9000

Fax: (516) 869-2572

 

EXECUTION PAGE TO SUBSIDIARY GUARANTEE

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-1

TO CREDIT AGREEMENT

 

[FORM OF]

 

CLOSING CERTIFICATE

 

OF

 

KIMCO REALTY CORPORATION

 

Pursuant to Section 5.1(i) of the Amended and Restated Credit Agreement, dated
as of March [17], 2014 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among KIMCO REALTY CORPORATION (“Kimco”), the
Subsidiaries of Kimco from time to time party thereto (collectively, the
“Subsidiary Borrowers”; together with Kimco, the “Borrowers”), the several
banks, financial institutions and other entities from time to time party thereto
(collectively, the “Lenders”), the Issuing Lender party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders thereunder, and the other
agents party thereto:

 

The undersigned Executive Vice President, Chief Financial Officer and Treasurer
of Kimco Realty Corporation (the “Certifying Loan Party”) hereby certifies as
follows:

 

1.     Each of the conditions set forth in Sections 5.1 and 5.2 of the Credit
Agreement have been satisfied.

 

2.     The representations and warranties of the Certifying Loan Party set forth
in each of the Loan Documents to which it is a party or which are contained in
any certificate furnished by or on behalf of the Certifying Loan Party pursuant
to or in connection with any of the Loan Documents to which it is a party are
true and correct in all material respects on and as of the date hereof with the
same effect as if made on the date hereof except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date;

 

3.     No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Kimco, threatened by
or against Kimco or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to the Credit Agreement, any
of the other Loan Documents or any of the transactions contemplated thereby, or
(b) which could reasonably be expected to have a Material Adverse Effect.

 

4.     No Default or Event of Default has occurred and is continuing as of the
date hereof or shall have occurred and be continuing as of the date hereof or
after giving effect to any Competitive Loans or Revolving Credit Loans to be
made on the date hereof and/or after the issuance of any Letters of Credit
pursuant to the Credit Agreement to be issued on the date hereof;

 

5.     Kathleen M. Gazerro is the duly elected and qualified Assistant Secretary
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature;

 

and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

6.     There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party after the date hereof;

 

7.     The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization;

 

8.     Attached hereto as Annex 1 is a correct and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Loan Party on
[_______], 2014 (the “Resolutions”) authorizing (i) the execution, delivery and
performance of the Loan Documents to which it is a party and (ii) the
transactions (including the obtaining of extensions of credit under the Credit
Agreement) contemplated by the Loan Documents to which it is a party; such
Resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; and such Resolutions are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein; attached hereto as Annex 2 is a
correct and complete copy of the By-Laws of the Certifying Loan Party as in
effect on the date hereof and on the date immediately prior to the date that the
Resolutions were adopted, and such By-Laws have not been amended, repealed,
modified or restated; attached hereto as Annex 3 is a correct and complete copy
of the Certificate of Incorporation of the Certifying Loan Party as in effect on
the date hereof and on the date immediately prior to the date that the
Resolutions were adopted, and such certificate has not been amended, repealed,
modified or restated; and attached hereto as Annex 4 is a good standing
certificate dated as of [_______], 2014 from the jurisdiction of organization of
the Certifying Loan Party; and

 

 
2 

--------------------------------------------------------------------------------

 

 

9.     The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver, on behalf of the Certifying Loan
Party, each of the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:

 

 

Name

Office

Signature

     

Glenn G. Cohen

Executive Vice President, Chief

Financial Officer and Treasurer

 

__________________________

     

Kathleen M. Gazerro

Assistant Secretary

 

__________________________

     

 

[Remainder of page intentionally left blank] 

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

_____________________

_____________________

Name: Glenn G. Cohen

Name: Kathleen M. Gazerro

Title: Executive Vice President,

Title: Assistant Secretary

Chief Financial Officer and

 

Treasurer

 

 

Date:     March ___, 2014

 

 
4 

--------------------------------------------------------------------------------

 

 

Annex 1

To Closing Certificate

 

Resolutions

 

 

 
5 

--------------------------------------------------------------------------------

 

 

Annex 2

To Closing Certificate

 

By-Laws

 

 

 
6 

--------------------------------------------------------------------------------

 

 

Annex 3

To Closing Certificate

 

Certificate of Incorporation

 

 

 
7 

--------------------------------------------------------------------------------

 

 

Annex 4

To Closing Certificate

 

Good Standing Certificate

 

 

 

 
8 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-2

TO CREDIT AGREEMENT

 

[FORM OF]

 

CLOSING CERTIFICATE

 

OF

 

KRCX NORTH HOLDINGS, LLC

 

Pursuant to Section 5.1(i) of the Amended and Restated Credit Agreement, dated
as of March [17], 2014 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among KIMCO REALTY CORPORATION (“Kimco”), the
Subsidiaries of Kimco from time to time party thereto (collectively, the
“Subsidiary Borrowers”; together with Kimco, the “Borrowers”), the several
banks, financial institutions and other entities from time to time party thereto
(collectively, the “Lenders”), the Issuing Lender party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders thereunder, and the other
agents party thereto:

 

The undersigned Executive Vice President, Chief Financial Officer and Treasurer
of KRCX North Holdings, LLC (the “Certifying Loan Party”) hereby certifies as
follows:

 

1.     The Baseline Conditions relating to the Certifying Loan Party are
satisfied in all material respects on and as of the date hereof;

 

2.     No Default or Event of Default has occurred and is continuing as of the
date hereof or shall have occurred and be continuing as of the date hereof or
after giving effect to any Competitive Loans or Revolving Credit Loans to be
made on the date hereof and/or after the issuance of any Letters of Credit
pursuant to the Credit Agreement to be issued on the date hereof;

 

3.     Kathleen M. Gazerro is the duly elected and qualified Assistant Secretary
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature;

 

and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:

 

4.     There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party after the date hereof;

 

5.     The Certifying Loan Party is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization;

 

6.     Attached hereto as Annex 1 is a correct and complete copy of resolutions
duly adopted by the [ ] of the Certifying Loan Party on [_______], 2014 (the
“Resolutions”) authorizing (i) the execution, delivery and performance of the
Loan Documents to which it is a party and (ii) the transactions (including the
obtaining of extensions of credit under the Credit Agreement) contemplated by
the Loan Documents to which it is a party; such Resolutions have not in any way
been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect; and such Resolutions are the only corporate proceedings of the
Certifying Loan Party now in force relating to or affecting the matters referred
to therein; attached hereto as Annex 2 is a correct and complete copy of the
Limited Liability Company Agreement of the Certifying Loan Party as in effect on
the date hereof and on the date immediately prior to the date that the
Resolutions were adopted, and such Limited Liability Company Agreement has not
been amended, repealed, modified or restated; attached hereto as Annex 3 is a
correct and complete copy of the Certificate of Formation of the Certifying Loan
Party as in effect on the date hereof and on the date immediately prior to the
date that the Resolutions were adopted, and such certificate has not been
amended, repealed, modified or restated; and attached hereto as Annex 4 is a
good standing certificate dated as of [_______], 2014 from the jurisdiction of
organization of the Certifying Loan Party; and

 

 
 

--------------------------------------------------------------------------------

 

 

7.     The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver, on behalf of the Certifying Loan
Party, each of the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:

 

 

Name

Office

Signature

     

Glenn G. Cohen

Executive Vice President, Chief

Financial Officer and Treasurer

 

________________________

     

Kathleen M. Gazerro

Assistant Secretary

 

________________________

     

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

 

_____________________

_____________________

Name: Glenn G. Cohen

Name: Kathleen M. Gazerro

Title: Executive Vice President, Title: Assistant Secretary Chief Financial
Officer and  

Treasurer

 

 

Date:     March [___], 2014

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 1

To Closing Certificate

 

Resolutions

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 2

To Closing Certificate

 

Limited Liability Company Agreement

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 3

To Closing Certificate

 

Certificate of Formation

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 4

To Closing Certificate

 

Good Standing Certificate

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF

COMPLIANCE CERTIFICATE

 

For the Fiscal Quarter ended

                 

For the Fiscal Year ended

       

 



This Compliance Certificate is furnished pursuant to Section 6.2(b) of the
$1,750,000,000 Amended and Restated Credit Agreement dated as of March [17],
2014 (the "Credit Agreement"), among KIMCO REALTY CORPORATION ("Kimco"), the
Several Lenders from Time to Time Party thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and the other agents party thereto. Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

 

The undersigned Responsible Officer of Kimco hereby certifies as follows:

 



(1) The financial statements referred to in Section 6.1(a) or 6.1(b), as the
case may be, of the Credit Agreement which are delivered concurrently with the
delivery of this Compliance Certificate are complete and correct in all material
respects and have been prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods except as approved by the accountants performing the audit in connection
therewith or the undersigned, as the case may be, and disclosed therein.

 

(2) The covenants listed below are calculated with respect to the period of four
consecutive fiscal quarters of Kimco ended on the date set forth above.



 

(Amounts presented in 000's except ratios)



 

1

Total Indebtedness Ratio (Section 7.1(a))

             

(a) Total Indebtedness

              (i) Principal amount of all Indebtedness of Kimco, its Wholly
Owned Subsidiaries, and any other Consolidated Entity              

Exclusion

             

(ii) Amount of (i) that matures within 24 months

             

(iii) Unrestricted cash held by Kimco and Consolidated entities

             

(iv) Amount by which (iii) exceeds $35,000,000

             

(v) Exclusion = lesser of (ii) and (iv)

              (vi) Total Indebtedness (for purposes of ratio) = (i) minus (v)  
 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b) Gross Asset Value

              Start by calculating Total EBITDA: 1 +/- 2 = 3               1.
Consolidated Net Income               2. Adjustments to Consolidated Net Income
             

add back:

             

A. Depreciation and Amortization

             

B. Losses on extraordinary items

     



     

C. Losses on sales of operating real estate

     



     

D. Losses on early extinguishment of debt

             

E. Losses on impairments

             

F. Losses on investments in marketable securities

             

G. Provisions for income taxes

             

H. EBITDA adjustment of Unconsolidated Entities

             

I. Acquisition costs

             

J. Total interest expense

             

and subtract:

     



     

A. Gain on extraordinary items

     



     

B. Gain on sale of operating real estate

     



     

C. Gain on early extinguishment of debt

             

D. Gain on impairments

             

E. Gains on investments in marketable securities

             

F. Benefits for income taxes

             

Net Adjustments to Consolidated Net Income

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

(i) 3. Total EBITDA = Consolidated Net Income +/- Net Adjustments

             

(ii) Management fee income included in Total EBITDA

             

(iii) Other income included in Total EBITDA not attributable to Properties

             

(iv) Sum of (ii) and (iii)

             

(v) 15% of Total EBITDA above

             

(vi) Amount by which (iv) exceeds (v)

             

(vii) Replacement reserves of $.15 per year per square foot of gross leasable
area (pro rated for the applicable period)

             

(viii) Straight lining adjustment

             

(ix) EBITDA of the Unconsolidated Entities

             

(x) Income from mezzanine and mortgage loan receivables

             

(xi) Dividend and interest income from marketable securities

             

(xii) EBITDA of Properties acquired within last 24 months

             

(xiii) Total Adjusted EBITDA = (i) minus (vi) minus (vii) minus (viii) minus
(ix) minus (x) minus (xi) minus (xii)

             

(xiv) (Reserved)

             

(xv) Capitalized annualized Total Adjusted EBITDA = Line (xiii) divided by
0.0700

             

(xvi) Unrestricted Cash and Cash Equivalents

             

(xvii) Land and development projects of Kimco and Consolidated Entities, at
lower of cost or book value

             

(xviii) Mezzanine and mortgage loan receivables of Kimco and Consolidated
Entities, at lower of cost or market

             

(xix) (Reserved)

             

(xx) Marketable securities held by Kimco and Consolidated Entities, as valued on
Kimco's consolidated financial statements

             

(xxi) Kimco's investment in and advances to Unconsolidated Entities

             

(xxii) 100% of the bona fide purchase price of Properties acquired within last
24 months

             

(xxiii) SUBTOTAL: Gross Asset Value = (xv) plus (xvi) plus (xvii) plus (xviii)
plus (xix) plus (xx) plus (xxi) plus (xxii) (subject to Adjustments, if any)

             

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Indebtedness

             

Adjustment to limit (xxi) to 30% of Gross Asset Value

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

             

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

             

(xxiv) Gross Asset Value (after Adjustments)

             

TOTAL INDEBTEDNESS RATIO (a)/(b)

     

Must be less than or equal to: 0.60 (or 0.65 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions)

                    2

Total Priority Indebtedness Ratio (Section 7.1(b))

             

(a) Total Priority Indebtedness

             

(i) Indebtedness of Kimco and Consolidated Entities, secured by their respective
assets

             

(ii) Unsecured third party Indebtedness of the Consolidated Entities other than
to Kimco or any Consolidated Entity (excluding any unsecured debt
unconditionally guaranteed by Kimco)

             

(iii) Sum of (i) and (ii)

             

Exclusion

             

(iv) Amount of (i) and (ii) that matures within 24 months

             

(v) Unrestricted cash held by Kimco and Consolidated Entities

             

(vi) Amount by which (v) exceeds $35,000,000

             

(vii) Exclusion = lesser of (iv) and (vi)

             

(viii) Total Priority Indebtedness (for purposes of ratio) = (iii) minus (vii)

             

(b) Gross Asset Value

             

(i) SUBTOTAL: Gross Asset Value (Total Indebtedness ratio calculation) (subject
to Adjustments, if any)

             

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Priority Indebtedness

             

Adjustment to limit (xxi) to 30% of Gross Asset Value

             

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

             

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

             

(ii) Gross Asset Value (after Adjustments)

             

TOTAL PRIORITY INDEBTEDNESS RATIO (a)/(b):

     

Must be less than or equal to: 0.35

   

 

 
 

--------------------------------------------------------------------------------

 

 

3

Minimum Unsecured Interest Coverage Ratio (Section 7.1(e))

             

(a) Property NOI of Unencumbered Properties

             

(v) Property Gross Revenues

             

(w) Property Operating Expenses

             

(x) management fee reserve of 3% of Property Gross Revenues

             

(y) replacement reserve @ $.15 per square foot, per annum of GLA

             

(z) Unencumbered Property NOI = (v) - (w) - (x) - (y)

             

(b) 75% of management fee revenues in respect of properties owned by
Unconsolidated Entities

             

(c) Dividends and interest on marketable securities

             

(d) Income from mezzanine and mortgage loan receivables

             

(e) Unencumbered Assets NOI = (a) plus (b) plus (c) plus (d), subject to the
following adjustment:

             

Adjustment so no more than 30% of Unencumbered Assets NOI is attributable to
assets located outside United States and Puerto Rico, or to Entities not
organized in and not having principal offices in the United States or Puerto
Rico, management fee revenues earned in respect of properties owned by any
Unconsolidated Entity, and dividend and interest income from unencumbered
mezzanine loan receivables

             

(f) Unencumbered Assets NOI

             

(g) Total Unsecured Interest Expense (excludes non-cash interest on convertible
debt)

             

RATIO OF UNENCUMBERED ASSETS NOI TO TOTAL UNSECURED INTEREST EXPENSE (f)/(g)

             

Must be greater than or equal to: 1.75:1.00

   

 

 
 

--------------------------------------------------------------------------------

 

 

4

Fixed Charge Coverage Ratio (Section 7.1(f))

             

Total Adjusted EBITDA (as used in Fixed Charge Ratio calculation)

             

(a) Total Adjusted EBITDA (from prior page)

             

Add back:

             

(b) Income from mezzanine and mortgage loan receivables

             

(c) Dividend and interest income from marketable securities

             

(d) EBITDA of Properties acquired within last 24 months

             

(e) Cash flow distributions from Unconsolidated Entities over past 12 months

             

(f) Fixed Charge Total Adjusted EBITDA = (a) plus (b) plus (c) plus (d) plus (e)

             

Total Debt Service

             

(g) Total interest expense

             

(h) scheduled principal amortization for Kimco and Consolidated Entities
(excluding optional prepayments, balloon payments due at maturity, and non-cash
interest on convertible debt, (excluding optional prepayments, balloon payments
due at maturity, and non-cash interest on convertible debt and provided that the
amount of any scheduled principal debt amortization payment paid during the Test
Period with respect to Indebtedness related to a property acquired during such
Test Period shall be limited in proportion to the fraction of such Test Period
during which Kimco or another Consolidated Entity owned such property or had
assumed such Indebtedness as applicable)

             

(i) Preferred stock dividends

             

(j) Total Debt Service = Total of (g), (h) and (i)

             

FIXED CHARGE COVERAGE RATIO: (f)/(j)

             

Must be greater than or equal to: 1.50:1.00

   

 

 
 

--------------------------------------------------------------------------------

 

 

(3) To the best of such Responsible Officer's knowledge, the Borrower and each
of the other Loan Parties has, during the period referred to above, observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and as of the
date hereof such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as follows:  NONE.



 

IN WITNESS WHEREOF, I have hereto set my name.



 

       

Name: Glenn G. Cohen

   

Title: Executive Vice President, Chief Financial

   

             Officer and Treasurer

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G
TO CREDIT AGREEMENT

 

[FORM OF]

ADHERENCE AGREEMENT TO CREDIT AGREEMENT

 

ADHERENCE AGREEMENT (this “Agreement”) dated as of _________ by ___________, a
___________, which is a new Subsidiary Borrower (the “New Borrower”), and Kimco
Realty Corporation, a Maryland corporation, the direct or indirect parent of the
New Borrower (“Kimco”), in favor of JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders.

 

Reference is made to the Amended and Restated Credit Agreement dated as of March
[17], 2014 among Kimco, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, the Issuing Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto (as amended, supplemented, or otherwise modified from time
to time, the “Credit Agreement”). Terms used herein as defined terms and not
otherwise defined herein shall have the meanings given thereto in the Credit
Agreement.

 

Section 10.10 of the Credit Agreement provides that, subject to certain
conditions, the undersigned New Borrower may become a party to, and a “Borrower”
under, the Credit Agreement by entering into an agreement in the form of this
Agreement.

 

Accordingly, and for other good and lawful consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. In accordance with Section 10.10 of the Credit Agreement, the New Borrower by
its signature below becomes a “Borrower” under the Credit Agreement with the
same force and effect as if originally named therein as a Borrower. The New
Borrower hereby agrees to all of the terms and provisions of the Credit
Agreement applicable to it as a Subsidiary Borrower thereunder. Hereafter, each
reference to a “Borrower” in the Credit Agreement shall be deemed to include the
New Borrower. The Credit Agreement is hereby incorporated herein by reference.

 

2. The New Borrower represents and warrants to the Administrative Agent and the
Lenders that (a) this Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally and (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); (b) no Event of Default has occurred and is continuing immediately after
giving effect to the execution and delivery of this Agreement; (c) the Baseline
Conditions relating to it are satisfied in all material respects on and as of
the date hereof; and (d) it is a Wholly Owned Subsidiary.

 

3. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one agreement. This
Agreement shall become effective when the Administrative Agent shall have
received counterparts of this Agreement that bear the signatures of the New
Borrower and Kimco. Delivery of an executed counterpart of a signature page of
this Agreement by any electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

4. The New Borrower agrees to furnish to the Administrative Agent such
information as the Administrative Agent or any Lender shall reasonably request
in connection with the New Borrower.

 

5. Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

 

6. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

7. If any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in any other
Loan Document shall not in any way be affected or impaired. The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8. All communications and notices hereunder shall be in writing and given as
provided in Section 10.2 of the Credit Agreement. All communications and notices
hereunder to the New Borrower shall be given to it at the address set forth
under its signature hereto.

 

9. Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by all of the Borrowers at the time thereof and the Administrative Agent.

 

10. The New Borrower agrees to reimburse the Administrative Agent for its
expenses incurred in connection with this Agreement, including the reasonable
fees, other charges and disbursements of counsel.

 

[SIGNATURE PAGE FOLLOWS]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Adherence Agreement to
be duly executed and delivered as of the day and year first above written.

 

 

[NEW BORROWER]

 

 

By:______________________________

Name:

Title:

 

Address:

______________________________

______________________________

______________________________

 

     

KIMCO REALTY CORPORATION,

a Maryland corporation

 

By:______________________________

Name:

Title:

 

[SIGNATURE PAGE OF ADHERENCE AGREEMENT] 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-1
TO THE CREDIT AGREEMENT

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March [17], 2014 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among Kimco, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto, the Issuing
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents party thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the applicable Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the applicable
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned's
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the applicable Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                  

Name:

Title:

Date:                  , 20[ ]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-2
TO THE CREDIT AGREEMENT

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March [17], 2014 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among Kimco, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto, the Issuing
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the applicable Borrower as described
in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question
are not effectively connected with the undersigned's or its partners/members'
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the applicable
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                  

Name:

Title:

Date:                  , 20[ ]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-3
TO THE CREDIT AGREEMENT

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March [17], 2014 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among Kimco, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto, the Issuing
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned's conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                  

Name:

Title:

Date:                  , 20[ ]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-4
TO THE CREDIT AGREEMENT

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March [17], 2014 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among Kimco, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto, the Issuing
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/members is a ten percent shareholder of the
applicable Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v)
none of its partners/members is a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code, and (vi)
the interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                  

Name:

Title:

Date:                  , 20[ ]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1A

TO CREDIT AGREEMENT

LENDERS AND COMMITMENTS

 

 

Lender

Revolving Commitment (Sum of Tranche A Commitment and Tranche B Commitment)

Applicable Percentage of Revolving Commitments

Tranche A Commitment (Dollars Only)

Applicable Percentage of Tranche A Commitments

Tranche B Commitment (Dollars or Alternate Currency)

Applicable Percentage of Tranche B Commitments

JPMORGAN CHASE BANK, N.A.1

$114,000,000.00

6.514285714%

$70,952,380.95

5.676190476%

$43,047,619.05

8.609523809%

WELLS FARGO BANK, NATIONAL ASSOCIATION

$111,000,000.00

6.342857143%

$68,809,523.81

5.504761905%

$42,190,476.19

8.438095237%

ROYAL BANK OF CANADA

$111,000,000.00

6.342857143%

$68,809,523.81

5.504761905%

$42,190,476.19

8.438095237%

BANK OF AMERICA, N.A.

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

CITIBANK, N.A.

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

DEUTSCHE BANK AG NEW YORK BRANCH

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

REGIONS BANK

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

THE BANK OF NOVA SCOTIA

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

UBS AG, STAMFORD BRANCH

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

PNC BANK, NATIONAL ASSOCIATION

$85,000,000.00

4.857142857%

$60,714,285.71

4.857142857%

$24,285,714.29

4.857142858%

UNION BANK, N.A.

$85,000,000.00

4.857142857%

$85,000,000.00

6.800000000%

$0.00

0.000000000%

 

--------------------------------------------------------------------------------

1 JPMorgan Chase Bank, N.A. (Toronto Branch) is Lender of Tranche B Loans
denominated in Canadian Dollars.

 

 
 

--------------------------------------------------------------------------------

 

 

Lender Revolving Commitment (Sum of Tranche A Commitment and Tranche B
Commitment) Applicable Percentage of Revolving Commitments Tranche A Commitment
(Dollars Only) Applicable Percentage of Tranche A Commitments Tranche B
Commitment (Dollars or Alternate Currency) Applicable Percentage of Tranche B
Commitments

BRANCH BANKING AND TRUST COMPANY

$74,000,000.00

4.228571429%

$52,857,142.86

4.228571429%

$21,142,857.14

4.228571428%

BARCLAYS BANK PLC

$74,000,000.00

4.228571429%

$52,857,142.86

4.228571429%

$21,142,857.14

4.228571428%

COMPASS BANK

$74,000,000.00

4.228571429%

$52,857,142.86

4.228571429%

$21,142,857.14

4.228571428%

MORGAN STANLEY BANK, N.A.

$74,000,000.00

4.228571429%

$52,857,142.86

4.228571429%

$21,142,857.14

4.228571428%

MIZUHO BANK, LTD.

$74,000,000.00

4.228571429%

$52,857,142.86

4.228571429%

$21,142,857.14

4.228571428%

U.S. BANK NATIONAL ASSOCIATION

$74,000,000.00

4.228571429%

$52,857,142.86

4.228571429%

$21,142,857.14

4.228571428%

SUMITOMO MITSUI BANKING CORPORATION

$57,500,000.00

3.285714286%

$41,071,428.57

3.285714286%

$16,428,571.43

3.285714286%

TD BANK, N.A.

$57,500,000.00

3.285714286%

$41,071,428.57

3.285714286%

$16,428,571.43

3.285714286%

THE BANK OF NEW YORK MELLON

$50,000,000.00

2.857142857%

$35,714,285.71

2.857142857%

$14,285,714.29

2.857142858%

CIBC INC.

$50,000,000.00

2.857142857%

$35,714,285.71

2.857142857%

$14,285,714.29

2.857142858%

SUNTRUST BANK

$50,000,000.00

2.857142857%

$35,714,285.71

2.857142857%

$14,285,714.29

2.857142858%

BANCO POPULAR DE PUERTO RICO

$25,000,000.00

1.428571429%

$25,000,000.00

2.000000000%

$0.00

0.000000000%

TOTAL

$1,750,000,000.00

100%

$1,250,000,000.00

100%

$500,000,000.00

100%

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.10

TO CREDIT AGREEMENT

 

 

EXISTING LETTERS OF CREDIT2

 

 

Beneficiary

Letter of Credit No.

Expiration

Tranche

 

Amount

 

Broward County

No. TPTS-316748

1/25/2015

A

  $ 249,333.50  

Broward County

No. TPTS-316747

1/25/2015

A

  $ 250,000.00  

Tree Protection City of Jacksonville

No. TPTS-323233

4/12/2014

A

  $ 916,873.00  

Deutsche Bank AG

No. CPCS-317035

4/1/2018

A

  $ 635,971.45  

Tredyffrin Township

No. CPCS-276272

6/3/2014

A

  $ 96,406.90    

TOTAL

  $ 2,148,584.85  

 

--------------------------------------------------------------------------------

2 All Existing Letters of Credit were issued by JPMorgan Chase Bank, N.A.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4.1

TO CREDIT AGREEMENT

 

 

CERTAIN FINANCIAL DISCLOSURES

 

 

1.

Any Indebtedness, Guarantee Obligation, contingent liability, liability for
taxes, unusual transaction, sale, transfer, other disposition, purchase,
acquisition or other matter, in each case, disclosed in Kimco’s Form 10-K for
the fiscal year ended December 31, 2013, as filed with the United States
Securities and Exchange Commission on February 26, 2014.

 

2.

Kimco and/or one or more of its Subsidiaries has committed to contribute up to
$90 million of new equity, together with its existing equity stake in its
remaining investments in Albertsons, in connection with its participation in a
consortium that intends to acquire, directly or indirectly, all of the
outstanding shares of Safeway (such investment and commitment by Kimco, the
“Safeway Investment”). The Safeway Investment is described in greater detail in
Kimco’s press release, titled “Kimco to Participate in Safeway Transaction” as
published on March 6, 2014.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.19

TO CREDIT AGREEMENT

 

 

CONDEMNATION PROCEEDINGS

 

Site Reference

Location

041

Middletown, NY

224/387

Elgin, IL

567A

Webster, TX

573A

Bridgewater, NJ

698

Bradenton, FL

1025A

Harvey, LA

1112

Yulee, FL

1247

Middleburg, FL

1373A

Sturbridge, MA

1375A

Edgewater, NJ

United Artists/Wilmington Trust portfolio

Fossil Creek, TX

US Realty portfolio

Taco Bueno, Denton, TX

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.2

TO CREDIT AGREEMENT

 

 

TRANSACTION(S) REFERRED TO IN SECTION 7.2

 

 

NONE.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.7

TO CREDIT AGREEMENT

 

 

TRANSACTION(S) REFERRED TO IN SECTION 7.7

 

 

1)

Indenture, dated as of September 1, 1993, between Kimco Realty Corporation and
Bank of New York (as successor to IBJ Schroder Bank and Trust Company), as
supplemented by the first supplemental indenture thereto, dated as of August 4,
1994, the second supplemental indenture thereto, dated as of April 7, 1995, the
third supplemental indenture thereto, dated as of June 2, 2006, the fourth
supplemental indenture thereto, dated as of April 26, 2007, the fifth
supplemental indenture thereto, dated as of September 24, 2009, and the sixth
supplemental indenture thereto, dated as of May 23, 2013;

 

 

2)

Indenture, dated as of April 21, 2005, between Kimco North Trust III, Kimco
Realty Corporation and BNY Trust Company of Canada, as supplemented by the first
supplemental indenture thereto, dated as of June 2, 2006, the second
supplemental indenture thereto dated as of August 16, 2006, the third
supplemental indenture thereto, dated as of April 13, 2010, and the fourth
supplemental indenture thereto, dated July 22, 2013;

 

 

3)

Indenture, dated April 6, 2001, between Pan Pacific Retail Properties, Inc. and
The Bank of New York, as trustee, as supplemented by the first supplemental
indenture thereto, dated as of October 31, 2006;

 

 

4)

Amended and Restated Credit Agreement, dated as of March 17, 2014, among Kimco
Realty Corporation, as borrower, the subsidiary borrowers party thereto, the
lenders and agents party thereto from time to time, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

 

 

5)

Credit Agreement, dated as of December 14, 2012, among KRC Interco S.A. de C.V.
SOFOM E.N.R., as borrower, Kimco Realty Corporation, as guarantor and Scotiabank
Inverlat, Sociedad Anónima, Institucion de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat, as lender, as amended (including on the date hereof);

 

 

6)

Credit Agreement, dated as of April 17, 2012, among Kimco Realty Corporation, as
borrower, the several banks, financial institutions and other entities from time
to time parties thereto, PNC Bank, National Association, as administrative
agent, and each of the other parties named therein, as amended (including on the
date hereof);

 

 

7)

Credit Agreement, dated as of June 28, 2012, by and among InTown Hospitality
Corp. as borrower, Kimco Realty Corporation, as guarantor, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each of the other parties named therein, as
amended (including on the date hereof);

 

 

 

 

 

 